Exhibit 10.1

REVOLVING LINE OF CREDIT LOAN AGREEMENT

(BORROWING BASE LOAN)

By and Between

COMERICA BANK

75 East Trimble Road

MC 4770

San Jose, California 95131

(“Lender”)

And

WILLIAM LYON HOMES, INC.,

a California corporation

4490 Von Karman Avenue, Newport Beach, California 92660

(“Borrower”)

Dated as of March 8, 2006

MAXIMUM REVOLVING LINE OF CREDIT AMOUNT: $50,000,000.00



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                    Page 1.    DEFINITIONS AND GENERAL PROVISIONS    1    1.1   
DEFINITIONS    1    1.2    GENERAL PROVISIONS    25 2.    BORROWING BASE    26
   2.1    LOAN FACILITY    26       2.1.1    COMMITMENT    26       2.1.2   
PURPOSE OF THE LOAN    26       2.1.3    PURPOSE OF THE PROJECT LOANS    27   
   2.1.4    APPROVAL OF QUALIFIED PROJECTS    28       2.1.5    INTEREST
PAYMENTS    29       2.1.6    PRINCIPAL PAYMENTS    30       2.1.7    LOAN TERM
   31       2.1.8    TERMS OF PROJECT ADVANCES    31    2.2    AVAILABLE
COMMITMENT; BORROWING BASE    32       2.2.1    AVAILABLE COMMITMENT    32      
2.2.2    AMOUNT OF BORROWING BASE AND BORROWING AVAILABILITY    32       2.2.3
   DETERMINATION OF BORROWING AVAILABILITY    32    2.3    LETTER OF CREDIT
ADVANCES    36       2.3.1    ISSUANCE OF LETTER OF CREDIT    36       2.3.2   
ISSUANCE PROCEDURE    36       2.3.3    PURPOSE OF LETTER OF CREDIT; GENERAL
LETTER OF CREDIT TERMS AND CONDITIONS.    36       2.3.4    REIMBURSEMENT OF
LENDER FOR PAYMENT OF DRAFTS DRAWN OR DRAWN AND ACCEPTED UNDER THE LETTERS OF
CREDIT    37       2.3.5    REIMBURSEMENT OBLIGATIONS    37       2.3.6   
NATURE OF REIMBURSEMENT OBLIGATIONS    37    2.4    LOAN ADVANCES; PROJECT
MONITORING    38       2.4.1    METHOD FOR ADVANCES    38       2.4.2    USE OF
ADVANCES    38       2.4.3    DRAW REQUESTS    38       2.4.4    LIMITATIONS ON
BORROWER’S RIGHTS TO ADVANCES    39       2.4.5    EXCESS LOAN BALANCE REPAYMENT
   39       2.4.6    APPRAISALS AND EVALUATIONS    39       2.4.7    BORROWER’S
ACCOUNTS    40       2.4.8    PROJECT COST SAVINGS AND EXCESS COSTS    40    2.5
   FEES    41       2.5.1    COMMITMENT FEE    41       2.5.2    LETTER OF
CREDIT FEE    41       2.5.3    OTHER FEES    42

 

-i-



--------------------------------------------------------------------------------

3.    THE COLLATERAL    42    3.1    SECURITY    42    3.2    RELEASES OF
COLLATERAL    42       3.2.1    GENERAL REQUIREMENTS FOR RELEASES    42      
3.2.2    SALES OF LOTS OR HOMES PURSUANT TO A PURCHASE CONTRACT    43      
3.2.3    DEDICATIONS    44 4.    CONDITIONS PRECEDENT    44    4.1    CONDITIONS
PRECEDENT TO EFFECTIVENESS OF THIS AGREEMENT AND TO THE EFFECTIVENESS OF THE
COMMITMENT    44       4.1.1    REPRESENTATIONS AND WARRANTIES ACCURATE    44   
   4.1.2    DEFAULTS    44       4.1.3    DOCUMENTS    44       4.1.4    PLAT
AND/OR SURVEY    45       4.1.5    RESTRICTIVE COVENANTS    45       4.1.6   
SOILS TEST    45       4.1.7    ENVIRONMENTAL ASSESSMENT    45       4.1.8   
ENVIRONMENTAL INDEMNITY    45       4.1.9    PRELIMINARY TITLE REPORT    46   
   4.1.10    FLOOD REPORT    46       4.1.11    DEED OF TRUST/TITLE POLICY    46
      4.1.12    COMPLETION OF FILINGS AND RECORDINGS    46       4.1.13   
PAYMENT OF COSTS, EXPENSES, AND FEES    46       4.1.14    APPRAISAL    46      
4.1.15    OTHER ITEMS OR ACTIONS BY BORROWER    46    4.2    CONDITIONS
PRECEDENT TO ADMISSION OF LAND AS ZONED LAND    46       4.2.1    REQUEST    47
      4.2.2    DEFAULTS    47       4.2.3    ZONING APPROVALS    47       4.2.4
   OTHER    47    4.3    CONDITIONS PRECEDENT TO ADMISSION OF LAND AS ENTITLED
LAND OR HIGH END ENTITLED LAND    47       4.3.1    REQUEST    47       4.3.2   
DEFAULTS    47       4.3.3    MAP    47       4.3.4    ZONING APPROVALS    48   
   4.3.5    OTHER    48    4.4    CONDITIONS PRECEDENT TO ADMISSION OF LAND AS
LOTS UNDER DEVELOPMENT OR HIGH END LOTS UNDER DEVELOPMENT    48       4.4.1   
REQUEST    48       4.4.2    DEFAULTS    48       4.4.3    DOCUMENTS AND
INFORMATION    48       4.4.4    INSPECTION    48

 

-ii-



--------------------------------------------------------------------------------

    4.4.5    MAP    48     4.4.6    UTILITIES    49     4.4.7    LOT LIMITATIONS
   49     4.4.8    OTHER    49   4.5   CONDITIONS PRECEDENT TO ADMISSION OF LAND
AS PRESOLD HOMES, SPEC HOMES, MODEL HOMES, HIGH END PRESOLD HOMES, HIGH END SPEC
HOMES AND/OR HIGH END MODEL HOMES    49     4.5.1    REQUEST    49     4.5.2   
DEFAULTS    50     4.5.3    DOCUMENTS AND INFORMATION    50     4.5.4    HOME
CONSTRUCTION INFORMATION    50     4.5.5    CONCENTRATION LIMITATIONS    52    
4.5.6    OTHER    52   4.6   ADDITIONAL CONDITIONS PRECEDENT TO ALL ADVANCES   
52   4.7   WAIVER OF CONDITIONS PRECEDENT    52 5.   BORROWER’S REPRESENTATIONS
AND WARRANTIES    52   5.1   CLOSING REPRESENTATIONS AND WARRANTIES    52    
5.1.1    CORPORATE EXISTENCE AND AUTHORIZATION    52     5.1.2    NO APPROVALS,
ETC.    53     5.1.3    NO CONFLICTS    53     5.1.4    EXECUTION AND DELIVERY
AND BINDING NATURE OF LOAN DOCUMENTS    53     5.1.5    LEGAL PROCEEDINGS;
HEARINGS, INQUIRIES AND INVESTIGATIONS    53     5.1.6    NO EVENT OF DEFAULT   
53     5.1.7    APPROVALS AND PERMITS; ASSETS AND PROPERTY    53     5.1.8   
ERISA    54     5.1.9    COMPLIANCE WITH LAW    54     5.1.10    FULL DISCLOSURE
   54     5.1.11    USE OF PROCEEDS; MARGIN STOCK    54     5.1.12   
GOVERNMENTAL REGULATION    55     5.1.13    MATERIAL AGREEMENTS; NO MATERIAL
DEFAULTS    55     5.1.14    TITLE TO PROPERTY    55     5.1.15    PAYMENT OF
TAXES    56     5.1.16    NO CONDEMNATION    56     5.1.17    BORROWING BASE   
56   5.2   REPRESENTATIONS AND WARRANTIES UPON REQUESTS FOR ADVANCES    56   5.3
  REPRESENTATIONS AND WARRANTIES UPON DELIVERY OF FINANCIAL STATEMENTS,
DOCUMENTS, AND OTHER INFORMATION    56 6.   BORROWER AFFIRMATIVE COVENANTS    57
  6.1   CORPORATE EXISTENCE    57   6.2   BOOKS AND RECORDS; ACCESS BY LENDER   
57

 

-iii-



--------------------------------------------------------------------------------

  6.3   SPECIAL COVENANTS RELATING TO COLLATERAL    57     6.3.1    DEFENSE OF
TITLE    57     6.3.2    FURTHER ASSURANCES    58     6.3.3    PLATS,
ANNEXATIONS AND APPROVALS    58     6.3.4    UTILITIES    59     6.3.5    PLANS
AND SPECIFICATIONS    59     6.3.6    COMPLIANCE WITH PERMITTED EXCEPTIONS    60
    6.3.7    PROJECT DEVELOPMENT    60     6.3.8    TITLE POLICY ENDORSEMENTS   
61     6.3.9    IMPROVEMENT DISTRICTS    61     6.3.10    APPRAISALS    62   6.4
  INFORMATION AND STATEMENTS    62     6.4.1    MONTHLY SALES REPORTS    62    
6.4.2    QUARTERLY FINANCIAL STATEMENTS    62     6.4.3    ANNUAL FINANCIAL
STATEMENTS    63     6.4.4    ANNUAL 24-MONTH PROJECTION    63     6.4.5   
COMPLIANCE CERTIFICATES    63     6.4.6    BORROWING BASE CERTIFICATE    63    
6.4.7    OTHER ITEMS AND INFORMATION    63   6.5   LAW; JUDGMENTS; MATERIAL
AGREEMENTS; APPROVALS AND PERMITS    63   6.6   TAXES AND OTHER DEBT    64   6.7
  ASSETS AND PROPERTY    65   6.8   INSURANCE    65     6.8.1    PROPERTY    65
    6.8.2    LIABILITY    65     6.8.3    FLOOD    65     6.8.4    WORKER’S
COMPENSATION    65     6.8.5    CONTRACTORS    66     6.8.6    ADDITIONAL
INSURANCE    66   6.9   COMMENCEMENT AND COMPLETION    67   6.10   RIGHTS OF
INSPECTION; AGENCY    67     6.10.1    GENERALLY    67     6.10.2   
INSPECTOR(S)    67   6.11   VERIFICATION OF COSTS    67   6.12   USE OF PROCEEDS
   67   6.13   COSTS AND EXPENSES OF BORROWER’S PERFORMANCE OF COVENANTS AND
SATISFACTION OF CONDITIONS    68   6.14   NOTIFICATION    68   6.15   FINANCIAL
COVENANTS    68     6.15.1    NO OTHER DEBT    68     6.15.2    NO OTHER LOAN
DEFAULTS    68   6.16   BOOKS AND RECORDS; NAMES; PLACE OF BUSINESS AND CHIEF
EXECUTIVE OFFICE    69   6.17   PROCEEDS OF PURCHASE CONTRACTS    69     6.17.1
   NET SALES PROCEEDS    69

 

-iv-



--------------------------------------------------------------------------------

    6.17.2    PAYMENTS TO LENDER    69 7.   BORROWER NEGATIVE COVENANTS    69  
7.1   CORPORATE RESTRICTIONS    69   7.2   NAME, FISCAL YEAR, ACCOUNTING METHOD,
AND LINES OF BUSINESS    69   7.3   CHANGE IN OWNERSHIP    69   7.4  
[INTENTIONALLY DELETED]    69   7.5   LIENS AND ENCUMBRANCES    69   7.6  
INDEBTEDNESS    70   7.7   ACQUISITION OF ASSETS    70 8.   EVENTS OF DEFAULT
AND REMEDIES    70   8.1   EVENTS OF DEFAULT    70   8.2   RIGHTS AND REMEDIES
OF LENDER    72 9.   BANK’S OBLIGATIONS TO BORROWER ONLY AND DISCLAIMER BY BANK
   74 10.   NO BROKERS    74 11.   PROVISIONS IN THE NOTE GOVERN THIS AGREEMENT
   74 12.   COUNTERPART EXECUTION    75 13.   MISCELLANEOUS    75   13.1  
ASSIGNMENT    75   13.2   NOTICES    75   13.3   AUTHORITY TO FILE NOTICES    76
  13.4   INCONSISTENCIES WITH THE LOAN DOCUMENTS    76   13.5   NO WAIVER    76
  13.6   LENDER APPROVAL OF INSTRUMENTS AND PARTIES    76   13.7   LENDER
DETERMINATION OF FACTS    76   13.8   INCORPORATION OF PREAMBLE: RECITALS AND
EXHIBITS    76   13.9   THIRD-PARTY CONSULTANTS    76   13.10   PAYMENT OF
EXPENSES    77   13.11   DISCLAIMER BY LENDER    77   13.12   RELEASE AND
INDEMNITY    77   13.13   TITLES AND HEADINGS    78   13.14   BROKERS    78  
13.15   CHANGE, DISCHARGE, TERMINATION OR WAIVER    78   13.16   GOVERNING LAW
   78   13.17   ADVANCES IN EXCESS OF LOAN AMOUNT    78   13.18   PARTICIPATIONS
   78   13.19   TIME IS OF THE ESSENCE    79   13.20   ATTORNEYS’ FEES    79  
13.21   SIGNS    79

 

-v-



--------------------------------------------------------------------------------

  13.22    SUBORDINATION TO CERTAIN EASEMENTS, DEDICATIONS AND RESTRICTIONS   
80   13.23    WAIVER OF JURY TRIAL    80 14.   EXHIBITS    80 15.   ADDITIONAL
ADVANCES    80 16.   FINANCING STATEMENTS    81

LIST OF EXHIBITS

 

EXHIBIT “A-1”

  –    Legal Description for (Bella Sera)

EXHIBIT “B”

  –    Form of Borrowing Base Certificate

EXHIBIT “C”

  –    Letter of Credit Request Form

EXHIBIT “D”

  –    Project Loan Request Form

EXHIBIT “E”

  –    Form of Letter of Credit Application

EXHIBIT “F”

  –    Form of Request for Admission of Zoned Land

EXHIBIT “G”

  –    Form of Request for Admission of Entitled Land or High End Entitled Land

EXHIBIT “H”

  –    Form of Request for Admission of Lots Under Development or High End Lots
Under Development

EXHIBIT “I”

  –    Form of Request for Admission of Homes

EXHIBIT “J”

  –    List of Material Agreements

EXHIBIT “K”

  –    Required Project Information

 

-vi-



--------------------------------------------------------------------------------

REVOLVING LINE OF CREDIT LOAN AGREEMENT

(Borrowing Base)

THIS REVOLVING LINE OF CREDIT LOAN AGREEMENT (this “Agreement”), is entered into
as of the date set forth above by and between WILLIAM LYON HOMES, INC., a
California corporation (“Borrower”), and COMERICA BANK (“Lender”).

RECITALS

A. Borrower owns and/or desires to acquire fee simple title to and develop
certain real properties located in the Western United States, including without
limitation the States of California, Nevada and/or Arizona (collectively and
individually, each and every property which is the subject of a loan made
hereunder shall be referred to as the “Property”).

B. The purpose of this Agreement is to set forth the general terms and
conditions of the loans to be made under a revolving line of credit in a total
sum not to exceed Fifty Million Dollars ($50,000,000.00) to provide funding for
the acquisition and development of residential lots, the construction of
existing and future residential home projects (both single family homes and
condominiums), and the issuance of letters of credit for the payment of costs
incurred or associated with the Projects. This Agreement shall set forth the
basic approval requirements for the Projects and shall set forth the basic terms
and conditions for the Advance of Loan funds for the Projects.

AGREEMENT

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Borrower and Lender agree as follows:

1. DEFINITIONS AND GENERAL PROVISIONS.

1.1 DEFINITIONS. In this Agreement, capitalized terms shall have the following
meanings:

“A&D Budget” shall mean, for each Qualified Project for which A&D Improvements
are to be constructed, the cost breakdown/budget for such A&D Improvements,
which budget shall be satisfactory to Lender in all respects. For purposes of
this Agreement, all such budgets shall be referred to individually and
collectively in the singular.

“A&D Improvements” shall mean, for each and every Qualified Project financed
hereunder, (i) those certain offsite improvements on the Property (including
without limitation curbs, grading, storm and sanitary sewers, paving, sidewalks,
landscaping, hardscaping, sprinklers, electric lines, gas lines, telephone
lines, cable television lines, fiber optic lines, pipelines and other utilities)
necessary to make the Property suitable for the construction of single family
residential homes or condominiums thereon, and (ii) any common area improvements
to be constructed on the Property.

 

-1-



--------------------------------------------------------------------------------

“Advance” means an advance of Loan proceeds by Lender to Borrower hereunder,
including without limitation Project Advances and Letter of Credit Advances.

“Affiliate” of any Person means (i) any other Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such Person, and (ii) any other Person that beneficially owns at least ten
percent (10%) of the voting common stock or partnership interest or limited
liability company interest, as applicable, of such Person. For the purposes of
this definition, “control” when used with respect to any Person, means the power
to direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, partnership interests, by
contract or otherwise.

“Agreement” means this Revolving Line of Credit Loan Agreement, as it may be
amended, modified, extended, renewed, restated or supplemented from time to
time.

“Appraisal” means each appraisal of the Land and the Improvements (a) ordered by
Lender, (b) prepared by an appraiser satisfactory to Lender, (c) in compliance
with all federal and state standards for appraisals, (d) reviewed by Lender, and
(e) in form and substance satisfactory to Lender based on its standards and
practices applied in reviewing real estate appraisals.

“Appraised Value” shall mean, for each Qualified Project to be financed
hereunder, the fair market value of each Lot and/or Home as set forth in the
Appraisal.

“Approvals and Permits” means, for each Qualified Project, each and all
approvals, authorizations, bonds, consents, certificates, franchises, licenses,
permits, registrations, qualifications, and other actions and rights granted by
or filings with any Persons necessary or appropriate for the improvement and
development of the Land or for the conduct of the business and operations of
Borrower.

“Architect” shall mean the architect for each Qualified Project, which architect
shall be reviewed and approved by Lender in its sole and absolute discretion.
For purposes of this Agreement, all such architects shall be referred to
individually and collectively in the singular.

“Architect’s Agreement” shall mean any agreement between the Architect and
Borrower for each Qualified Project to be financed by a Loan to be made
hereunder. For purposes of this Agreement, all such agreements shall be referred
to individually and collectively in the singular.

“Assignment of Architect’s Plans and Specs” shall mean, for each Qualified
Project financed by a Loan to be made hereunder, that certain Assignment of
Plans and Specifications executed by Borrower for the benefit of Lender
(including the consent of the applicable Architect to such assignment), pursuant
to which Borrower shall assign to Lender, subject to and in accordance with the
provisions thereof, all of Borrower’s right, title and interest in, to and under
the Architect’s Agreement and the Plans and Specifications. For purposes of this
Agreement, all such assignments shall be referred to individually and
collectively in the singular.

 

-2-



--------------------------------------------------------------------------------

“Assignment of Engineer’s Plans and Specs” shall mean, for each Qualified
Project financed by a Loan to be made hereunder, that certain Assignment of
Plans and Specifications by Borrower for the benefit of Lender (including the
consent of the applicable Engineer to such assignment), pursuant to which
Borrower shall assign to Lender, subject to and in accordance with the
provisions thereof, all of Borrower’s right, title and interest in, to and under
the Engineering Contract and/or the Plans and Specifications (as applicable).
For purposes of this Agreement, all such assignments shall be referred to
individually and collectively in the singular.

“Authorization Form” shall mean that certain Signature Authorization Form and
Disbursement Instructions of even date herewith executed by Borrower.

“Available Commitment” shall be the lesser of (i) the Commitment Amount, as in
effect from time to time, or (ii) the Borrowing Base, subject to the limitations
set forth in Sections 2.1.1 and 2.2.1.

“Base Appraised Value” shall mean, with respect to each Home financed by a Loan
to be made hereunder, the lesser of (i) the value of such Home as determined by
the Appraisal (as adjusted by Lender in its reasonable discretion) for the model
plan type of such Home, which value shall be determined without lot premiums,
options or upgrades (unless included by Lender in its sole and absolute
discretion), or (ii) Borrower’s estimated sales price of such Home.

“Base Sales Price” shall mean, with respect to any Home, the projected base
sales price for that Home as set forth in the applicable Appraisal.

“Borrower’s Funds” shall mean any funds deposited by Borrower from time to time
in the Borrower’s Funds Account.

“Borrower’s Funds Account” shall mean that certain non-interest-bearing deposit
account in the name of Borrower, listing Lender as secured party and pledgee of
Borrower, which account shall be maintained as an account with Lender.
Borrower’s Funds shall be deposited into the Borrower’s Funds Account pending
disbursement in the manner and for the purposes herein described.

“Borrowing Availability” shall mean:

(a) An amount equal to the lesser of the Commitment Amount or Reduced Commitment
Amount, as applicable, or the Borrowing Base as calculated each Calendar Month,

LESS

(b) The sum of the Loan Balance,

LESS

(c) Any reductions as provided in Section 2.1.3(d),

PLUS

 

-3-



--------------------------------------------------------------------------------

(d) Any sums deposited into the Borrower’s Funds Account.

“Borrowing Base” shall be equal to the sum of:

(a) The respective Maximum Allowed Advances multiplied by the applicable Draw
Percentages for all Zoned Land, Entitled Land, High End Entitled Land, Lots
Under Development, High End Lots Under Development, Spec Homes (including Model
Homes), High End Spec Homes (including High End Model Homes), Presold Homes and
High End Presold Homes for all Qualified Projects; and

(b) Any committed portion of the Letter of Credit Sublimit under this Loan.

“Borrowing Base Certificate” means a certificate, in form and substance
reasonably satisfactory to Lender, delivered to Lender by Borrower in accordance
with Section 6.4.6 setting forth, among other things, a current and detailed
computation of the Borrowing Base and Borrowing Availability with respect to
Zoned Land, Entitled Land, High End Entitled Land, Lots Under Development, High
End Lots Under Development, Spec Homes (including Model Homes), High End Spec
Homes (including High End Model Homes), Presold Homes and High End Presold
Homes, and containing such other information as Lender may reasonably request.
An initial form of the Borrowing Base Certificate is attached hereto as
EXHIBIT “B”.

“Budget” shall mean each and every A&D Budget and/or Home Construction Budget
approved by Lender for each and every Qualified Project to be financed by a Loan
to be made hereunder.

“Bulk Finished Lot Value” shall mean, for each Qualified Project financed
hereunder, the bulk sale value of the Lots included in such Qualified Project
after completion of the A&D Improvements as determined by a qualified appraiser,
which appraisal shall be satisfactory to Lender in all respects.

“Business Day” means each day of the year other than Saturdays, Sundays,
Holidays, and days on which banking institutions are generally authorized or
obligated by law or executive order to close in California.

“Business Hour” means each hour of each Business Day between 9:00 a.m. and
4:00 p.m. (California time).

“Calendar Month” shall mean the twelve (12) calendar months of the year. Any
payment that is due or obligation that is required to be performed within a
specified number of Calendar Months shall become due on the day in the last of
such specified number of Calendar Months that corresponds numerically to the
date on which such payment or obligation was incurred or commenced, provided,
however, that with respect to any obligation that is incurred or commences on
the 29th, 30th or 31st day of any

 

-4-



--------------------------------------------------------------------------------

Calendar Month and if the Calendar Month in which such payment or obligation
would otherwise be due does not have a numerically corresponding date, such
payment or obligation shall become due on the first day of the next succeeding
Calendar Month.

“Calendar Quarter” shall mean a period of three (3) consecutive Calendar Months,
commencing on the Closing Date and continuing through the Loan Term.

“Closing Date” shall mean (a) the date upon which the initial Deeds of Trust for
the Existing Projects are recorded in the Official Records of each applicable
County (“Initial Closing Date”), and (b) the future date(s) upon which future
Deeds of Trust for any Future Projects are recorded in the Official Records of
each applicable County (each, a “Subsequent Closing Date”).

“Collateral” means all property, interests in property, and rights to property
securing any or all Obligations from time to time.

“Commitment” means the agreement by Lender in Section 2.1.1 to make Advances
pursuant to the terms and conditions herein.

“Commitment Amount” means (a) during the Initial Line Term, the sum of Fifty
Million Dollars ($50,000,000.00), and (b) during the Reduction Period, beginning
upon the last day of the first Calendar Quarter following the Initial Line
Maturity Date, and on or prior to the last day of each Calendar Quarter
thereafter during the Reduction Period, the Commitment Amount shall be reduced
in the minimum amount of Twelve Million Five Hundred Thousand and No/100 Dollars
($12,500,000.00) (each, “Reduced Commitment Amount”):

 

DATE

   REDUCED
COMMITMENT
AMOUNT

Initial Line Maturity Date

   $ 50,000,000.00

First Calendar Quarter

   $ 37,500,000.00

Second Calendar Quarter

   $ 25,000,000.00

Third Calendar Quarter

   $ 12,500,000.00

Fourth Calendar Quarter

   $ 0.00

“Commitment Fee” means that certain facility fee (a) that is calculated during
the Initial Line Term at the rate of thirty-five one hundredths of one percent
(0.35%) per annum on the full Commitment Amount, and (b) that is calculated
during the Reduction Period at the rate of thirty-five one hundredths of one
percent (0.35%) per annum based on the then-applicable Reduced Commitment
Amount, in each case payable pursuant to Section 2.5.1 below. These fees shall
be paid in advance on a quarterly basis such that: (i) during the Initial Line
Term, each quarterly fee payment shall be based on 0.0875% of the full
Commitment Amount, and (ii) during the Reduction Period, each quarterly fee

 

-5-



--------------------------------------------------------------------------------

payment shall be based on 0.0875% of the then-applicable Reduced Commitment
Amount.

“Concentration Limitation” shall mean each of the concentration limitations,
whether geographic or based on product type, set forth in the definition of
“Maximum Aggregate Borrowing Base Concentration(s)”.

“Construction Assignments” shall mean, for each Qualified Project to be entered
into the Borrowing Base, the Assignment of Engineer’s Plans and Specs, the
Assignment of Architect’s Plans and Specs, and all other assignments and other
related documents encumbering the Collateral, which assignments may be included
within a single document to be executed by Borrower in connection with each
Qualified Project to be financed hereunder.

“County” shall mean each and every county in which a Qualified Project to be
financed hereunder is located.

“Debt” means, as to any Person, without limitation, (i) all obligations of such
Person which in accordance with GAAP would be shown on a balance sheet of such
Person as a liability (including without limitation obligations for borrowed
money and for the deferred purchase price of property or services and
obligations evidenced by bonds, debentures, notes or similar instruments),
(ii) all rental obligations under leases required to be capitalized under GAAP,
(iii) the stated amount of all letters of credit issued for the account of such
Person or upon which such Person would be obligated to reimburse the issuer
thereof for draws, (iv) liabilities in respect of unfunded vested benefits under
plans covered by ERISA, and (v) indebtedness of others secured by any lien upon
property owned by such Person whether or not assumed.

“Dedication” means a transfer by Borrower, or the granting of easements, rights
of way, and licenses by Borrower, to municipalities, utility providers,
municipal districts, property owners, and property owners’ associations in
connection with the development of a Project, for the purpose of providing
streets, common areas, parks, water, waste water and sewage treatment
facilities, hillside and other areas, and similar land and improvements.

“Deed of Trust” shall mean, for each Qualified Project entered into the
Borrowing Base, a Construction Deed of Trust, Security Agreement and Fixture
Filing (With Assignment of Rents and Leases) executed by Borrower, as trustor,
to Title Company, as trustee, and naming Lender as beneficiary, creating a first
lien on the Property, the Improvements, and all other buildings, fixtures and
improvements now or hereafter owned or acquired by Borrower and situated
thereon, and all rights and easements appurtenant thereto. Each Deed of Trust
shall secure indebtedness in the Commitment Amount. For purposes of this
Agreement, all such deeds of trust securing the Loan shall be referred to
individually and collectively in the singular as the “Deed of Trust.” Upon the
closing of the Loan on the Initial Closing Date, a separate Deed of Trust shall
encumber all of the Property in each of the Existing Projects that will be added
to the Loan. Upon the entry of each Qualified Project into the Borrowing Base, a
separate Deed

 

-6-



--------------------------------------------------------------------------------

of Trust shall encumber all of the Lots in the applicable Future Project. All
Lots in a Qualified Project shall ultimately be subject to a Tentative Map or a
Final Map, and Lender shall have no obligation to make any Advances of Hard
Costs for the construction of any Homes in any particular Qualified Project,
unless and until Lender receives evidence satisfactory to Lender in its
discretion of the recording of the Final Map for such Qualified Project.

“Default Interest Rate” means the default rate specified in the Note.

“Draw Percentage” shall mean the percentage of completion for the applicable
improvements as certified by Borrower in its Borrowing Base Certificate and as
verified by the Lender’s monthly inspections.

“Draw Request” means a completed, written request for an Advance from Borrower
to Lender, which request shall be in form reasonably satisfactory to Lender, and
shall be accompanied by such other documents and information as Lender may
require or specify from time to time.

“EBITDA” means, with respect to any Person (or any asset of any Person) for a
period, an amount equal to the earnings of such Person before the payment of
interest expenses, taxes, depreciation expenses and amortization costs. The
EBITDA of a Person shall be adjusted to reflect the Person’s allocable share of
such amounts from any Person (or asset of any Person) the accounts of which are
not consolidated with the financial statements of the first Person in accordance
with GAAP, but only to the extent that such amounts could have been paid to such
Person.

“Engineer” shall mean the engineer for each Qualified Project to be financed
hereunder, which engineer shall be reviewed and approved by Lender in its sole
and absolute discretion. For purposes of this Agreement, all such engineers
shall be referred to individually and collectively in the singular.

“Engineer’s Contract” shall mean any agreement between the Engineer and Borrower
for each Qualified Project to be financed by a Loan to be made hereunder. For
purposes of this Agreement, all such agreements shall be referred to
individually and collectively in the singular.

“Entitled Land” means those portions of the Land for which Borrower has
satisfied the conditions set forth in Section 4.3 and with respect to which
Borrower has not yet satisfied the conditions precedent for inclusion in the
Borrowing Base as Lots Under Development.

“Environmental Indemnity” means, for each Qualified Project, that certain
Environmental Indemnity executed by Borrower, which indemnity shall be in form
and content acceptable to Lender in its sole and absolute discretion.

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations and published interpretations thereunder, as in effect from time to
time.

 

-7-



--------------------------------------------------------------------------------

“Event of Default” shall mean all of the events described in Section 8.1.

“Existing Project” shall mean the initial Qualified Project for which Project
Loans will be made hereunder as of the Initial Closing Date. The Existing
Project as of the Initial Closing Date is listed below:

 

PROJECT
NAME

   ZONED
LAND    ENTITLED
LAND    HIGH END
ENTITLED
LAND    LOTS
UNDER
DEVELOP.    HIGH END
LOTS UNDER
DEVELOP.    HOMES

Bella Sera

   _____    ________    ________    ________    _________    _____

“Extension Conditions” shall mean (a) at the time the applicable notice of
extension is given to Lender and at the time of such extension, no Event of
Default, and no Unmatured Event of Default shall have occurred and be
continuing; and (b) there shall have been no Material Adverse Change in the
financial condition of Borrower or Guarantor since the Initial Closing Date.

“Final Map” shall mean the final tract or plat map for the Property for each
Qualified Project to be financed by a Project Loan to be made hereunder, which
map shall be in form and content acceptable to Lender in its sole and absolute
discretion.

“Financing Statement” shall mean, for each Qualified Project to be entered into
the Borrowing Base, a UCC-1 financing statement naming Borrower, as debtor, in
favor of Lender, as secured party, perfecting Lender’s security interest in the
Collateral described therein now owned or hereafter acquired by Borrower. The
Financing Statement shall be in form and content satisfactory to Lender, and
shall be filed in the Office of the California Secretary of State (and in such
other offices for recording or filing such statements in such jurisdictions as
Lender shall require to perfect Lender’s security interest or reflect such
interest in appropriate public records). For purposes of this Agreement, all
such financing statements shall be referred to individually and collectively in
the singular.

“First Payment Date” shall mean the first day of the first Calendar Month after
the Closing Date or, in Lender’s sole and absolute discretion, the first day of
the second Calendar Month after the Closing Date.

“Force Majeure Event” shall mean acts of God or the elements, including fire,
flood, windstorm, hailstorm, earthquake and lightning, acts of war, riot or
civil insurrection, and moratoriums, unforeseeable governmental acts, strikes,
labor disputes, delays in delivery of materials and disruption of shipping (to
the extent such moratoriums, unforeseeable governmental acts, strikes, labor
disputes, delays in delivery of materials and disruption of shipping affect not
only Borrower but also similarly situated real estate owners and/or contractors
in the vicinity of the Property, or are otherwise not the result of an
intentional or grossly negligent act or failure to act by Borrower); provided,
however, that inclement weather shall be considered a Force Majeure Event only
to the extent it is significantly more severe than typical for the location and
time of year in which such inclement weather occurred, and provided further

 

-8-



--------------------------------------------------------------------------------

that unforeseeable governmental acts shall not toll Lender’s right to exclude
Property from the Borrowing Base.

“Future Project” shall mean each Qualified Project for which a Project Loan will
be made hereunder after the Initial Closing Date.

“GAAP” means generally accepted accounting principles consistently applied.

“Geographic Concentration Limitation” shall have the meaning given to such term
in the definition of Maximum Aggregate Borrowing Base Concentration(s).

“Governmental Authority” means any government, any court, and any agency,
authority, body, bureau, department, or instrumentality of any government.

“Guarantor” means William Lyon Homes, a Delaware corporation.

“Guaranty” means that certain Guaranty of even date herewith, executed by
Guarantor for the benefit of Lender, as amended, modified, extended, renewed or
supplemented from time to time.

“Hard Costs” means, for each Qualified Project to be financed hereunder, the
onsite cost of labor and materials directly related to the construction of the
Improvements, including the A&D Improvements and each Home as set forth in the
A&D Budget and Home Construction Budget, as applicable, including without
limitation construction costs, which costs shall be subject to Lender’s review
and approval and shall specifically exclude costs to be funded from general
budget categories for overhead, supervision, general and administrative, and
marketing expenses, and shall also not include any costs and expenses related to
upgrades, options or decorator items; provided, however, that with respect to
any Model Home, Hard Costs may include such costs and expenses related to
upgrades, options or decorator items as are approved by Lender.

“High End Entitled Land” shall mean Entitled Land in any Project where the
average Base Sales Price of all Homes within such Project exceeds $900,000.

“High End Homes” shall mean, collectively, all High End Presold Homes and all
High End Spec Homes.

“High End Lots Under Development” shall mean each Lot Under Development in any
Project where the average Base Sales Price of all Homes within such Project
exceeds $900,000.

“High End Lots Under Development Concentration Limitation” shall have the
meaning given to such term in the definition of Maximum Aggregate Borrowing Base
Concentration(s).

“High End Model Home” shall mean each Model Home in any Project where the
average Base Sales Price of all Homes within such Project exceeds $900,000.

 

-9-



--------------------------------------------------------------------------------

“High End Presold Home” shall mean each Presold Home in any Project where the
average Base Sales Price of all Homes within such Project exceeds $900,000.

“High End Spec Home” shall mean each Spec Home in any Project where the average
Base Sales Price of all Homes within such Project exceeds $900,000.

“High End Spec Home Concentration Limitation” shall have the meaning given to
such term in the definition of Maximum Aggregate Borrowing Base
Concentration(s).

“Home” or “Unit” shall mean, for each Qualified Project to be financed
hereunder, a single family dwelling unit which shall be a Spec, High End Spec,
Presold, High End Presold, Model or High End Model Home to be constructed on the
Property of any one (1) of the model, design and type generally described in the
Plans and Specifications for the applicable Project, including any furniture,
furnishings, fixtures and equipment to be installed therein as shown on said the
and Specifications. A Home may include an attached unit, which shall include any
completed Home that is designed pursuant to the Plans and Specifications to
share at least one (1) common wall with another Home.

“Home Advance Maturity Date(s)” shall mean the applicable period of time during
which a Home may remain in the Borrowing Base for the purposes of calculating
the Borrowing Availability, as follows:

(a) With respect to Presold, High End Presold, Spec or High End Spec Homes,
twelve (12) Calendar Months after the initial entry of such Presold, High End
Presold, Spec or High End Spec Home into the Borrowing Base; and

(b) With respect to Model Homes or High End Model Homes, thirty (30) Calendar
Months after the initial entry of such Model Home or High End Model Home into
the Borrowing Base.

“Home Construction Budget” shall mean, for each Qualified Project in which Homes
are to be constructed that are to be financed hereunder, the detailed line-item
cost breakdown and budget approved by Lender for all Homes to be constructed in
such Qualified Project, which budget shall be comprised of the Lot Release Price
for the release of the Lot into the Loan for the construction of a Home thereon,
and the Hard Costs and Soft Costs for the Home to be constructed on such Lot,
and which budget shall be in conformity with the sources and uses of funds for
Homes as approved by Lender in its sole and absolute discretion. For purposes of
this Agreement, all such budgets shall be referred to individually and
collectively in the singular.

“Improvements” means, for each and every Qualified Project to be financed
hereunder, the improvements to be made on the Land (or applicable portion
thereof), which shall include all construction and development of the
infrastructure and all other housing improvements made in preparation for the
development and marketing of the Land (or applicable portion thereof).

 

-10-



--------------------------------------------------------------------------------

“Initial Closing Date” shall mean the date on which the Deeds of Trust for the
Existing Projects are recorded and the Loan is closed.

“Initial Line Maturity Date” shall mean April 3, 2008, subject to annual review
and extension by Lender in accordance with subsection 2.1.3(e) hereof.

“Initial Line Term” shall mean that certain twenty-four (24) Calendar Months
commencing on the Initial Closing Date and ending on the Initial Line Maturity
Date, as the Initial Line Maturity Date may be extended by Lender in accordance
with subsection 2.1.3(e) hereof.

“Intangible Assets” means all intangible assets of Borrower under GAAP,
including without limitation copyrights, franchises, goodwill, licenses, loan
origination fees, non-competition agreements, conveyance/organization/formation
costs (to the extent required to be capitalized under GAAP), patents, service
marks, service names, trademarks, trade names, write up in the book value of any
asset in excess of the acquisition cost of the asset, any amount (however
designated on the balance sheet) representing the excess of the purchase price
paid for assets or stock acquired over the value assigned thereto on the books
of Borrower, loans and advances to partners/employees/affiliates of Borrower,
unamortized leasehold improvement expenses not recoverable at the end of the
lease term, and unamortized Debt discount and deferred discount.

“Interest Incurred” shall mean, for any period, the sum of all interest incurred
by a Person on a consolidated basis during such period, whether capitalized or
expensed.

“Interest Rate” shall mean the rate of interest set forth in the Note.

“Land” or “Property” means that certain real property more particularly
described on EXHIBITS “A-1” and “A-2” attached hereto, and all other real
property for each and every real property and all improvements located or to be
constructed thereon located in each and every County for each Qualified Project
to be financed by a Loan to be made hereunder. For purposes of this Agreement,
all such properties shall be referred to individually and collectively in the
singular.

“Letter of Credit” shall mean any letter of credit to be issued by Lender under
the Letter of Credit Sublimit.

“Letter of Credit Advance” shall mean each and every Advance of Loan funds to be
made by Lender if there is any draw upon any Letter of Credit issued pursuant to
this Agreement.

“Letter of Credit Application” means a Standby Letter of Credit Application and
Agreement in the form of EXHIBIT “E” to be completed by Borrower and submitted
to Lender in connection with the issuance of each Letter of Credit.

“Letter of Credit Fee” means that certain fee due and payable by Borrower on
each Letter of Credit issued hereunder, which fee shall be calculated at the
rate of one

 

-11-



--------------------------------------------------------------------------------

percent (1.00%) per annum on the face amount of the Letter of Credit and shall
be payable as a condition to the issuance of each Letter of Credit and on each
twelve-month anniversary of the issuance date of each Letter of Credit, if the
Letter of Credit is to be extended beyond a twelve-month term.

“Letter of Credit Request” means each and every request by Borrower for the
issuance of a Letter of Credit hereunder, which request shall be in the form
attached hereto as EXHIBIT “C”.

“Letter of Credit Sublimit” shall mean that certain line of credit to be
provided under the Loan for the purposes set forth in Section 2.3 of this
Agreement, which line of credit shall not exceed at any time Five Million
Dollars ($5,000,000.00) (“LOC Total Commitment Amount”). The Letter of Credit
Sublimit shall be a revolving line of credit. Prior to the Maturity Date, the
Letter of Credit Sublimit may be drawn, repaid and drawn again through
individual Advances in repetition, subject to the limitations herein, so long
as:

(1) The sum of (a) the amounts outstanding on the Letter of Credit Sublimit, and
(b) the cumulative Letter of Credit Sublimit amounts that are committed but not
yet advanced on the Letter of Credit Sublimit, never exceed the LOC Total
Commitment Amount; and

(2) The sum of (a) the amounts outstanding on the Loan, and (b) the cumulative
Loan amounts that are committed but not yet advanced on the Loan, never exceed
the Commitment Amount; and

(3) No Event of Default has occurred and is continuing.

If the Initial Line Maturity Date is not extended as provided in
subsection 2.1.3(e), then the Letter of Credit Sublimit shall be repaid during
the Reduction Period as set forth herein.

“LOC Maximum Commitment Amount” shall mean the amount committed under each
Letter of Credit, which sum shall not exceed the sum equal to (a) Five Million
Dollars ($5,000,000.00), less (b) any committed portion of the Letter of Credit
Sublimit that Borrower has requested and Lender has approved in its discretion
be available for Advances under the Loan.

“LOC Total Commitment Amount” shall mean the sum of all amounts committed under
any Letters of Credit issued hereunder plus all Letter of Credit Advances in the
aggregate, which sum shall not exceed Five Million Dollars ($5,000,000.00).

“Lien Or Encumbrance” and “Liens And Encumbrances” mean, respectively, each and
all of the following: (i) any lease or other right to use; (ii) any assignment
as security, conditional sale, grant in trust, lien, mortgage, pledge, security
interest, title retention arrangement, other encumbrance (voluntary or
involuntary), stop notice, or other interest or right securing the payment of
money or the performance of any other liability or obligation, whether
voluntarily or involuntarily created and whether arising by agreement

 

-12-



--------------------------------------------------------------------------------

or under any law, ordinance, regulation, or rule (federal, state, or local); and
(iii) any option, right of first refusal, or other right to purchase.

“Liquidity” shall mean the amount of any Person’s unencumbered cash, marketable
securities, undrawn availability under lines of credit and unencumbered cash
equivalents, as determined in accordance with GAAP.

“Loan” means the revolving line of credit from Lender to Borrower described in
this Agreement, which Loan shall include all the aggregate of all Project Loans
made and all Letters of Credit issued hereunder.

“Loan Allocation” shall mean:

(a) With respect to each Lot to be constructed in a Qualified Project, the
lesser of:

(i) the pro rata sum of the costs to be advanced by Lender as shown in the A&D
Budget delivered to Lender with respect to such Lot; or

(ii) the Maximum Allowed Advance for such Lot.

(b) With respect to each Home to be constructed in a Qualified Project, the
lesser of:

(i) the sum of the costs to be advanced by Lender as shown in the Home
Construction Budget delivered to Lender with respect to such Home; or

(ii) the Maximum Allowed Advance for such Home.

“Loan Balance” means an amount, at any point in time, equal to (a) the sum of
all outstanding Advances under the Loan, after giving effect to any borrowings
and prepayments or repayments of Advances occurring prior thereto, PLUS (b) with
respect to all outstanding Letters of Credit issued hereunder, the aggregate
amount of all such Letters of Credit and all unreimbursed Letter of Credit
Advances.

“Loan Documents” means this Agreement, the Note, the Deeds of Trust, the
Environmental Indemnity and other Security Documents, and all other guaranties,
agreements, documents, or instruments signed by Borrower and evidencing,
guarantying, securing or containing agreements with respect to any and all
Advances made hereunder, as such agreements, documents, and instruments may be
amended, modified, extended, renewed, or supplemented from time to time.

“Loan Payment Date” means the first day of each Calendar Month after the Closing
Date provided, however, that at Lender’s option, the First Payment Date may be
the first day of the second calendar month after the Closing Date.

“Loan Term” means the period commencing with the Closing Date and ending on the
Maturity Date.

 

-13-



--------------------------------------------------------------------------------

“Lot Advance Maturity Date(s)” shall mean the term in which a Lot may remain in
the Borrowing Base for the purposes of calculating the Borrowing Availability:

(a) With respect to Zoned Land, twelve (12) Calendar Months after the initial
entry of such Zoned Land into the Borrowing Base;

(b) With respect to Entitled Land, nine (9) Calendar Months after the initial
entry of such Entitled Land into the Borrowing Base;

(c) With respect to High End Entitled Land, twelve (12) Calendar Months after
the initial entry of such High End Entitled Land into the Borrowing Base; or

(d) With respect to Lots Under Development or High End Lots Under Development,
thirty (30) Calendar Months after the initial entry of such Lots Under
Development or High End Lots Under Development into the Borrowing Base (less any
time that has elapsed from the entry of such Lots into the Borrowing Base as
Zoned Land, Entitled Land or High End Entitled Land to the date of entry into
the Borrowing Base as Lots Under Development or High End Lots Under Development)
(provided, however, that such period may be extended for up to two additional
three-month periods if Borrower is in compliance with the Extension Conditions).

“Lots” means, with respect to each Qualified Project to be financed hereunder,
one (1) or more than one (1) of the lots into which the subject Property is to
be or has been divided, as set forth on the Final Map for such Qualified
Project.

“Lots Under Development” means a portion of the Land for which Borrower has
satisfied the conditions set forth in Section 4.4.

“Material Adverse Change” means any change in the assets, business, financial
condition, operations, or results of operations of Borrower, Guarantor or any
Project or any other event or condition that in the reasonable opinion of Lender
(i) is reasonably likely to affect in a material adverse respect the likelihood
of performance by any Borrower of any of the obligations in the Loan Documents,
(ii) is reasonably likely to affect in a material adverse respect the ability of
any Borrower to perform any of the Obligations in any of the Loan Documents,
(iii) is reasonably likely to affect in a material adverse respect the legality,
validity, or binding nature of any of the Obligations in the Loan Documents or
any lien, security interest, or other encumbrance securing any of the
Obligations under the Loan Documents, or (iv) could affect the priority of any
lien or encumbrance securing any of the Obligations in the Loan Documents.

“Maturity Date” means (a) the date which is twelve (12) Calendar Months
following the Initial Line Maturity Date, as the Initial Line Maturity Date may
be extended pursuant to subsection 2.1.3(e) below, or (b) such earlier date upon
the acceleration of the repayment of the Loan as provided in the Loan Documents
after the occurrence of the Event of Default.

 

-14-



--------------------------------------------------------------------------------

“Maximum Aggregate Borrowing Base Concentration(s)” shall mean each and every
one of the following:

(a) With respect to all Qualified Projects included in the Borrowing Base
(collectively or individually “Geographic Concentration Limitation”):

(i) The aggregate Maximum Allowed Advance multiplied by the applicable Draw
Percentage for all Zoned Land, Lots and/or Homes for Qualified Projects located
in the State of Arizona shall not exceed the lesser of (1) Twelve Million Five
Hundred Thousand Dollars ($12,500,000.00), or (2) twenty-five percent (25%) of
the then existing Commitment Amount; and

(ii) The aggregate Maximum Allowed Advance multiplied by the applicable Draw
Percentage for all Zoned Land, Lots and/or Homes for Qualified Projects located
in the State of Nevada shall not exceed the lesser of (1) Twelve Million Five
Hundred Thousand Dollars ($12,500,000.00), or (2) twenty-five percent (25%) of
the then existing Commitment Amount.

(b) With respect to all Zoned Land and Lots to be included in the Borrowing
Base, the aggregate Maximum Allowed Advance multiplied by the applicable Draw
Percentage for all Zoned Land, Entitled Land, High End Entitled Land, Lots Under
Development and High End Lots Under Development for all Qualified Projects shall
not exceed the lesser of (i) Twenty-five Million Dollars ($25,000,000.00), or
(ii) fifty percent (50%) of the then existing Commitment Amount (“Land
Concentration Limitation”).

(c) With respect to all Zoned Land to be included in the Borrowing Base, the
aggregate Maximum Allowed Advance multiplied by the applicable Draw Percentage
for all Zoned Land for all Qualified Projects shall not exceed the lesser of
(i) Five Million Dollars ($5,000,000.00), or (ii) ten percent (10%) of the then
existing Commitment Amount (“Zoned Land Concentration Limitation”).

(d) With respect to all Entitled Land to be included in the Borrowing Base, the
aggregate Maximum Allowed Advance multiplied by the applicable Draw Percentage
for all Entitled Land for all Qualified Projects shall not exceed the lesser of
(i) Ten Million Dollars ($10,000,000.00), or (ii) twenty percent (20%) of the
then existing Commitment Amount (“Entitled Land Concentration Limitation”).

(e) With respect to all High End Entitled Land to be included in the Borrowing
Base, the aggregate Maximum Allowed Advance multiplied by the applicable Draw
Percentage for all High End Entitled Land for all Qualified Projects shall not
exceed the lesser of (i) Seven Million Five Hundred Thousand Dollars
($7,500,000.00), or (ii) fifteen percent (15%) of the then existing Commitment
Amount (“High End Entitled Land Concentration Limitation”).

(f) With respect to all Lots Under Development to be included in the Borrowing
Base, the aggregate Maximum Allowed Advance multiplied by the

 

-15-



--------------------------------------------------------------------------------

applicable Draw Percentage for all Lots Under Development for all Qualified
Projects shall not exceed the lesser of (i) Twenty-five Million Dollars
($25,000,000.00), or (ii) fifty percent (50%) of the then existing Commitment
Amount (“Lots Under Development Concentration Limitation”).

(g) With respect to all High End Lots Under Development to be included in the
Borrowing Base, the aggregate Maximum Allowed Advance multiplied by the
applicable Draw Percentage for all High End Lots Under Development for all
Qualified Projects shall not exceed the lesser of (i) Fifteen Million Dollars
($15,000,000.00), or (ii) thirty percent (30%) of the then existing Commitment
Amount (“High End Lots Under Development Concentration Limitation”).

(h) With respect to all High End Entitled Land and High End Lots Under
Development to be included in the Borrowing Base, the aggregate Maximum Allowed
Advance multiplied by the applicable Draw Percentage for all High End Entitled
Land and High End Lots Under Development for all Qualified Projects shall not
exceed the lesser of (i) Fifteen Million Dollars ($15,000,000.00), or
(ii) thirty percent (30%) of the then existing Commitment Amount (“High End Land
Concentration Limitation”).

(i) With respect to all Spec Homes to be included in the Borrowing Base, for
each and every Qualified Project financed hereunder, the total number of Spec
Homes shall not exceed the lesser of (i) twenty-five (25) Spec Homes,
(ii) five (5) months’ appraised absorption for the applicable Project, or
(iii) five (5) months’ actual absorption for the applicable Project, as
determined by Lender from time to time based upon the actual prior six-month
Home sales average for the applicable Project (“Spec Home Concentration
Limitation”).

(j) With respect to all High End Spec Homes to be included in the Borrowing
Base, for each and every Qualified Project financed hereunder, the total number
of High End Spec Homes shall not exceed the lesser of (i) fifteen (15) High End
Spec Homes, (ii) four (4) months’ appraised absorption for the applicable
Project, or (iii) four (4) months’ actual absorption for the applicable Project,
as determined by Lender from time to time based upon the actual prior six-month
Home sales average for the applicable Project (“High End Spec Home Concentration
Limitation”).

(k) With respect to all Model Homes or High End Model Homes to be included in
the Borrowing Base, for each and every Qualified Project financed hereunder, the
total number of Model Homes or High End Model Homes, as applicable, shall not
exceed five (5) (“Model Home Concentration Limitation”).

(l) With respect to any one Qualified Project, the aggregate Maximum Allowed
Advance multiplied by the applicable Draw Percentage for such Qualified Project
shall not exceed Twenty-five Million Dollars ($25,000,000.00).

 

-16-



--------------------------------------------------------------------------------

(m) With respect to all attached condominium Homes, the aggregate Maximum
Allowed Advance multiplied by the applicable Draw Percentage for all such
attached condominium Homes for all Qualified Projects shall not exceed the
lesser of (i) Fifteen Million Dollars ($15,000,000.00), or (ii) thirty percent
(30%) of the then existing Commitment Amount.

(n) With respect to all High End Homes to be included in the Borrowing Base, the
aggregate Maximum Allowed Advance multiplied by the applicable Draw Percentage
for all such High End Homes shall not exceed the lesser or (i) Twenty Million
Dollars ($20,000,000.00), or (ii) forty percent (40%) of the then existing
Commitment Amount.

“Maximum Allowed Advance” shall have the following meanings:

 

  •   ZONED LAND: The sum of all Advances for Zoned Land shall not exceed the
lesser of (i) fifty percent (50%) of Total Project Costs, or (ii) fifty percent
(50%) of the Appraised Value for Zoned Land, subject to Lender’s approval.

 

  •   ENTITLED LAND: The sum of all Advances for Entitled Land shall not exceed
the lesser of (i) sixty-five percent (65%) of Total Project Costs, or
(ii) sixty-five percent (65%) of the Appraised Value for Entitled Land, subject
to Lender’s approval.

 

  •   HIGH END ENTITLED LAND: The sum of all Advances for High End Entitled Land
shall not exceed the lesser of (i) fifty percent (50%) of Total Project Costs,
or (ii) fifty percent (50%) of the Appraised Value for High End Entitled Land,
subject to Lender’s approval.

 

  •   LOTS UNDER DEVELOPMENT: The sum of all Advances for Lots Under Development
shall not exceed the lesser of (i) eighty percent (80%) of Total Project Costs,
or (ii) seventy-five percent (75%) of the Bulk Finished Lot Value for Lots Under
Development, subject to Lender’s approval.

 

  •   HIGH END LOTS UNDER DEVELOPMENT: The sum of all Advances for High End Lots
Under Development shall not exceed the lesser of (i) seventy-five percent
(75%) of Total Project Costs, or (ii) seventy percent (70%) of the Bulk Finished
Lot Value for High End Lots Under Development, subject to Lender’s approval.

 

  •   SPEC HOMES: The sum of all Advances for Spec Homes (including Model Homes)
shall not exceed the lesser of (i) ninety percent (90%) of Total Project Costs,
or (ii) eighty percent (80%) of the Base Appraised Value for such Homes, subject
to Lender’s approval.

 

  •  

HIGH END SPEC HOMES: The sum of all Advances for High End Spec Homes (including
High End Model Homes) shall not exceed the lesser of

 

-17-



--------------------------------------------------------------------------------

 

(i) ninety percent (90%) of Total Project Costs, or (ii) seventy-five percent
(75%) of the Base Appraised Value for such Homes, subject to Lender’s approval.

 

  •   PRESOLD HOMES: The sum of all Advances for Presold Homes shall not exceed
the lesser of (i) ninety percent (90%) of Total Project Costs, or (ii) eighty
percent (80%) of the Base Appraised Value for such Homes, subject to Lender’s
approval.

 

  •   HIGH END PRESOLD HOMES: The sum of all Advances for High End Presold Homes
shall not exceed the lesser of (i) ninety percent (90%) of Total Project Costs,
or (ii) seventy-five percent (75%) of the Base Appraised Value for such High End
Presold Homes, subject to Lender’s approval.

“Model Home” shall mean, with respect to each Qualified Project to be financed
hereunder, a Home constructed and furnished initially for inspection by
prospective purchasers, which Model Home will not be sold until all of the other
Homes of its respective plan type in said Project are sold, and which otherwise
shall remain as collateral for the Loan until the Loan is paid in full. If
permitted by Lender in its sole discretion for any Project, a Model Home may be
sold and leased back to Borrower pursuant to a lease that is assigned to Lender
and that is acceptable in form and content to Lender and, in such event, such
Model Home shall remain as a model for said Project to be used for the marketing
of the Project until all Homes in the Project of the same plan type as such
Model Home have been sold.

“Net Sales Proceeds” means, for any sale of any portion of the Qualified
Project, the gross sales price, less to the extent paid by or charged to
Borrower: (a) customary tax prorations; (b) customary real estate brokerage
commissions payable to any Person who is neither (i) an Affiliate of Borrower or
employed by Borrower, nor (ii) engaged in on-site sales at said Project; and
(c) reasonable and customary closing costs, including escrow fees, title
insurance premiums, prorations, and recording costs as reflected on the
settlement statement and reasonably approved by Lender.

“Net Worth” shall mean the amount by which a Person’s Total Assets exceeds Total
Liabilities less, to the extent included in Total Assets, the sum of:

(a) the total book value of all assets of a Person and its subsidiaries properly
classified as intangible assets under GAAP, including such items as good will,
the purchase price of acquired assets in excess of the fair market value
thereof, trademarks, trade names, service marks, brand names, copyrights,
patents and licenses, and rights with respect to the foregoing; PLUS

(b) all amounts representing any write-up in the book value of any assets of a
Person and its subsidiaries resulting from a revaluation thereof subsequent to
the Person’s balance sheet date.

 

-18-



--------------------------------------------------------------------------------

“Non-Related Party” shall mean a Person that is not an Affiliate of Borrower,
nor an officer of, or parent or subsidiary corporation of a shareholder of
Borrower, or any Person otherwise controlled directly or indirectly by Borrower
or Borrower’s shareholders, or a parent or subsidiary corporation or partnership
of Borrower or its shareholders.

“Note” means that certain Promissory Note of even date herewith, executed by
Borrower and payable to Lender, evidencing Borrower’s indebtedness hereunder, as
amended, modified, extended, renewed or supplemented from time to time.

“Obligations” means the obligations of Borrower under the Loan Documents.

“Organizational Documents” shall include Borrower’s articles of incorporation
and by-laws and any amendments thereto, and any certificates required to be
filed by Borrower with any Governmental Authority.

“Outstandings” shall mean, as of any time of determination, all Advances that
have been made by Lender and have not yet been repaid by Borrower.

“Permitted Exceptions” means (i) all items shown in Schedule B Part 1 of the
Title Policy; (ii) Liens and Encumbrances granted to Lender to secure the
Obligations; and (iii) all other exceptions approved in writing by Lender.

“Permitted Expenses” shall mean all expenses to be paid or reimbursed for the
purposes set forth in Section 2.4.2 that are budgeted by Borrower in any and all
Budgets for Project Loans and are budgeted in Borrower’s annual business plan
submitted to Lender and that are approved by Lender in its sole and absolute
discretion.

“Person” means a natural person, a partnership, a joint venture, an
unincorporated association, a limited liability company, a corporation, a trust,
any other legal entity, or any Governmental Authority.

“Plans and Specifications” means, with respect to any Qualified Project financed
by a Loan to be made hereunder, the plans and specifications for the
construction of the A&D Improvements and/or the Homes, as applicable, that have
been approved by Lender pursuant to this Agreement.

“Pledge Agreement” means that certain collateral pledge and assignment of even
date herewith by Borrower in favor of Lender pursuant to which Borrower has
assigned to Lender all of the Purchase Contracts, Project Revenues and/or Net
Sale Proceeds now or hereafter existing, as such assignment may be amended,
modified, extended, renewed or supplemented from time to time.

“Presold Home” shall mean a Home that is subject to:

(a) A duly executed Purchase Contract, escrow instructions or deposit receipt
without contingencies (other than the sale of an existing residency
contingency), which shall be made available for Lender’s review;

 

-19-



--------------------------------------------------------------------------------

(b) A prequalification letter or mortgage commitment from an institutional
mortgage lender or such other information or verification as Lender may require
concerning the ability of the prospective buyer to obtain financing or otherwise
acquire the Home, which shall be made available for Lender’s review; and

(c) A cash earnest money deposit or down payment of at least Five Thousand
Dollars ($5,000.00), evidence of which shall be made available for Lender’s
review.

“Project” means the Land and the Improvements to be constructed for the
development and marketing of a residential subdivision. Each Project shall be
acquired, developed and constructed with the proceeds of a Loan to be made
hereunder as approved by Lender. Other than Advances for Zoned Land authorized
under this Agreement, no Advances for any Project shall be approved and made
unless and until a Tentative Map or Final Map has been recorded for the subject
Property. In any event, no Advance shall be made for any Homes to be constructed
in a Project unless and until a Final Map has been recorded for such Project.
For purposes of this Agreement, all Projects shall be referred to individually
and collectively in the singular. In the event a Qualified Project is entered
into the Borrowing Base as anything other than Zoned Land prior to the
recordation of the Final Map for the applicable Project, Lender shall require,
among other things, that an ALTA survey must be delivered to Lender for review
and approval and/or the Title Company shall agree in writing to issue the
required Title Policy with all requested survey endorsements.

“Project Advance” means an advance of Loan proceeds by Lender to Borrower
hereunder for the payment or reimbursement of any Permitted Expenses for
Qualified Projects, which advance shall not be a Letter of Credit Advance.

“Project Loan” shall mean, for each Qualified Project to be included in the
Borrowing Base, the aggregate of all Loan Allocations for all Lots and/or Homes
to be included in the Borrowing Base for such Qualified Project. For purposes of
this Agreement, all Project Loans shall be referred to individually and
collectively in the singular.

“Project Loan Request” means each and every request by Borrower for the
inclusion of a Qualified Project into the Borrowing Base, which request shall be
in the form attached hereto as EXHIBIT “D”.

“Project Minimum Standards” means, with respect to each Qualified Project to be
financed hereunder, the requirements of Lender that the total number of Lots
and/or Homes in each Qualified Project shall not exceed the lesser of (i) one
hundred seventy-five (175), or (ii) thirty (30) months of projected absorption
as set forth in the applicable Appraisal for such Qualified Project.

 

-20-



--------------------------------------------------------------------------------

“Project Revenues” means all lease or rent payments, profits, proceeds, revenues
and receipts received by Borrower or on its behalf in connection with or arising
out of the Qualified Projects.

“Property” or “Land” means that certain real property more particularly
described on EXHIBITS “A-1” through “A-3” attached hereto, and all other real
property for each and every real property and all improvements located or to be
constructed thereon located in each and every County for each Qualified Project
to be financed by a Loan to be made hereunder. For purposes of this Agreement,
all such properties shall be referred to individually and collectively in the
singular.

“Purchase Contract” means:

(a) For the sale of any Lot or Lots, a bona fide written agreement between
Borrower and a Non-Related Party (provided that an Affiliate of Borrower may be
a purchaser) for sale in the ordinary course of Borrower’s business, accompanied
by a cash earnest money deposit or down payment in an amount that is customary
and is not subject to any contingencies (including without limitation “Free
Look” or other similar contingencies related to the sale of other property of
the purchaser, but excluding conditions precedent to the closing of any such
sale to a Non-Related Party); and/or

(b) For the sale of any Home or Homes, a bona fide, arm’s-length written
agreement entered into between Borrower and a Non-Related Party for the sale in
the ordinary course of Borrower’s business of any Home for a sales price at
least equal to the Maximum Allowed Advance. The Sales Agreement shall be
conforming to any and all rules or regulations promulgated by any federal, state
or local governmental entity with jurisdiction over the subject Project. A Sales
Agreement shall be considered “Without Contingencies” if the buyer’s obligation
to purchase is not contingent upon the sale of the buyer’s existing residence
and provided there are no other contingencies to the buyer’s obligation to
purchase the Home other than financing, title and inspection contingencies which
are normally included in Sales Agreements for newly constructed residences in
the Project.

“Qualified Project” means any Project that satisfies the following conditions:

(a) Lender has received a fully completed Project Loan Request, executed by
Borrower;

(b) Lender has received a fully executed Deed of Trust for the Property included
in the Project, which Deed of Trust shall be recorded in the County in which
such Property is located;

(c) Lender has received a fully executed Environmental Indemnity for the
Property included in the Project, and has received fully executed Construction
Assignments for the Project;

 

-21-



--------------------------------------------------------------------------------

(d) Upon recordation of the Deed of Trust, Lender shall have received a Title
Policy issued by the Title Company; and

(e) Lender shall have received, reviewed and approved any and all Project
information required by Lender hereunder.

“Raw Land” means (i) portions of the Land with respect to which all conditions
set forth in Section 4.2 for inclusion of such Land in the Borrowing Base as
Zoned Land have not been satisfied, and (ii) portions of the Land which are not
designated for development but are reserved as open space or as streets and
common areas to be dedicated to homeowners’ associations and other Governmental
Authorities.

“Reduction Period” shall mean, as set forth in Section 2.1.7 below, that
twelve (12) month period (commencing immediately following the Initial Line
Maturity Date) during which all existing Qualified Projects entered into the
Borrowing Base as of the Initial Line Maturity Date shall remain in the
Borrowing Base and during which Lender’s obligation to include and enter any new
Qualified Projects into the Borrowing Base shall terminate.

“Release Price” means, for each Lot and Home to be sold and released hereunder,
the greater of (i) one hundred percent (100%) of the Net Sales Proceeds for such
Lot or Home or (ii) the Maximum Allowed Advance for such Lot or Home.

“Required Principal Payment” means (a) each Release Price paid to Lender in
connection with the sale of a Lot or Home to be applied to the outstanding Loan
Balance, and (b) that certain quarterly principal payment to be made during the
Reduction Period in order to reduce the outstanding balance of the Loan to an
amount not greater than the then-applicable Reduced Commitment Amount.

“Requirements” means any and all obligations, other terms and conditions,
requirements, and restrictions in effect now or in the future by which Borrower
or any or all of the Project is bound or which are otherwise applicable to any
or all of the Project, construction of any improvements thereon, or occupancy,
ownership, or use of the Project (including, without limitation, such
obligations, other terms and conditions, restrictions, and requirements imposed
by: (i) any law, ordinance, regulation, or rule (federal, state, or local);
(ii) any Approvals and Permits; (iii) any Permitted Exceptions; (iv) any
condition, covenant, restriction, easement, right of way, or reservation
applicable to the Land; (v) insurance policies; (vi) any other agreement,
document, or instrument to which Borrower is a party or by which Borrower or any
or all of the Project or the business or operations of Borrower is bound; or
(vii) any judgment, order, or decree of any arbitrator, other private
adjudicator, or Governmental Authority to which Borrower is party or by which
Borrower or any of the Project is bound).

“Security Documents” means each Deed of Trust, the Pledge Agreement, the
Construction Assignments, the Financing Statements, and such other assignments
and security interests as may be required or granted pursuant to the terms of
the Loan Documents.

 

-22-



--------------------------------------------------------------------------------

“Soft Costs” means, for each Qualified Project to be financed hereunder, the
fees and costs that are not directly related to the onsite construction of the
A&D Improvements or Homes for such Project, as applicable, which fees and costs
shall include any Loan fees, plus any other costs, fees or expenses approved by
Lender, including without limitation interest, inspection fees, escrow and title
fees, processing and closing fees, wiring fees, legal fees, appraisals and all
closing costs, insurance costs, and costs of direct project supervision, and
also including without duplication costs to be funded from general budget
categories for overhead, supervision, general and administrative, and marketing
expenses, provided that the foregoing in the aggregate shall not exceed the
amount of the Soft Costs set forth in the A&D Budget or Home Construction
Budget, as applicable.

“Spec Home” means any Home (including without limitation a Model Home) in a
Qualified Project that is not a Presold Home.

“Spec Home Concentration Limitation” shall have the meaning given to such term
in the definition of Maximum Aggregate Borrowing Base Concentration(s).

“Subsequent Closing Date” shall mean the date on which each Deed of Trust for a
Future Project is recorded and a Qualified Project is entered into the Borrowing
Base.

“Subordination Agreement” shall mean a subordination agreement executed by
Borrower, Lender and a Subordinate Rights Holder, in the form approved by
Lender, subordinating such rights, title, interest and charges relating to or
arising in favor of the Subordinate Rights Holder under such Subordinate Rights
as Lender deems necessary to the rights, title, interest, lien or charge in
favor of Lender under the Loan Documents.

“Subordinate Rights” shall mean any (i) subordinate debt for a Project or
(ii) any third party retained interest or rights in any Property held by a
Person other than Borrower, including without limitation any rights secured by a
Lien or Encumbrance, any right of first refusal, right of reversion, right to
receive marketing fees, indemnity payments or to share profits with Borrower
from the sale of Lots, Homes or Units, or any rights to enforce any construction
or improvement requirements upon Borrower and/or the Property as set forth in
any declaration or other agreement, all of which shall be subject to approval of
Lender in its sole and absolute discretion.

“Subordinate Rights Holder” shall mean any (a) seller of any Property to
Borrower or (b) other Person holding any Subordinate Rights.

“Taking” means the taking of any or all of any Project, any interest therein, or
any right thereto for public or quasi public use by the power of eminent domain,
by condemnation (including, without limitation inverse condemnation), or any
event in lieu thereof and any damage to any Project as the result of any taking
of any other part of the Project or any property in the vicinity of the Project.

“Tangible Net Worth” shall mean a Person’s Net Worth less Intangible Assets.

 

-23-



--------------------------------------------------------------------------------

“Tentative Map” shall mean the tentative tract map for the Property for each
Qualified Project to be financed by a Loan to be made hereunder, which map shall
be in form and content acceptable to Lender in its discretion and shall not be
subject to any conditions that, in Lender’s reasonable judgment, cannot be
reasonably satisfied by Borrower.

“Title Company” means Fidelity National Title Insurance Company.

“Title Policy” means the title insurance policies to be provided by Borrower
under Section 4.1.11.

“Total Assets” shall mean all assets of a Person determined in accordance with
GAAP. All real estate assets held for development or sale shall be valued on an
undepreciated cost basis. The assets of a Person on the financial statements of
a Person shall be adjusted to reflect such Person’s allocable share of such
asset, for the relevant period or as of the date of determination, taking into
account (a) the relative proportion of each such item derived from assets
directly owned by such Person, and (b) such Person’s respective ownership
interest in its subsidiaries.

“Total Liabilities” shall be defined in accordance with GAAP and shall include
all payable and accruals (including contingent liabilities and excluding
minority interest, FIN 46 debt and existing mortgage warehousing debt).

“Total Liabilities-to-Tangible Net Worth Ratio” means, with respect to each
Person, the ratio of such Person’s (a) Total Liabilities to (b) Tangible Net
Worth.

“Total Project Costs” shall mean:

(a) For all Land (including without limitation Entitled Land) to be acquired,
the sum of all acquisition and other land costs;

(b) For all A&D Improvements to be financed hereunder, the sum of the land costs
and the total Hard Costs and Soft Costs for the A&D Improvements pursuant to the
applicable A&D Budgets; and

(c) For all Homes to be financed hereunder, the sum of the Hard Costs and Soft
Costs for the Homes pursuant to the applicable Home Construction Budgets.

“Unmatured Event Of Default” means any condition or event that with notice,
passage of time, or both would, if not cured within the time periods (if any)
permitted pursuant to the Loan Documents, be an Event of Default.

“Zoned Land” means those portions of the Land for which Borrower has satisfied
the conditions set forth in Section 4.2 and with respect to which Borrower has
not yet satisfied the conditions set forth in Section 4.3 for inclusion in the
Borrowing Base as Entitled Land or High End Entitled Land.

 

-24-



--------------------------------------------------------------------------------

1.2 GENERAL PROVISIONS.

(a) SINGULAR AND PLURAL TERMS. Any defined term used in the plural in any Loan
Document shall refer to all members of the relevant class and any defined term
used in the singular shall refer to any number of the members of the relevant
class.

(b) ACCOUNTING PRINCIPLES. Any accounting term used and not specifically defined
in any Loan Document shall be construed in conformity with, and all financial
data required to be submitted under any Loan Document shall be prepared in
conformity with, generally accepted accounting principles applied on a
consistent basis.

(c) EXHIBITS INCORPORATED. All exhibits to this Agreement, as now existing and
as the same may from time to time be supplemented, modified or amended, are
incorporated herein by this reference.

(d) REFERENCES. Any reference to any Loan Document or other document shall
include such document both as originally executed and as it may from time to
time be supplemented, modified or amended. References herein to Articles,
Sections and Exhibits shall be construed as references to this Agreement unless
a different document is named. References to subparagraphs shall be construed as
references to the same section in which the reference appears unless a different
section is named.

(e) OTHER TERMS. The term “document” is used in its broadest sense and
encompasses agreements, certificates, opinions, consents, instruments and other
written material of every kind. The terms “including” and “include” mean
“including (include) without limitation.” The term “or” is not exclusive. The
requirement that any party “deliver” any item to another party shall be
construed to require that the first party “deliver or cause to be delivered”
such item to the second party. The term “any,” as a modifier to any noun, shall
be construed to mean “any or all” preceding the same noun in the plural. The
term “agreement” includes both written and oral agreements. The terms “law” and
“laws,” unless otherwise modified, mean, collectively, all federal, state and
local laws, rules, regulations, codes and administrative and judicial
precedents. The terms “herein,” “hereunder” and other similar compounds of the
word “here” refer to the entire document in which the term appears and not to
any particular provision or section of the document. The use of the pronoun
“its” shall be deemed to also refer to “his,” “hers,” “its,” or “theirs.” This
Section 1.2 shall apply to all of the Loan Documents.

(f) HEADINGS. Section and section headings are included in the Loan Documents
for convenience of reference only and are not part of the Loan Documents for any
other purpose.

(g) OTHER DOCUMENTS. In the event of any conflict between the provisions of this
Agreement and those of any other Loan Document, this Agreement shall prevail.

(h) INTENTION. The provisions of this Article 1 shall not apply in any instance
where a different meaning, construction or reference is clearly intended.

 

-25-



--------------------------------------------------------------------------------

(i) RECITALS. Borrower has applied to Lender for the Loan for the purpose of
developing the Qualified Projects. Lender is willing to make the Loan to
Borrower on the terms and subject to the conditions contained in this Agreement
and the other Loan Documents.

2. BORROWING BASE.

2.1 LOAN FACILITY.

2.1.1 COMMITMENT.

(a) AMOUNT OF COMMITMENT. Subject to the terms and conditions of this Agreement,
Lender agrees to make Advances and/or issue Letters of Credit from time to time
until the Maturity Date up to the maximum amount of the Borrowing Availability,
provided that the aggregate amount of all Advances and Letters of Credit
outstanding shall not exceed the least of (i) the Commitment Amount, or (ii) the
Borrowing Availability at such time, or (iii) the Maximum Allowed Advances for
all Homes and Lots entered into the Borrowing Base PLUS the LOC Total Commitment
Amount.

(b) USE OF LOAN PROCEEDS. Proceeds of Advances may be used only for the purpose
of paying and/or reimbursing Permitted Expenses as described in Section 2.4.2
below.

(c) REVOLVING LINE OF CREDIT. Advances shall be on a revolving basis. Advances
repaid may be re-borrowed subject to the terms and the conditions herein.
Although the outstanding principal of the Note may be zero from time to time,
the Loan Documents shall remain in full force and effect until the Commitment
terminates and all other Obligations are paid and performed in full.

(d) SUSPENSION OR TERMINATION OF COMMITMENT. Upon the occurrence of an Unmatured
Event of Default or an Event of Default and so long as such Unmatured Event of
Default or Event of Default continues, Lender in its sole and absolute
discretion, and without notice, may suspend the commitment to make Advances. In
addition, upon the occurrence of an Event of Default, Lender in its sole and
absolute discretion, and without notice, may terminate the commitment to make
Advances. The obligation of Borrower to repay Advances shall be evidenced by the
Note.

2.1.2 PURPOSE OF THE LOAN.

(a) The purpose of this Agreement is to set forth the general terms and
conditions for the entry of Qualified Projects into a borrowing base revolving
line of credit loan in the total sum of Fifty Million and No/100 Dollars
($50,000,000.00), which line of credit is being extended to provide funding for
the acquisition, development and construction of current and future residential
home projects by Borrower. This Agreement (i) shall set forth the basic approval
requirements for the Projects, (ii) shall set forth the basic terms and
conditions for Advances of Loan funds for the Projects, and (iii) establishes a
revolving line of credit under which Advances may be made, repaid and made
again, subject to the aggregate loan limits and time limits set forth herein.

 

-26-



--------------------------------------------------------------------------------

(b) The Loan is being made for the purpose of (i) providing financing for
Existing Projects, and (ii) providing financing for Future Projects, and
(iii) providing a Letter of Credit facility for the issuance of Letters of
Credit for future residential projects to be owned and developed by Borrower.
Each new Qualified Project submitted for inclusion in the Borrowing Base shall
be presented to Lender for approval in compliance with the requirements of
Section 2.1.4 below. No new Qualified Project will be approved for inclusion in
the Borrowing Base after the Initial Line Maturity Date.

(c) For each Qualified Project which is approved for financing hereunder, (i) a
separate Deed of Trust shall be executed to encumber such Qualified Project,
which Deed of Trust shall secure indebtedness in the Commitment Amount, and
(ii) if applicable, a Subordination Agreement shall be executed to subordinate
any Subordinate Rights to the lien of the Deed of Trust for such Qualified
Project (in an amount equal to the Loan Allocation for such Qualified Project).

2.1.3 PURPOSE OF THE PROJECT LOANS. Each Advance made for the Qualified Projects
included within the Borrowing Base from time to time shall be for the purpose of
paying for or reimbursing Borrower for certain costs and expenses incurred in
connection with the acquisition of Land and the construction of A&D Improvements
and/or Homes thereon and for other costs and expenses incidental to the
Qualified Projects, as more particularly provided in this Agreement. This Loan
shall constitute a revolving line of credit, and all Qualified Projects included
in the Borrowing Base shall satisfy the Project Minimum Standards.

(a) REVOLVING LINE OF CREDIT. During the Loan Term, Advances for Qualified
Projects may be drawn, repaid and drawn again through individual Advances in
repetition, subject to the limitations herein, so long as (i) any Advance
requested hereunder shall not exceed the Borrowing Availability as of the date
the Advance is requested, and (ii) no Event of Default has occurred and is
continuing.

(b) CONTINUATION OF REVOLVING LINE AFTER INITIAL LINE MATURITY DATE. After the
Initial Line Maturity Date (as the same may be extended pursuant to subsection
2.1.3(e), below), no new Project will be approved to be a Qualified Project for
entry into the Borrowing Base, but Advances for all Qualified Projects included
in the Borrowing Base as of the Initial Line Maturity Date may continue to be
drawn to complete all Improvements remaining to be constructed as part of
Qualified Projects, subject to the limitations herein.

(c) EVIDENCE OF LOAN ADVANCES. Outstandings under the Loan shall be evidenced by
the Note and shall be secured by the Deed of Trust. Loan Advances for each
Qualified Project shall be charged and funded under the Note. In the event of
any inconsistency between the Note and this Agreement, the provisions of this
Agreement shall prevail.

(d) REDUCTION OF BORROWING AVAILABILITY FOR NON-COMPLIANCE WITH MAXIMUM
AGGREGATE BORROWING BASE CONCENTRATIONS. Notwithstanding any other provision of
this Agreement to the contrary, in the event that the aggregate Loan Allocations
for the Lots and Homes

 

-27-



--------------------------------------------------------------------------------

included in the Qualified Projects exceeds any Maximum Aggregate Borrowing Base
Concentration, then the Borrowing Availability shall be reduced in the amount by
which such Loan Allocations exceed any Maximum Aggregate Borrowing Base
Concentration.

(e) ANNUAL REVIEW OF INITIAL LINE MATURITY DATE. Lender will review the Loan
annually to determine whether the then existing Initial Line Maturity Date
should be extended for an additional twelve (12) Calendar Months. If Lender, in
its sole and absolute discretion, decides to extend the Initial Line Maturity
Date, then Lender shall so notify Borrower in writing at least five (5) Business
Days prior to the then existing Initial Line Maturity Date. In connection with
any such extension, Borrower shall execute such documents, and cause to be
issued to the Title Policy such title insurance endorsements, as Lender may
reasonably request, all at Borrower’s sole cost and expense.

2.1.4 APPROVAL OF QUALIFIED PROJECTS. Subject to the terms and conditions of
this Agreement, Lender agrees to include Qualified Projects into the Borrowing
Base, as Projects are approved by Lender in its sole and absolute discretion
during the Loan Term. Each Qualified Project shall be in compliance with the
Project Minimum Standards. Among other things, Lender shall require the
following:

(a) TRACT MAP(S). For all Projects other than Zoned Land, Borrower has provided
Lender with an approved Tentative Map or recorded Final Map for the Project to
be financed. Provided, however, that notwithstanding any provision of this
Agreement to the contrary, Lender may agree to enter a Qualified Project into
the Borrowing Base prior to the recordation of the Final Map, but Lender shall
have no obligation to Advance any Loan funds for any Hard Costs for any Home
Improvements to be constructed as part of any Qualified Project unless and until
the Final Map for such Qualified Project is recorded in the Official Records of
the County in which such Project is located. In the event a Qualified Project is
entered into the Borrowing Base prior to the recordation of the Final Map for
such Qualified Project, Lender shall require, among other things, that an ALTA
survey be delivered to Lender for its review and approval and/or the Title
Company shall agree in writing to issue the required Title Policy with all
requested survey endorsements.

(b) PROJECT LOAN INFORMATION. Borrower shall have submitted for Lender’s review
and approval in its sole and absolute discretion:

(i) A fully-completed and executed Project Loan Request; and

(ii) To the extent such information is available for the A&D Improvements and/or
Home Improvements to be constructed as part of the Qualified Project as of the
date of entry into the Borrowing Base —

(A) Copies of the Plans and Specifications, Architect’s Agreement, Engineer’s
Contract, and all other agreements, entitlements, CC&Rs, preliminary title
report, permits, licenses and approvals concerning the Project being submitted
for approval;

 

-28-



--------------------------------------------------------------------------------

(B) All cost breakdowns for the Improvements to be constructed as part of the
Qualified Project as of the date of entry into the Borrowing Base;

(C) Project sources and uses of funds, Project economics and feasibility, market
data and other similar information concerning the Qualified Project as
reasonably requested by Lender;

(iii) Any and all of the applicable information concerning the Project set forth
in EXHIBIT “D” and EXHIBIT “K” attached hereto; and

(iv) All other information reasonably requested by Lender. Each Project Loan
Request submitted for approval by Borrower shall comply with all approval
requirements set forth herein.

(c) ADDITIONAL PROJECT REQUIREMENTS. Lender shall have no obligation to enter
any Qualified Project into the Borrowing Base if (i) there is a continuing
Unmatured Event of Default or Event of Default, (ii) if Lender determines that
the Total Project Costs for such Qualified Project, when added to the Total
Project Costs of all other Qualified Projects then in the Borrowing Base, would
exceed One Hundred Million Dollars ($100,000,000.00), (iii) if the entry of the
Qualified Project into the Borrowing Base would violate any of the Maximum
Aggregate Borrowing Base Concentration limitations, and/or (iv) if any attached
condominium Home in such Project has a Base Sales Price greater than $600,000 or
any detached single-family Home in such Project has a Base Sales Price grater
than $1,500,000. In the event Borrower seeks approval of the entry of a
Qualified Project into the Borrowing Base under terms and conditions different
from those approval terms set forth herein, then Lender shall review and approve
or disapprove of such Qualified Project pursuant to Lender’s underwriting
guidelines in effect at the time of such application for approval.

2.1.5 INTEREST PAYMENTS. Interest on the unpaid outstanding principal amount of
the Loan shall accrue at the Interest Rate(s) specified in the Note.

(a) PAYMENT. Interest at the Interest Rate shall accrue on the outstanding and
unpaid balance, if any, of the Advances made hereunder, commencing on the date
of each Advance under the Loan, until repaid. Interest accruing under the Note
shall be due and payable on each Loan Payment Date, commencing on the First
Payment Date, until repayment in full, together with all other sums owed to
Lender pursuant to any Loan Document.

(b) RATE AFTER DEFAULT. Upon and after the occurrence of an Event of Default
hereunder or under any of the Loan Documents, at the option of Lender, the
outstanding principal balance of the Loan shall bear interest, payable on
demand, at a rate per annum equal to the Default Interest Rate. The application
of the Default Interest Rate shall not be interpreted or deemed to extend any
cure period set forth in this Agreement or otherwise to limit any of Lender’s
remedies under this Agreement or any of the other Loan Documents.

 

-29-



--------------------------------------------------------------------------------

(c) COMPUTATION OF INTEREST. Interest shall be calculated on a 360-day year for
all Advances, but, in any case, shall be computed for the actual number of days
in the period for which interest is charged, which period shall consist of 365
days on an annual basis. If any payment of interest under the Note would
otherwise be due on a day which is not a Business Day, the payment instead shall
be due on the next succeeding Business Day and such extension of time shall be
included in computing the interest due regarding such payment.

(d) NO DEDUCTIONS. All payments of principal or interest under the Note shall be
made without deduction of any present and future taxes, levies, deductions,
charges or withholding, which amounts shall be paid by Borrower. Borrower will
pay the amounts necessary such that the gross amount of the principal and
interest received by Lender is not less than that required by the Note.

(e) ORDER OF APPLICATION. Any payments received by Lender will be applied as set
forth herein and in the Note.

(f) INTEREST RESERVE; OTHER AMOUNTS. Borrower hereby authorizes Lender to
Advance proceeds of the Loan to pay interest accrued on the Loan and other
expenses set forth in the A&D Budget and the applicable Home Construction
Budgets, notwithstanding that Borrower may not have requested an Advance of such
amount. The authorization hereby granted shall be irrevocable and at Lender’s
discretion, and no further direction or authorization from Borrower shall be
necessary for Lender to make such Advances. Nothing contained herein shall be
deemed to obligate Lender to make such Advances to pay interest beyond the
portions of any Project Loan specifically allocated to the payment of interest
under an approved Budget.

(g) FULL RECOURSE; PAYMENTS. The Loan shall be full recourse against Borrower.
All amounts payable by Borrower on or with respect to the Loan, or pursuant to
the terms of any other Loan Documents, shall be paid in lawful money of the
United States of America to Lender at 75 East Trimble Road, MC 4770, San Jose,
California 95131, in same day funds, not later than 11:00 a.m. (California time)
on the date due.

2.1.6 PRINCIPAL PAYMENTS.

(a) SALE AND RELEASE OF LOTS AND HOMES. Immediately upon the sale and closing of
Lots and Homes, Borrower shall pay to Lender any and all Release Prices payable
under Section 3.2.2(e) below, which shall be applied to repay sums due and owing
under the Note.

(b) REQUIRED PRINCIPAL PAYMENTS DURING THE REDUCTION PERIOD. During the
Reduction Period, commencing with the first Loan Payment Date occurring on or
after the end of the first Calendar Quarter following the Initial Line Maturity
Date and continuing at the end of each Calendar Quarter thereafter, Borrower
shall make any Required Principal Payment necessary to reduce the

 

-30-



--------------------------------------------------------------------------------

outstanding Loan Balance to a sum not in excess of the then-applicable Reduced
Commitment Amount.

(c) VOLUNTARY LOAN PREPAYMENT. Except as otherwise provided in the Note,
Borrower shall have the right to prepay the Loan, in whole or in part, at any
time, without premium or penalty, provided that Borrower must pay, together with
any prepayment, all accrued but unpaid interest upon the principal so prepaid.
Prior to the Initial Line Maturity Date, no prepayment of the Loan shall reduce
the Commitment Amount, unless Borrower relinquishes in writing its right to
obtain an Advance of all or any of the amount so prepaid. During the Reduction
Period, principal payment(s) may be required as provided herein to reduce the
Loan Balance to the applicable Reduced Commitment Amount.

(d) PAYMENTS OF PRINCIPAL AND INTEREST TO BALANCE THE LOAN. Principal and
interest shall be payable in accordance with the terms of the Note; provided,
however, that in addition to payments required pursuant to the terms of the
Note, if for any reason at any time the outstanding principal amount of Advances
under the Loan exceeds the Available Commitment, Borrower shall make a payment
to Lender in an amount equal to such excess principal amount within the earlier
of (a) five (5) Business Days after notice from Lender, (b) five (5) days after
delivery of a Borrowing Base Certificate and/or other financial reports of
Borrower reflecting that such a payment is due, and (c) five (5) days after
Lender notifies Borrower (which notice may be oral, to be followed promptly by
written notice setting forth Lender’s calculations) of Lender’s determination of
the Borrowing Base and Borrowing Availability pursuant to Section 2.2.3. Any
funds paid hereunder shall be applied by Lender to the outstanding principal
balance of the Loan.

2.1.7 LOAN TERM.

(a) Upon the Initial Line Maturity Date, Lender and Borrower shall initiate a
twelve (12) month period (“Reduction Period”) to reduce the Commitment Amount
under the terms and conditions set forth herein.

(b) During the Reduction Period, (i) no new Qualified Projects shall be entered
into the Borrowing Base, and (ii) Advances under existing Project Loans shall
continue to be made for the construction of Improvements for the subject
Projects, subject to the limitations set forth herein.

2.1.8 TERMS OF PROJECT ADVANCES.

(a) Lots entered into the Borrowing Base shall be removed from the Borrowing
Base on the applicable Lot Advance Maturity Date.

(b) Homes entered into the Borrowing Base shall be removed from the Borrowing
Base on the applicable Home Advance Maturity Date.

 

-31-



--------------------------------------------------------------------------------

2.2 AVAILABLE COMMITMENT; BORROWING BASE.

2.2.1 AVAILABLE COMMITMENT. The Available Commitment shall be determined in
accordance with this Section 2.2 and shall be the lesser of (i) the applicable
Commitment Amount or Reduced Commitment Amount, as in effect from time to time,
or (ii) the Borrowing Base.

(a) The Available Commitment for all Qualified Projects shall be the difference
between the amount set forth in 2.2.1 above LESS the amounts of all Letters of
Credit issued under Section 2.3 below.

(b) The Available Commitment for all Letters of Credit to be issued hereunder
shall be no greater than the LOC Total Commitment Amount of Five Million Dollars
($5,000,000.00).

2.2.2 AMOUNT OF BORROWING BASE AND BORROWING AVAILABILITY. Subject to the
provisions of Section 2.2.3 below, the Borrowing Base and Borrowing Availability
shall be determined by Lender based on each Borrowing Base Certificate delivered
pursuant to Section 6.4.6.

2.2.3 DETERMINATION OF BORROWING AVAILABILITY.

(a) GENERAL DETERMINATION. The Borrowing Availability shall be determined by
Lender based upon:

(i) Each Borrowing Base Certificate most recently submitted by Borrower from
time to time (adjusted as determined by Lender from time to time to reflect
portions of the Project sold, property released from the Deed of Trust, and
other adjustments and limitations pursuant to this Agreement);

(ii) Lender’s inspections made pursuant to Sections 4.4.4 and 6.10 (as such
inspections may result in any adjustment to reflect any variance between (A) the
Borrowing Base Certificate and (B) the result of such inspections or other
information available to Lender); and

(iii) Such other information as Lender may reasonably require in order to verify
such amounts.

Each Borrowing Base Certificate shall accurately reflect the valuation of the
Property included in the Borrowing Base as of the last day of the Calendar Month
immediately preceding the Calendar Month in which such certificate is due, shall
accurately recite the amounts of the Letters of Credit issued to date, and shall
accurately calculate the Borrowing Availability as of the date of the
certificate. Without limiting the foregoing, each Borrowing Base Certificate
shall exclude the Loan Allocations for any and all Lots and Homes that have been
released from the Deed of Trust, and each Borrowing Base Certificate shall
reflect any reductions in the Loan Balance.

 

-32-



--------------------------------------------------------------------------------

(b) RIGHT TO EXCLUDE/ADJUST. Lender, in its discretion, may exclude Lots or
Homes from the Borrowing Base, adjust the Appraised Value of Lots or Homes,
and/or adjust the applicable classification of property included in the
Borrowing Base if:

(i) A portion of the Project is subject to unrepaired material damage or
destruction;

(ii) Lender determines that a Purchase Contract with respect to Lots or Homes is
in default or has been terminated or canceled or that the purchaser is not
financially able to complete the purchase under the subject Purchase Contract;

(iii) Lender determines, based on the information provided by Borrower pursuant
to Section 6.4, that reclassification of property included in the Borrowing Base
is appropriate due to delays in development, changes in the Plans and
Specifications, loss or change of zoning or other Approvals and Permits,
Borrower’s failure to satisfy applicable conditions for inclusion in the
designated classification, or the occurrence of a Material Adverse Change;

(iv) Lender determines that Spec Homes or High End Spec Homes are to be removed
from the Borrowing Base under Section 2.2.3(d) in order to remargin the Loan
(provided, however, that Lender shall only be permitted to make such
determination in the event that Borrower has failed to comply with the
provisions of Section 2.2.3(d)(i) to remargin the Loan);

(v) Lender determines that any particular Home in the Borrowing Base has
remained unsold for a period of six (6) months following completion of
construction of such Home; or

(vi) Lender determines that the actual absorption of Lots or Homes in any
Qualified Project is lower than the projected absorption specified in the
applicable Appraisal.

Lender shall notify Borrower of any exclusion or adjustment in the Borrowing
Base in writing with the Lender’s calculations. The exclusion of any Property
from the Borrowing Base shall not require Lender to release such property from
the Deed of Trust, and Lender shall be obligated to release Collateral only upon
the satisfaction of the following conditions unless otherwise allowed by Lender
in its sole and absolute discretion:

(i) Unless otherwise approved by Lender in its absolute and sole discretion, at
the time of such release no Event of Default or Unmatured Event of Default shall
have occurred and be continuing.

(ii) After giving effect to the release, the outstanding principal amount of
Advances under the Loan shall not exceed the Available Commitment, provided that
Borrower may make a payment to Lender in an amount equal to such excess
principal amount to satisfy this condition.

 

-33-



--------------------------------------------------------------------------------

(iii) Such release shall be in connection with Lots (not Homes) and must be in
groups of at least twenty (20) Lots in a single Project.

(iv) Unless the portion of the Land to be released is an entire parcel with
respect to which Lender has previously approved the parcel map or plat or is a
lot or lots within a subdivision with respect to which Lender has previously
approved a final map or plat, Borrower or Title Company shall have delivered to
Lender (i) a legal description of the portion of the Land to be released, (ii) a
map or plat of the portion of the Land to be released, and (iii) copies of all
easements for ingress, egress or otherwise to be granted or retained in
connection with such release.

(v) Unless the portion of the Land to be released is an entire parcel with
respect to which Lender has previously approved the parcel map or plat or is a
lot or lots within a subdivision with respect to which Lender has previously
approved a final map or plat, prior to such release, (i) Lender shall have
approved such release, which approval will not be unreasonably withheld,
(ii) the remaining unreleased portion of the Land will, after giving effect to
such release, have adequate access, in the reasonable opinion of Lender, and
(iii) the value of the unreleased portion of the Land will, after giving effect
to such release, not otherwise be materially impaired in the reasonable opinion
of Lender.

(vi) Borrower shall provide Lender with such endorsements to the Title Policy as
Lender may reasonably request in connection with each release.

(vii) Borrower shall pay all of Lender’s reasonable costs and expenses,
including, without limitation, reasonable attorneys’ fees, arising in connection
with each release.

(viii) Each release shall be made by Lender by delivery of the release documents
to a title company or other escrow agent satisfactory to Lender upon such
conditions as shall assure Lender that all conditions precedent to such release
have been satisfied and that the applicable transaction will be completed.

(c) SPECIFIC LIMITATIONS. Lender has no commitment to Advance Loan funds for any
Project that would:

(i) Violate any applicable Project Minimum Standards;

(ii) Violate any applicable Maximum Aggregate Borrowing Base Concentration(s),
including without limitation (1) any of the Geographic Concentration Limitations
for Projects in Arizona and Nevada, (2) any of the Concentration Limitations for
Zoned Land or Lots as set forth in the definition of Maximum Aggregate Borrowing
Base Concentration(s), and/or (3) any of the Concentration Limitations for Homes
as set forth in the definition of Maximum Aggregate Borrowing Base
Concentration(s);

 

-34-



--------------------------------------------------------------------------------

(iii) Violate the Loan Allocations applicable to any Zoned Land, Lots or Homes
to be financed hereunder;

(iv) Violate the Borrowing Availability; and/or

(v) Cause more than fifty percent (50%) of Outstandings to be used for Spec
Homes and/or High End Spec Homes (with the exception of the first phase of such
Spec Homes or High End Spec Homes within a given Qualified Project).

(d) LOAN REMARGINING DUE TO CONVERSION OF HOMES.

(i) In the event any Home ceases to constitute a Presold Home for any reason,
then such Home shall automatically become a Spec Home for purposes of the
limitation upon the number of Spec Homes set forth herein and for purposes of
calculating the Maximum Allowed Advance and/or the Home Maturity Date for such
Home. After the conversion of any Presold Home to a Spec Home, (A) if the Spec
Home limitations set forth in Section 4.5 below have been violated, then Lender
shall have no obligation to make any Advances for any new Spec Homes to be
included in the Borrowing Base and Borrower shall remove Spec Homes from the
Borrowing Base so as to be in compliance with such Spec Home limitations, and
(B) if the aggregate sum of the Advances for the Spec Homes in the Borrowing
Base exceeds the Maximum Allowed Advances for such Spec Homes, then the
Borrowing Availability shall be reduced by such excess amount or, if the
Borrowing Availability has a negative balance, Borrower shall make any payment
required under Section 2.4.5 below.

(ii) In the event a Spec Home or Model Home satisfies the requirements to become
a Presold Home, then such Home shall automatically become a Presold Home for
purposes of the limitation upon the number of Spec Homes set forth herein and
for purposes of calculating the Maximum Allowed Advance and/or the Home Maturity
Date for such Home.

(iii) The provisions of subsections (i) and (ii) above also apply with respect
to High End Presold Homes, High End Spec Homes and High End Model Homes.

(e) FAILURE TO DELIVER BORROWING BASE CERTIFICATE. If Borrower fails to deliver
a Borrowing Base Certificate as and when required, then in addition to Lender’s
other rights and remedies, Lender may determine the amount of the Borrowing Base
based upon information available to Lender and such determination by Lender
shall be final and conclusive, absent manifest error.

(f) LAND INCLUDED IN BORROWING BASE ONLY IF LENDER TO PROVIDE CONSTRUCTION
FINANCING. No Land (whether Zoned Land, Entitled Land, High End Entitled Land,
Lots Under Development or High End Lots Under Development) shall be included in
the Borrowing Base unless Lender is anticipated to provide the construction
financing for such Land.

 

-35-



--------------------------------------------------------------------------------

2.3 LETTER OF CREDIT ADVANCES. Borrower shall be entitled to receive Letter of
Credit Advances upon Borrower’s compliance with the terms, conditions and
procedures set forth in this Section 2.3.

2.3.1 ISSUANCE OF LETTER OF CREDIT. Subject to the terms and conditions of this
Agreement and the Letter of Credit Request, and subject to the policies,
procedures, and requirements of Lender in effect from time to time for the
issuance of any letter of credit (including without limitation payment of Letter
of Credit Fees), Lender agrees to issue on or before the Maturity Date a Letter
of Credit upon request by and for the account of the Borrower, provided that
Borrower has delivered to Lender:

(a) A completed and executed Letter of Credit Request,

(b) A completed and executed Letter of Credit Application, and

(c) Payment of the required Letter of Credit Fee;

and provided further that (i) the Letter of Credit shall not be required to be
issued for a term of more than twelve (12) Calendar Months (but in no event
later than the applicable Maturity Date plus the Reduction Period), (ii) the
Letter of Credit shall not be required to be issued for an amount in excess of
the LOC Maximum Commitment Amount, (iii) the amount of the Letter of Credit,
together with any and all existing Letters of Credit previously issued
hereunder, shall not in the aggregate exceed the LOC Total Commitment Amount,
and (iv) in any event, the date that is the last date for payment of a draft
drawn or drawn and accepted under the Letter of Credit shall be before the
applicable Maturity Date.

2.3.2 ISSUANCE PROCEDURE. To obtain a Letter of Credit, Borrower shall complete
and execute a Letter of Credit Request and a Letter of Credit Application and
submit them to the letter of credit department of Lender. Upon receipt of a
completed and executed Letter of Credit Request and a Letter of Credit
Application, Lender will process the application in accordance with the
policies, procedures, and requirements of Lender then in effect (including
without limitation the policies, procedures and requirements applicable to the
form of the Letter of Credit). If the application meets the requirements of
Lender and is within the policies of Lender then in effect, Lender will issue
the requested Letter of Credit.

2.3.3 PURPOSE OF LETTER OF CREDIT; GENERAL LETTER OF CREDIT TERMS AND
CONDITIONS.

2.3.3.1 The Letter of Credit shall be issued to provide a good faith deposit in
connection with any Project, support for unfunded Project costs or any other
purpose approved by Lender in connection with the acquisition and/or development
and marketing of a Project. Upon occurrence of an Event of Default and so long
such Event of Default continues, Lender, in its sole and absolute discretion and
without notice, may refuse to renew or extend the commitment to issue the Letter
of Credit, and shall exercise any and all remedies provided for in the Loan
Documents.

2.3.3.2 The Letter of Credit shall be drawn under the conditions as set forth in
the body of the Letter of Credit.

 

-36-



--------------------------------------------------------------------------------

2.3.4 REIMBURSEMENT OF LENDER FOR PAYMENT OF DRAFTS DRAWN OR DRAWN AND ACCEPTED
UNDER THE LETTERS OF CREDIT. The obligation of Borrower to reimburse Lender for
payment by Lender of Letter of Credit Advances under the Letter of Credit shall
be as provided in the Letter of Credit Request, in the Letter of Credit
Application and in this Agreement. Lender will notify Borrower of payment by
Lender of a Letter of Credit Advance under the Letter of Credit and of the
respective Reimbursement Obligations and will give Borrower two (2) Business
Days notice that the Reimbursement Obligations pursuant to the Letter of Credit
Request and the Letter of Credit Application shall be due on or before the
applicable Maturity Date. Borrower shall also pay to Lender interest at the
Interest Rate on the Reimbursement Obligations from and including the date
Lender pays the Letter of Credit Advance at the Interest Rate until the
Reimbursement Obligations and such interest are paid in full; provided, however,
that if Borrower fails to pay the Reimbursement Obligations and accrued interest
thereon within five (5) days after notification by Lender to Borrower of payment
of the Letter of Credit Advance, interest thereafter will accrue at the Default
Interest Rate. Such interest shall be computed on the basis of a 360-day year
and accrue on a daily basis for the actual number of days elapsed. A Letter of
Credit Advance shall be made to re-pay Lender for any funds disbursed in
connection with a draft drawn under any Letter of Credit, at which time such
Letter of Credit Advance shall be used to calculate the Borrowing Availability
or, if such Letter of Credit Advance results in the Borrowing Availability
having a negative balance, then Borrower shall make any payment required under
Section 2.4.5 below.

2.3.5 REIMBURSEMENT OBLIGATIONS. Borrower’s obligations under Section 2.3.4,
under the Letter of Credit Application and under the Letter of Credit Request to
reimburse Lender with respect to a drawing under a Letter of Credit (such
obligations are collectively referred to as the “Reimbursement Obligations”) are
absolute and unconditional under any and all circumstances and irrespective of
any setoff, counterclaim, or defense to payment which Borrower may have or have
had against Lender or any beneficiary of the Letter of Credit, including any
defense based upon the occurrence of any Event of Default, any draft, demand,
certificate or other document presented under a Letter of Credit proving to be
forged, fraudulent, invalid or insufficient, the failure of any payment by
Lender to conform to the terms of such Letter of Credit Advance (if, in Lender’s
good faith opinion, such payment is determined to be appropriate) or any
nonapplication or misapplication of the Letter of Credit or the proceeds of such
payment, or the legality, validity, form, regularity or enforceability of the
Letter of Credit; provided, however, that nothing herein will adversely affect
the right of Borrower to commence a proceeding against Lender for any wrongful
payment under the Letter of Credit made by Lender as the result of acts or
omissions constituting gross negligence or willful misconduct on the part of
Lender.

2.3.6 NATURE OF REIMBURSEMENT OBLIGATIONS. Borrower assumes all risks of the
acts, omissions, or misuse of any Letter of Credit by any Person to whom a
Letter of Credit is issued. Lender (except to the extent of its own gross
negligence or willful misconduct) will not be responsible for: (a) the form,
validity, sufficiency, accuracy, genuineness or legal effect of the Letter of
Credit or any document submitted by any party in connection with the issuance of
any Letter of Credit, even if such document should in fact prove to be in any or
all respects invalid, insufficient, inaccurate, fraudulent or forged; (b) the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
instrument transferring or assigning or purporting to transfer or assign any
Letter of Credit or the rights or benefits thereunder or

 

-37-



--------------------------------------------------------------------------------

proceeds thereof in whole or in part, which may prove to be invalid or
ineffective for any reason; (c) failure of any Person to comply fully with the
conditions required in order to demand payment under the Letter of Credit;
(d) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise; or (e) any loss or
delay in the transmission or otherwise of any document or draft required by or
from any Person in order to make payment under the Letter of Credit. None of the
foregoing will affect, impair or prevent the vesting of any of the rights or
powers granted to Lender. In furtherance and extension and not in limitation or
derogation of any of the foregoing, any act taken or omitted to be taken by
Lender in good faith will be binding on Borrower and will not put Lender under
any resulting liability to Borrower.

2.4 LOAN ADVANCES; PROJECT MONITORING.

2.4.1 METHOD FOR ADVANCES. Advances in a sum not in excess at any time of the
Borrowing Availability shall be made by Lender to Borrower for the payment or
reimbursement of Permitted Expenses at the written request within twenty-four
(24) hours following Lender’s receipt of a completed Draw Request and all
accompanying documentation required by Lender from Borrower (which may be
delivered by telecopy or facsimile) by the Person or Persons designated from
time to time on Lender’s form of Authorization Form; provided, however, that
Lender shall have acknowledged receipt of any changes in the Person or Persons
designated by Borrower, and such Person or Persons shall have executed a new
Authorization Form. Such Person or Persons are hereby authorized by Borrower to
request Advances and to direct the transfer of the proceeds of Advances to
Borrower until written notice of the revocation of such authority is received
from Borrower by Lender and Lender has had a reasonable time to act upon such
notice. Lender shall have no duty to monitor for Borrower or any other Person or
to report to Borrower or such other Person the use of proceeds of Advances.

2.4.2 USE OF ADVANCES. All Advances shall be used to pay or reimburse the
Permitted Expenses incurred by Borrower in connection with the acquisition,
development, marketing and operation of the Project.

2.4.3 DRAW REQUESTS. Concurrently with a Draw Request for any Advance of Loan
proceeds (other than Advances that, pursuant to this Agreement, may be made
without a Draw Request), Borrower shall furnish to Lender a Draw Request, signed
Borrowing Base Certificate and a certificate evidencing completion of a
satisfactory monthly Lender inspection, together with such other forms and
schedules of values as may from time to time be approved or required by Lender,
duly signed and sworn to by Borrower, with all blanks appropriately filled in.

(a) RIGHT OF INSPECTION. Throughout the course of construction of any
Improvements under each Qualified Project on at least a quarterly basis during
the Loan Term, Lender shall have the right to employ, at Borrower’s sole cost
and expense, an inspector or inspectors who shall review as agent for Lender all
construction activities undertaken in regard to the Project. If required by
Lender in its discretion, a certificate or indication from such inspector or
inspectors that construction substantially complies with the Plans and
Specifications shall be a further condition precedent to Lender’s approval of

 

-38-



--------------------------------------------------------------------------------

a Project, or any Lots or Homes included within a Project, for inclusion within
the calculation of the Borrowing Base and the Borrowing Availability.

(b) METHOD OF ADVANCES. The proceeds of each Advance under this Agreement shall
be evidenced by the Note and shall be secured by the Deed of Trust, and all such
proceeds shall be disbursed to Borrower as directed by Borrower.

2.4.4 LIMITATIONS ON BORROWER’S RIGHTS TO ADVANCES. Borrower shall be entitled
to Advances of Loan proceeds only in accordance with the terms and conditions of
this Agreement (unless waived or modified by Lender); and, in addition, Borrower
certifies in connection with any Advances requested hereunder that:

(a) The representations and warranties of Borrower contained in all of the Loan
Documents shall be correct in all respects on and as of the date of the Advance
as though made on and as of that date, and no Event of Default shall have
occurred and be continuing as of the date of the Advance;

(b) The requested Loan proceeds shall be applied by Borrower only to defray
costs actually incurred by Borrower in connection with the payment or
reimbursement of Permitted Expenses; and

(c) Notwithstanding any limitations on Advances set forth in this Agreement or
otherwise, Borrower shall pay all costs and expenses arising in connection with
each Qualified Project.

2.4.5 EXCESS LOAN BALANCE REPAYMENT. In the event the Borrowing Availability has
a negative balance, there shall be due and payable from Borrower to Lender, and
Borrower shall repay to Lender an amount equal to the negative balance within
the earlier of (a) five (5) Business Days after notice from Lender, or
(b) five (5) days after delivery of a Borrowing Base Certificate and/or other
financial reports of Borrower reflecting that such a payment is due.

2.4.6 APPRAISALS AND EVALUATIONS. If reasonably required by Lender, or if
required by law, Lender shall have the right to order Appraisals, appraisal
reviews and/or evaluations of the Land and/or Improvements for any Qualified
Project included in the Borrowing Base, from an appraiser selected by Lender,
which Appraisal(s) shall comply with all federal and state standards for
appraisals and otherwise shall be satisfactory to Lender in all respects.
Notwithstanding the foregoing, Lender shall not order appraisals of any Project
more than one (1) time per year unless (i) Lender believes that a Material
Adverse Change has occurred with respect to the Project or any portion thereof,
or (ii) Borrower requests in writing that Lender order an appraisal of the
Project, or (iii) Lender is required to reappraise the Project in connection
with regulatory requirements. Borrower agrees to pay the cost and expense for
all appraisals, appraisal reviews and/or evaluations thereof ordered by Lender
pursuant to this Section.

 

-39-



--------------------------------------------------------------------------------

2.4.7 BORROWER’S ACCOUNTS. Borrower has established and shall maintain during
the term of this Loan the Borrower’s Funds Account in connection with the
acquisition, development, marketing and operation of the Projects:

(a) BORROWER’S FUNDS ACCOUNT. The Borrower’s Funds Account and all funds
deposited and held therein shall be pledged as security for the Loan as provided
herein. Only Lender shall have the authority to sign documents and checks in
connection with the transfer of funds into and out of the Borrower’s Funds
Account. Borrower irrevocably waives and relinquishes the right to transfer
funds into or out of the Borrower’s Funds Account, and shall have no right to
exercise dominion or control over the Borrower’s Funds Account or the proceeds
thereof.

(b) USE OF BORROWER’S FUNDS ACCOUNT. Borrower shall pay or be reimbursed only
Permitted Expenses with the funds deposited into the Borrower’s Funds Account.
Advances shall be made directly to Borrower or, at Lender’s sole discretion, may
be made into the Borrower’s Funds Account and then transferred by Lender to
Borrower. Borrower shall deposit or cause to be deposited into the Borrower’s
Funds Account each day all funds to be provided by Borrower to Lender during the
Loan Term, to the extent such funds are not paid directly to Lender pursuant to
this Agreement. Funds deposited and held in the Borrower’s Funds Account shall
be applied by Lender to the payment of the Obligations as provided herein. In
the event at any time during the Loan Term the outstanding principal Loan
balance has been paid in full, and excess funds remain in the Borrower’s Funds
Account, such excess funds shall be returned to Borrower. Notwithstanding the
existence of any funds in the Borrower’s Funds Account or the availability or
the non-availability of Loan funds under the Commitment, Borrower shall remain
obligated to satisfy all Obligations.

2.4.8 PROJECT COST SAVINGS AND EXCESS COSTS. Each Draw Request submitted by
Borrower shall be deemed a certification by Borrower of the following matters:

2.4.8.1 EXCESS PROJECT COSTS. In the event the actual cost (“Actual Line Item
Cost”) of any matter covered by any given line item in any Budget exceeds the
amount allocated to such line item in such Budget (“Approved Line Item Cost”),
Borrower either has (a) paid or incurred the amount of the Actual Line Item Cost
in excess of the Approved Line Item Cost (“Excess Cost”), or (b) the financial
ability to pay such Excess Costs with its own funds, including without
limitation the transfer of a portion of any Contingency line item amount
provided for in the Budget and/or any “Cost Savings” (as defined in
Section 2.4.8.3 below) to such line item in an amount equal to such Excess Cost.

2.4.8.2 OFFSITE MATERIALS. In connection with any Project materials that are
stored or housed at a location other than the Property for the applicable
Project (“Offsite Materials”):

(a) Borrower has paid for the Offsite Materials or will cause payment to be made
promptly upon receipt of the next Advance;

(b) if the Offsite Materials are stored at the facilities of the supplier of the
Offsite Materials (“Offsite Supplier”), the Offsite Materials have been
segregated from other materials in the Offsite Supplier’s storage facility and
have been marked with the name of Borrower. If reasonably requested by Lender,
Borrower shall

 

-40-



--------------------------------------------------------------------------------

provide Lender with a written statement from the Offsite Supplier, which
statement shall include the Offsite Supplier’s acknowledgment of (i) the right
of Lender to enter the Offsite Supplier’s storage facility at reasonable times
for the purpose of inspecting or removing the Offsite Materials and
(ii) Lender’s security interest in the Offsite Materials. If the Offsite
Materials are stored in a place other than the facilities of the Offsite
Supplier, if reasonably requested by Lender, Borrower shall provide Lender with
a written statement from the bailee or other custodian acknowledging (i) the
right of Lender to enter the site where the Offsite Materials are stored at
reasonable times for the purpose of inspecting or removing the Offsite
Materials, and (ii) Lender’s security interest in the Offsite Materials;

(c) Borrower has obtained certificates of insurance showing the Offsite
Materials to be insured as required by this Agreement and showing Lender as loss
payee; and

(d) Borrower has paid all personal property taxes applicable to the Offsite
Materials. Lender shall have the right to inspect and approve the Offsite
Materials.

2.4.8.3 COST SAVINGS. For purposes of Section 2.4.8.1 above, “Cost Savings”
shall mean any remaining undisbursed amounts shown in any Budget as allocated to
any line item, or any funds allocated to such line item that exceed the amount
of the subcontract for such line item either (a) upon completion of and
disbursement for all matters covered by said line item in such Budget, or
(b) upon the execution by Borrower and an approved subcontractor of a
subcontract for the performance of work or furnishing of materials for such line
item in an amount that is less than the Approved Line Item Cost for the item.

2.5 FEES. As additional consideration for the Commitment, Borrower agrees to pay
to Lender the following fees, which shall be earned by Lender on the date due
under the Loan Documents and shall be non-refundable to Borrower:

2.5.1 COMMITMENT FEE. During the Initial Line Term, a Commitment Fee equal to
thirty-five one hundredths of one percent (0.35%) per annum on the full
Commitment Amount shall be payable, and during the Reduction Period, a
Commitment Fee equal to thirty-five one hundredths of one percent (0.35%) per
annum on the then-applicable Reduced Commitment Amount shall be payable. An
amount equal to one-fourth of the annual Commitment Fee shall be payable in
advance on the Closing Date and on each subsequent three-month anniversary
thereof.

2.5.2 LETTER OF CREDIT FEE. A Letter of Credit Fee shall be due and payable by
Borrower in connection with the issuance of each Letter of Credit hereunder,
which fee shall be calculated at the rate of one percent (1.00%) per annum on
the face amount of the Letter of Credit. The Letter of Credit Fee shall be
payable as a condition to the issuance of each Letter of Credit and on each
twelve-month anniversary of the issuance date of said Letter of Credit, if said
Letter of Credit is to be extended beyond a twelve-month term.

 

-41-



--------------------------------------------------------------------------------

2.5.3 OTHER FEES. Costs, expenses, and reasonable fees for Lender’s counsel as
provided in the Loan Documents, payable on or before the date hereof, together
with all title insurance premiums, appraisal costs, documentation fees,
environmental study costs and other costs and expenses to which Lender is
entitled to reimbursement pursuant to the Loan Documents.

3. THE COLLATERAL.

3.1 SECURITY. Payment of the Note, all indebtedness and liabilities of Borrower
to Lender, and performance of all Obligations, due or to become due, under this
Agreement and the other Loan Documents, shall be secured by the following
(collectively “Security Documents”):

(a) Deeds of Trust;

(b) Pledge Agreement;

(c) Construction Assignments;

(d) Financing Statements; and

(e) Such other assignments and security interests as may be required or granted
pursuant to the terms of the Loan Documents, including, without limitation,
assignments of construction contracts, assignments of plans and specifications,
assignments of permits, licenses and approvals, assignments of declarant’s
rights under covenants, conditions and restrictions, assignments of purchase and
sale agreements, and any assignments concerning any environmental indemnities in
favor of Borrower.

3.2 RELEASES OF COLLATERAL. In addition to releases in connection with boundary
line adjustments and the granting of easements and licenses as more particularly
described in Section 6.3.3(c), Lender agrees to release portions of the Project
from the lien of any Deed of Trust in connection with sales of portions of the
Project secured by such Deed of Trust pursuant to a Purchase Contract for cash,
upon the satisfaction of the following conditions prior to the release:

3.2.1 GENERAL REQUIREMENTS FOR RELEASES. In connection with any release:

(a) Unless otherwise approved by Lender in its absolute and sole discretion, at
the time of such release no Event of Default shall have occurred and be
continuing.

(b) Such release shall be in connection with a sale of a Lot or Home in the
Project (or in the case of a Dedication, a transfer or donation of a portion of
the Project) to a Non-Related Party.

(c) Unless the portion of the Land to be released is an entire parcel with
respect to which Lender has previously approved the parcel map or plat or is a
lot or lots within a subdivision with respect to which Lender has previously
approved a final

 

-42-



--------------------------------------------------------------------------------

map or plat, Borrower or Title Company shall have delivered to Lender (i) a
legal description of the portion of the Land to be released, (ii) a map or plat
of the portion of the Land to be released, and (iii) copies of all easements for
ingress, egress or otherwise to be granted or retained in connection with such
release.

(d) Unless the portion of the Land to be released is an entire parcel with
respect to which Lender has previously approved the parcel map or plat or is a
lot or lots within a subdivision with respect to which Lender has previously
approved a final map or plat, prior to such release, (i) Lender shall have
approved such release, which approval will not be unreasonably withheld,
(ii) the remaining unreleased portion of the Land will, after giving effect to
such release, have adequate access, in the reasonable opinion of Lender, and
(iii) the value of the unreleased portion of the Land will, after giving effect
to such release, not otherwise be materially impaired in the reasonable opinion
of Lender.

(e) Borrower shall provide Lender with such endorsements to the Title Policy as
Lender may reasonably request in connection with each release.

(f) Borrower shall pay all of Lender’s reasonable costs and expenses, including,
without limitation, reasonable attorneys’ fees, arising in connection with each
release.

(g) Each release shall be made by Lender by delivery of the release documents to
a title company or other escrow agent satisfactory to Lender upon such
conditions as shall assure Lender that all conditions precedent to such release
have been satisfied and that the applicable transaction will be completed.

3.2.2 SALES OF LOTS OR HOMES PURSUANT TO A PURCHASE CONTRACT. In connection with
sales pursuant to a Purchase Contract for cash:

(a) Borrower shall satisfy each of the conditions set forth in Section 3.2.1.

(b) If requested by Lender, Borrower shall deliver to Lender a true and correct
copy of any Purchase Contract, which shall (i) be substantially on Borrower’s
standard forms as previously submitted to and approved by Lender or
(ii) otherwise be in form and content reasonably satisfactory to Lender.

(c) Borrower shall not have made any material changes in the Purchase Contract
delivered to Lender pursuant to this Section 3.2.2, unless such changes have
been approved by Lender.

(d) The sale shall be made in the ordinary course of the development and
marketing of the Project, and shall be accompanied by such development
covenants, conditions and restrictions, deeds of trust, and other documents,
consistent with Borrower’s past practices, as shall be necessary to assure that
development of the Project occurs in accordance with Borrower’s development
plans and existing Approvals and Permits.

 

-43-



--------------------------------------------------------------------------------

(e) Borrower shall have paid the applicable Release Price and all other fees and
costs in connection with the release, which Release Price shall be applied to
repay sums due and owing under the Note and any other Obligations in such order
as Lender may determine in its sole and absolute discretion.

3.2.3 DEDICATIONS. In connection with any Dedication:

(a) Borrower shall satisfy each of the conditions set forth in Section 3.2.1.

(b) At least ten (10) days prior to a release, Borrower shall have delivered to
Lender all the terms, conditions and details of such release, including, without
limitation, the purpose of such release, evidence of the conformity of such
release to the overall development plan for the Project and all Approvals and
Permits required in connection therewith, all of which shall be in form and
content reasonably satisfactory to Lender.

4. CONDITIONS PRECEDENT.

4.1 CONDITIONS PRECEDENT TO EFFECTIVENESS OF THIS AGREEMENT AND TO THE
EFFECTIVENESS OF THE COMMITMENT. This Agreement and the Commitment shall become
effective only upon satisfaction by Borrower of the following conditions
precedent on or before the date hereof at the sole cost and expense of Borrower:

4.1.1 REPRESENTATIONS AND WARRANTIES ACCURATE. The representations and
warranties by Borrower in the Loan Documents are correct on and as of the date
of the recordation of the Deeds of Trust for the Existing Projects to be
included in the Borrowing Base in all material respects.

4.1.2 DEFAULTS. No Event of Default or Unmatured Event of Default shall have
occurred and be continuing.

4.1.3 DOCUMENTS. Lender shall have received the following agreements, documents,
and instruments, each duly executed by the parties thereto:

(a) LOAN DOCUMENTS. The Loan Documents, which shall include all agreements,
documents and instruments specified by Lender (including without limitation an
Environmental Indemnity).

(b) CORPORATION. Certified copies of (i) resolutions of Borrower’s board of
directors authorizing Borrower to execute, deliver, and perform the Loan
Documents and to grant to Lender the Liens and Encumbrances on the Collateral in
the Loan Documents and certifying the names and signatures of the officer(s) of
Borrower authorized to execute the Loan Documents and, in the case of Borrower,
to request Advances on behalf of Borrower, (ii) the certificate of incorporation
and bylaws of Borrower and all amendments thereto, and (iii) a certificate of
good standing as a corporation from the jurisdiction of formation or
organization and for each jurisdiction in

 

-44-



--------------------------------------------------------------------------------

which the nature of Borrower’s business and operations require qualification as
a foreign corporation.

(c) INSURANCE POLICIES. A certificate of insurance for all insurance required
under the Loan Documents, and certificates of insurance with respect to
professional liability coverage to the extent maintained by engineers,
architects, and environmental contractors.

(d) OPINION LETTER. A favorable opinion from a law firm representing Borrower
covering such matters as Lender may require.

(e) FINANCIAL STATEMENTS. Borrower’s and Guarantor’s most recent financial
statements (which statements may be prepared on a consolidated basis) reviewed
by independent, certified public accountants acceptable to Lender, including
without limitation a balance sheet, cash flow statement, reconciliation of net
worth, and profit and loss statement for Borrower.

4.1.4 PLAT AND/OR SURVEY. Borrower shall have delivered to Lender, and Lender
shall have approved, all surveys, maps and plats in existence with respect to
the Existing Projects and individual parcels thereof. Each such map, plat or
survey must contain a legal description of the subject Existing Project (or
applicable portion thereof), must describe and show all boundaries of and lot
lines within said Existing Project (or applicable portion thereof) and all
streets and other dedications and contain such other information and
certifications as Lender may request.

4.1.5 RESTRICTIVE COVENANTS. Borrower shall have provided Lender with, and
Lender shall have approved, all covenants, conditions, restrictions, easements
and other rights that exist or are contemplated with respect to the Existing
Projects.

4.1.6 SOILS TEST. Borrower shall have provided to Lender, and Lender shall have
approved, soils/hydrology test reports of the Existing Projects prepared by
licensed engineers satisfactory to Lender showing the location of, and
containing boring logs from, all borings, together with recommendations for the
design of foundations.

4.1.7 ENVIRONMENTAL ASSESSMENT. Borrower shall have delivered to Lender and
Lender shall have approved a report of environmental assessments of the Existing
Projects, by environmental engineers acceptable to Lender containing such
information, results, and certifications as Lender may require. If Lender
determines, in its sole discretion, based on such reports or other information
available to Lender that any further review should be obtained, Borrower shall
also provide such follow up testing, reports, and other actions as may be
required by Lender. The contents of the environmental assessment report and any
follow up must be satisfactory to Lender. If such reports are addressed to
Borrower, Borrower shall cause a reliance letter, in form and substance
satisfactory to Lender, to be provided to Lender.

4.1.8 ENVIRONMENTAL INDEMNITY. Borrower shall have delivered to Lender, Lender’s
form of Environmental Indemnity for each Existing Project, fully completed and
duly executed by Borrower.

 

-45-



--------------------------------------------------------------------------------

4.1.9 PRELIMINARY TITLE REPORT. Borrower shall have provided Lender and Lender
shall have approved, a preliminary title report for each Existing Project,
prepared by the Title Company, together with a legible copy of each “SCHEDULE B”
item.

4.1.10 FLOOD REPORT. Borrower shall have provided to Lender evidence
satisfactory to Lender as to whether (a) each Existing Project, or any portion
thereof, is located in an area designated by the Department of Housing and Urban
Development as having special flood or mudslide hazards, and (b) the community
in which such Existing Project is located is participating in the National Flood
Insurance Program.

4.1.11 DEED OF TRUST/TITLE POLICY. For each Existing Project, Borrower shall
have provided to Lender (a) the Deed of Trust, subject only to Permitted
Exceptions, duly executed by Borrower, acknowledged, delivered and recorded; and
(b) American Land Title Association loan policies of title insurance (1990 form
with the creditors’ rights exception and arbitration provisions deleted and with
a revolving credit endorsement and such other endorsements as Lender may
require) for each Deed of Trust (collectively “Title Policy”). The Title Policy
shall provide coverage (including without limitations mechanics’ lien coverage)
satisfactory to Lender and insure the Deed of Trust as a first lien on the
Project, subject only to Permitted Exceptions.

4.1.12 COMPLETION OF FILINGS AND RECORDINGS. For each Existing Project, Lender
shall have received evidence of the completion of all recordings and filings to
establish or maintain the perfection and priority of the Liens and Encumbrances
on the Collateral granted in the Loan Documents and required by Lender to be in
effect prior to the effectiveness of this Agreement and the Commitment.

4.1.13 PAYMENT OF COSTS, EXPENSES, AND FEES. For each Existing Project, all
costs, expenses, and fees to be paid by Borrower under the Loan Documents on or
before the effectiveness of this Agreement, the effectiveness of the Commitment,
or the making of Advances shall have been paid in full (or shall be paid in full
concurrently with the making of the initial Project Advance), including without
limitation applicable fees set forth herein.

4.1.14 APPRAISAL. For each Existing Project, Lender shall have received and
approved an Appraisal for the subject Land; provided, however, that in the event
prior to the Initial Closing Date Lender has not received Appraisals for all
parcels of the Land for the Existing Parcels, then Lender shall have no
obligation to make any Advance against any parcels unless and until Lender shall
have received and approved Appraisals for those parcels against which Advances
are requested.

4.1.15 OTHER ITEMS OR ACTIONS BY BORROWER. Lender shall have received such other
agreements, documents, and instruments, and Borrower shall have performed such
other actions as Lender may reasonably require.

4.2 CONDITIONS PRECEDENT TO ADMISSION OF LAND AS ZONED LAND. Borrower may, from
time to time, request Lender to include a portion of the Land as Zoned Land for
purposes of the Borrowing Base. In connection with each such request, the
following conditions precedent shall have been satisfied at the sole cost and
expense of Borrower. Upon

 

-46-



--------------------------------------------------------------------------------

the satisfaction of such conditions precedent, as determined by Lender, such
portions of the Land shall be included in the Borrowing Base as Zoned Land:

4.2.1 REQUEST. Borrower shall have submitted to Lender a request in the form of
EXHIBIT “F” to include in the Borrowing Base as Zoned Land those portions of the
Land for which Lender has received Appraisals. Such request and all other
documents and instruments described in this Section 4.2 shall be submitted with
the Borrowing Base Certificate in which Borrower intends to include such portion
of the Land in the Borrowing Base as Zoned Land. Each such request shall be
deemed a renewal of all representations and warranties of Borrower set forth in
the Loan Documents.

4.2.2 DEFAULTS. No Event of Default or Unmatured Event of Default shall have
occurred and be continuing on and as of the date that each portion of the Land
is included as Zoned Land.

4.2.3 ZONING APPROVALS. Borrower shall have provided to Lender and Lender shall
have approved evidence of appropriate vested zoning for the contemplated
development of the Zoned Land as residential property.

4.2.4 OTHER. Borrower shall have provided such other documents and information
reasonably requested by Lender.

4.3 CONDITIONS PRECEDENT TO ADMISSION OF LAND AS ENTITLED LAND OR HIGH END
ENTITLED LAND. Borrower may, from time to time, request Lender to include a
portion of the Land as Entitled Land or High End Entitled Land for purposes of
the Borrowing Base. In connection with each such request, the following
conditions precedent shall have been satisfied at the sole cost and expense of
Borrower. Upon the satisfaction of such conditions precedent, as determined by
Lender, such portions of the Land shall be included in the Borrowing Base as
Entitled Land or High End Entitled Land, as applicable:

4.3.1 REQUEST. Borrower shall have submitted to Lender a request in the form of
EXHIBIT “G” to include in the Borrowing Base as Entitled Land or High End
Entitled Land those portions of the Land for which Lender has received
Appraisals. Such request and all other documents and instruments described in
this Section 4.3 shall be submitted with the Borrowing Base Certificate in which
Borrower intends to include such portion of the Land in the Borrowing Base as
Entitled Land or High End Entitled Land. Each such request shall indicate
whether such portion of the Land should be considered Entitled Land or High End
Entitled Land and shall be deemed a renewal of all representations and
warranties of Borrower set forth in the Loan Documents.

4.3.2 DEFAULTS. No Event of Default or Unmatured Event of Default shall have
occurred and be continuing on and as of the date that each portion of the Land
is included as Entitled Land or High End Entitled Land.

4.3.3 MAP. Borrower shall have delivered to Lender and Lender shall have
approved a Final Map or Tentative Map, as applicable, of the Entitled Land or
High End Entitled Land pursuant to the applicable subdivision map requirements.
Each such map must contain a legal description of the Entitled Land or High End
Entitled Land, must describe and show all

 

-47-



--------------------------------------------------------------------------------

boundaries of and lot lines within such Entitled Land or High End Entitled Land
and all streets and other dedications, and must contain such other information
and certifications as Lender may request.

4.3.4 ZONING APPROVALS. Borrower shall have provided to Lender and Lender shall
have approved evidence of appropriate vested zoning for the contemplated
development of the Entitled Land or High End Entitled Land, as applicable, for
residential purposes.

4.3.5 OTHER. Borrower shall have provided such other documents and information
reasonably requested by Lender.

4.4 CONDITIONS PRECEDENT TO ADMISSION OF LAND AS LOTS UNDER DEVELOPMENT OR HIGH
END LOTS UNDER DEVELOPMENT. Borrower may, from time to time, request Lender to
include a portion of the Land as Lots Under Development or High End Lots Under
Development for purposes of the Borrowing Base. In connection with each such
request, the following conditions precedent shall have been satisfied at the
sole cost and expense of Borrower. Upon the satisfaction of such conditions
precedent, as determined by Lender, such Land shall be included in the Borrowing
Base as Lots Under Development or High End Lots Under Development, as
applicable:

4.4.1 REQUEST. Borrower shall have submitted to Lender a request in the form of
EXHIBIT “H” to include portion of the Land in the Borrowing Base as Lots Under
Development or High End Lots Under Development. Such request and all other
documents and instruments described in this Section 4.4 shall be submitted with
the Borrowing Base Certificate in which Borrower intends to include such portion
of the Land in the Borrowing Base as Lots Under Development or High End Lots
Under Development. Each such request shall indicate whether such Land is to be
included in the Borrowing Base as Lots Under Development or as High End Lots
Under Development and shall be deemed a renewal of all representations and
warranties of Borrower set forth in the Loan Documents.

4.4.2 DEFAULTS. No Event of Default or Unmatured Event of Default shall have
occurred and be continuing on and as of the date that each portion of the Land
is included as Lots Under Development or High End Lots Under Development.

4.4.3 DOCUMENTS AND INFORMATION. Borrower shall have provided to Lender, and
Lender shall have approved, all documents and information required pursuant to
Section 4.3 with respect to the applicable portion of the Land.

4.4.4 INSPECTION. Development of the applicable portion of the Land shall have
commenced. Development will be deemed to have commenced when (i) construction of
one or more of the following scopes of work has begun on the applicable portion
of the Land -grading, paving, water, sewer or concrete, and (ii) Borrower has
expended material amounts for Hard Costs with respect to such work.

4.4.5 MAP. Borrower shall have delivered to Lender and Lender shall have
approved a Final Map or Tentative Map, as applicable, together with evidence
reasonably satisfactory to Lender that any such Tentative Map has not expired
and is not due to expire

 

-48-



--------------------------------------------------------------------------------

during the development of such portion of the Land. Each such map must contain a
legal description of the Land, must describe and show all boundaries of and lot
lines within such Land and all streets and other dedications, and must contain
such other information and certifications as Lender may request.

4.4.6 UTILITIES. If requested by Lender, Borrower shall have delivered to
Lender, evidence, which may be in the form of “will serve” letters from local
utility companies or local authorities, that: (a) telephone service, electric
power, storm sewer, sanitary sewer (if applicable) and water facilities will be
available to the Lots Under Development or High End Lots Under Development, as
applicable; (b) such utilities will be adequate to serve the Lots Under
Development or High End Lots Under Development, as applicable; and (c) upon
completion of the Improvements, no conditions will exist to affect Borrower’s
right to connect into and have adequate use of such utilities except for the
payment of a normal connection charges or tap charges and except for the payment
of subsequent charges for such services to the utility supplier.

4.4.7 LOT LIMITATIONS. The total number of Lots Under Development or High End
Lots Under Development, as applicable, to be included in the Borrowing Base as
of the date of any request made hereunder shall not be in excess of the
applicable Lot Concentration Limitation.

4.4.8 OTHER. Borrower shall have provided such other documents and information
reasonably requested by Lender.

4.5 CONDITIONS PRECEDENT TO ADMISSION OF LAND AS PRESOLD HOMES, SPEC HOMES,
MODEL HOMES, HIGH END PRESOLD HOMES, HIGH END SPEC HOMES AND/OR HIGH END MODEL
HOMES. Borrower may, from time to time, request Lender to include a portion of
the Land as Presold, Spec and/or Model Homes (or as High End Presold, High End
Spec and/or High End Model Homes) for purposes of the Borrowing Base. In
connection with each such request, the following conditions precedent shall have
been satisfied at the sole cost and expense of Borrower. Upon the satisfaction
of such conditions precedent, as determined by Lender, such Land shall be
included in the Borrowing Base as Presold, Spec and/or Model Homes (or as High
End Presold, High End Spec and/or High End Model Homes), as applicable:

4.5.1 REQUEST. Borrower shall have submitted to Lender a request in the form of
EXHIBIT “I” that a portion of the Land be included in the Borrowing Base as
Presold, Spec and/or Model Homes (or as High End Presold, High End Spec and/or
High End Model Homes). Such request and all other documents and instruments
described in this Section 4.5 shall be submitted with the Borrowing Base
Certificate in which Borrower intends to include such portion of the Land in the
Borrowing Base as Presold, Spec and/or Model Homes (or as High End Presold, High
End Spec and/or High End Model Homes). Each such request shall indicate whether
such portion of the Land is to be included in the Borrowing Base as Presold,
Spec and/or Model Homes or as High End Presold, High End Spec and/or High End
Model Homes and shall be deemed a renewal of all representations and warranties
of Borrower set forth in the Loan Documents.

 

-49-



--------------------------------------------------------------------------------

4.5.2 DEFAULTS. No Event of Default or Unmatured Event of Default shall have
occurred and be continuing on and as of the date that each portion of the Land
is included as Presold, Spec and/or Model Homes (or as High End Presold, High
End Spec and/or High End Model Homes).

4.5.3 DOCUMENTS AND INFORMATION. Borrower shall have provided to Lender, and
Lender shall have approved, all documents and Information required pursuant to
Sections 4.2, 4.3 and 4.4, with respect to the applicable portion of the Land.

4.5.4 HOME CONSTRUCTION INFORMATION. Borrower shall not be entitled to include
any portion of the Land in a Borrowing Base Certificate as Presold, Spec and/or
Model Homes (or as High End Presold, High End Spec and/or High End Model Homes)
unless and until each of the following conditions precedent have been satisfied
(or waived or modified by Lender in its discretion):

(a) Borrower shall have submitted to Lender, and Lender shall have approved,
Plans and Specifications for each type of Home for each Project, which Plans and
Specifications shall be (i) prepared by Architect and/or Engineer acceptable to
Lender, and (ii) otherwise satisfactory to Lender;

(b) Borrower shall have certified to Lender that such portion of the Land may be
entered into the Borrowing Base as a Home;

(c) At Borrower’s sole cost and expense, Lender shall have obtained Appraisals
with respect to each type of Home, which Appraisals shall be (i) prepared by an
appraiser acceptable to Lender, and (ii) otherwise satisfactory to Lender. Each
Appraisal for each Home in a Project shall be updated or evaluated once annually
at Lender’s discretion (or more frequently if required by regulatory
guidelines), at the sole cost and expense of Borrower, and all FNMA appraisals
or other Appraisals for the Homes accepted by Lender that do not have a specific
expiration date shall be updated once annually at Lender’s request; provided,
however, that Lender may require that any such appraisal be updated more
frequently than annually if (i) Lender believes that a material adverse change
has occurred with respect to the Project or any portion thereof, or
(ii) Borrower requests in writing that Lender order an appraisal of the Project,
or (iii) Lender is required to reappraise the Project in connection with
regulatory requirements. Based on such revised appraisals and/or evaluations and
any other information provided to Lender, Lender shall be entitled to revise the
Home Construction Budget and Maximum Allowed Advances applicable to any Home in
such Project;

(d) Borrower shall have submitted to Lender all other information requested by
Lender to formulate a Home Construction Budget for each type of Home (which may
include without limitation construction contracts and other verifications of
costs), and Lender shall have formulated such Home Construction Budget;

(e) If requested by Lender, Borrower shall have submitted or made available to
Lender evidence of (i) building permits for the construction of the Homes,
(ii) all necessary permits, licenses and approvals for the construction of the
Homes,

 

-50-



--------------------------------------------------------------------------------

including without limitation the requisite consumer disclosure reports, public
offering statements, exemptions and approvals required in connection with the
sale of the Homes, and (iii) architectural control committee homeowners’
association and other approvals required under any applicable CC&Rs;

(f) Prior to entering into any Purchase Contracts for the sale of any Homes,
Borrower shall have delivered to Lender the requisite consumer disclosure
reports, public offering statements, exemptions and approvals prior to the sale
of any Homes, in form and substance satisfactory to Lender;

(g) For all Presold Homes and all High End Presold Homes, Lender shall have
received evidence in the form of Borrower’s most recent project reports (or such
other form as reasonably requested by Lender) of the following:

(i) A duly executed Purchase Contract, escrow instructions or deposit receipt
without contingencies (other than the sale of an existing residency
contingency), which shall be made available for Lender’s review;

(ii) A prequalification letter or mortgage commitment from an institutional
mortgage lender or such other information or verification as Lender may require
concerning the ability of the prospective buyer to obtain financing or otherwise
acquire the Home, which shall be made available for Lender’s review; and

(iii) A cash earnest money deposit or down payment of at least Five Thousand
Dollars ($5,000.00), evidence of which shall be made available for Lender’s
review.

(h) For all Spec Homes (including any Model Homes), Borrower shall not be
entitled to include in the Borrowing Base at any one time any Spec Homes in
violation of the Spec Home Concentration Limitation, which shall mean for each
and every Project financed hereunder, more Spec Homes than the lesser of
(i) five (5) months’ appraised absorption for the Project, (ii) five (5) months’
actual absorption for the Project, as determined by Lender from time to time
based upon the actual prior six-month Spec Home sales average for the Project,
or (iii) twenty-five (25) Spec Homes.

(i) For all High End Spec Homes (including any High End Model Homes), Borrower
shall not be entitled to include in the Borrowing Base at any one time any High
End Spec Homes in violation of the High End Spec Home Concentration Limitation,
which shall mean for each and every Project financed hereunder, more High End
Spec Homes than the lesser of (i) four (4) months’ appraised absorption for the
Project, (ii) four (4) months’ actual absorption for the Project, as determined
by Lender from time to time based upon the actual prior six-month High End Spec
Home sales average for the Project, or (iii) fifteen (15) High End Spec Homes.

(j) For all Model Homes and High End Model Homes, the Lots to be used for the
construction of any Homes, the Homes and any parking areas used for model
complex parking shall remain as Collateral for the Loan and shall not be
eligible for

 

-51-



--------------------------------------------------------------------------------

release from the applicable Deed of Trust until all production Homes of each
Model Home’s or High End Model Home’s respective plan type have been sold for
each applicable Project; provided, however, that Lender in its sole discretion
may permit Borrower to sell a Model Home or a High End Model Home, as long as
(1) such Home is leased back to Borrower under terms and conditions acceptable
to Lender, and (2) the lease of such Home is assigned or otherwise encumbered as
collateral for the applicable Loan, and (3) the lease and the assignment or
encumbrance shall be in full force and effect until all production Units of that
Model Home’s or High End Model Home’s respective plan type have been sold for
the applicable Project.

4.5.5 CONCENTRATION LIMITATIONS. The total number of Spec Homes, Model Homes,
High End Spec Homes or High End Model Homes, as applicable, to be included in
the Borrowing Base as of the date of any request made hereunder shall not be in
excess of the applicable Concentration Limitation.

4.5.6 OTHER. Borrower shall have provided such other documents and information
reasonably requested by Lender.

4.6 ADDITIONAL CONDITIONS PRECEDENT TO ALL ADVANCES. Lender shall be obligated
to make an Advance only if Borrower shall have delivered to Lender a Draw
Request for such Advance. Borrower may not submit more than six (6) Draw
Requests per Calendar Month. Lender shall not be required to make the requested
Advance before twenty-four (24) hours after receipt of the Draw Request.
Notwithstanding the foregoing, Lender may make Advances, without further
authorization or Draw Requests from Borrower, to pay interest prior to
delinquency to the extent of the Available Commitment; provided, however, that
from and after the occurrence and during the continuation of an Unmatured Event
of Default or an Event of Default, such Advances to pay interest may be made in
the sole and absolute discretion of Lender.

4.7 WAIVER OF CONDITIONS PRECEDENT. Borrower hereby authorizes Lender, and
Lender reserves the right in its sole and absolute discretion, to verify any
documents and information submitted to Lender in connection with this Agreement.
Lender may elect, in its sole and absolute discretion, to waive any of the
foregoing conditions precedent. Any such waiver shall be limited to the
conditions precedent therein and the requirements therein. Delay or failure by
Lender to insist on satisfaction of any condition precedent shall not be a
waiver of such condition precedent or any other condition precedent. The making
of an Advance by Lender shall not be deemed a waiver by Lender of the occurrence
of an Event of Default or an Unmatured Event of Default.

5. BORROWER’S REPRESENTATIONS AND WARRANTIES.

5.1 CLOSING REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants to
Lender as of the date of this Agreement:

5.1.1 CORPORATE EXISTENCE AND AUTHORIZATION. Borrower is a corporation, validly
existing under the laws of California and has the requisite power and authority
to execute, deliver, and perform the Loan Documents. The execution, delivery,
and

 

-52-



--------------------------------------------------------------------------------

performance by Borrower of the Loan Documents have been duly authorized by all
requisite corporate action by or on behalf of Borrower and will not conflict
with, or result in a violation of or a default under, the Organizational
Documents of Borrower.

5.1.2 NO APPROVALS, ETC. No approval, authorization, bond, consent, certificate,
franchise, license, permit, registration, qualification, or other action or
grant by or filing with any Person is required in connection with the execution,
delivery, or performance by Borrower of the Loan Documents.

5.1.3 NO CONFLICTS. The execution, delivery, and performance by Borrower of the
Loan Documents will not conflict with, or result in a violation of or a default
under: (i) any applicable law, ordinance, regulation, or rule (federal, state,
or local); (ii) any judgment, order, or decree of any arbitrator, other private
adjudicator, or Governmental Authority to which Borrower is a party or by which
Borrower or any of the assets or property of Borrower is bound; (iii) any of the
Approvals and Permits; and/or (iv) any agreement, document, or instrument to
which Borrower is a party or by which Borrower or any of the assets or property
of Borrower is bound.

5.1.4 EXECUTION AND DELIVERY AND BINDING NATURE OF LOAN DOCUMENTS. The Loan
Documents have been duly executed and delivered by or on behalf of Borrower. The
Loan Documents are legal, valid and binding obligations of Borrower, enforceable
in all material respects in accordance with their terms against Borrower, except
as such enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization or similar laws and by equitable principles of general
application.

5.1.5 LEGAL PROCEEDINGS; HEARINGS, INQUIRIES AND INVESTIGATIONS. Except as
previously disclosed to and approved by Lender, (i) no legal proceeding is
pending or, to the best knowledge of Borrower, threatened before any arbitrator,
other private adjudicator or Governmental Authority to which Borrower is a party
or by which Borrower or any assets or property of Borrower may be bound or
affected that if resolved adversely to Borrower could result in a Material
Adverse Change, and (ii) no hearing, inquiry, or investigation relating to
Borrower or any assets or property of Borrower is pending or, to the best
knowledge of Borrower, threatened by any Governmental Authority that if resolved
adversely to Borrower could result in a Material Adverse Change.

5.1.6 NO EVENT OF DEFAULT. No Event of Default or Unmatured Event of Default has
occurred and is continuing.

5.1.7 APPROVALS AND PERMITS; ASSETS AND PROPERTY. Except as disclosed to Lender
in writing prior to the date hereof, to the best knowledge of Borrower,
(i) Borrower has all Approvals and Permits necessary for the development
currently taking place at each Qualified Project, and (ii) there are no facts or
circumstances known to Borrower that would materially impair the ability of
Borrower to obtain Approvals and Permits necessary for the future development of
each Qualified Project or to otherwise continue the contemplated development of
each Qualified Project. In the event that the foregoing representation and
warranty shall cease to be true in all material respects with respect to a
Qualified Project or portion thereof, such Qualified Project (or portion
thereof, as the case may be) shall cease to be

 

-53-



--------------------------------------------------------------------------------

part of the Borrowing Base until such time as such representation and warranty
become true in all material respects.

5.1.8 ERISA. Borrower is in compliance with ERISA. No Reportable Event or
Prohibited Transaction (as defined in ERISA) or termination of any plan has
occurred and no notice of termination has been filed with respect to any plan
established or maintained by Borrower and subject to ERISA. Borrower has not
incurred any material funding deficiency within the meaning of ERISA or any
material liability to the Pension Benefit Guaranty Corporation in connection
with any such plan established or maintained by Borrower.

5.1.9 COMPLIANCE WITH LAW. Borrower has not received any notice of any material
violations of any applicable laws, rules or regulations of any Governmental
Authority with respect to any Qualified Project or the development of any
Qualified Project and Borrower is not aware of any facts or circumstances which
would constitute or cause any such violation. If the foregoing representation
and warranty shall cease to be true with respect to any Qualified Project (or
portion thereof), such Qualified Project (or such portion thereof, as the case
may be) shall cease to be a part of the Borrowing Base until such time as such
violation or facts or circumstances no longer exist.

5.1.10 FULL DISCLOSURE. All information in the loan application, financial
statement, certificate or other document and all information prepared and
delivered by Borrower to Lender in obtaining the Commitment is correct and
complete in all material respects, and there are no omissions therefrom that
result in such information being incomplete, incorrect or misleading in any
material adverse respect as of the date thereof. To the best knowledge of
Borrower, all information in any loan application, financial statement,
certificate or other document prepared and delivered to Lender on behalf of
Borrower by Persons other than Borrower or its Affiliates and all other
information prepared and delivered to Lender on behalf of Borrower or by Persons
other than Borrower or its Affiliates in obtaining the Commitment, is correct
and complete in all material respects, and there are no omissions therefrom that
result in any such information being incomplete, incorrect or misleading in any
material adverse respect as of the date thereof. There has been no Material
Adverse Change as to Borrower, Guarantor or any Project since the date of such
information. All financial statements that have been delivered to Lender by
Borrower and Guarantor were prepared in accordance with GAAP and accurately
represent the financial conditions and results of operation of the subjects
thereof as of the dates thereof and for the periods covered thereby.

5.1.11 USE OF PROCEEDS; MARGIN STOCK. The proceeds of the Advances will be used
by Borrower solely for the purposes specified in this Agreement. None of such
proceeds will be used for the purpose of purchasing or carrying any “margin
stock” as defined in Regulation U or G of the Board of Governors of the Federal
Reserve System (12 C. F. R. Part 221 and 207), or for the purpose of reducing or
retiring any indebtedness which was originally incurred to purchase or carry a
margin stock or for any other purpose which might make this transaction a
“purpose credit” within the meaning of such Regulation U or G. Borrower is not
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock. Neither Borrower nor any Person acting on behalf of
Borrower has taken or will take any action which might cause any Loan Document
to violate Regulation U or G or any other regulations of the Board of Governors
of the Federal Reserve System or to violate

 

-54-



--------------------------------------------------------------------------------

Section 7 of the Securities Exchange Act of 1934, or any rule or regulation
promulgated thereunder, in each case as now in effect or as the same may
hereafter be in effect. Borrower and Borrower’s subsidiaries own no “margin
stock”.

5.1.12 GOVERNMENTAL REGULATION. Borrower is not subject to regulation under the
Public Utility Holding Company Act of 1935, the Federal Power Act, the
Investment Company Act of 1940, the Interstate Commerce Act (as any of the
preceding have been amended), or any other law which regulates the incurring by
Borrower of indebtedness, including but not limited to laws relating to common
or contract carriers or the sale of electricity, gas, steam, water or other
public utility services.

5.1.13 MATERIAL AGREEMENTS; NO MATERIAL DEFAULTS. Attached hereto as EXHIBIT ”J”
is a true and correct listing of all material contracts, leases, permits,
development agreements, covenants, restrictions, option agreements, purchase and
sale agreements, instruments and other agreements requested by Lender for review
relating to each of the Existing Projects to be included as Qualified Projects
under the Borrower Base as of the Initial Closing Date (collectively “Material
Agreements — Existing Projects”). In connection with Borrower seeking approval
for a Qualified Project under Section 2.4 above, Borrower shall provide Lender
with a true and correct listing of the same types of documents and/or materials
for each new Qualified Project as described in the preceding sentence
(collectively “Material Agreements — Future Projects”) (the Material Agreements
— Existing Projects and the Material Agreements — Future Projects shall be
collectively referred to herein as the “Material Agreements”). Borrower shall
execute an assignment or assignments in favor of Lender of all of Borrower’s
rights, title and interests in and to any and all Material Agreements as
required by Lender in its discretion. No event has occurred which, immediately
or upon the expiration of applicable cure or grace periods, would constitute a
default which in Lender’s reasonable opinion would result in a Material Adverse
Change in Borrower, Guarantor or any Project with respect to (i) the terms of
any instrument evidencing or relating to any debt of Borrower, (ii) any
contract, lease, permit, development agreement, covenant, restriction, option
agreement, purchase and sale agreement, instruments and other agreements,
(iii) any statute, ordinance, law, judgment, order, writ, injunction, decree,
rule or regulation of any Governmental Authority or any determination or award
of any arbitrator to which Borrower or any Project may be bound, or (iv) any
other instrument, agreement or document by which Borrower, any Project or any of
Borrower’s properties is bound. If the foregoing representation and warranty
shall cease to be true with respect to a Qualified Project or a portion thereof,
such Qualified Project (or such portion thereof, as the case may be) shall cease
to be part of the Borrowing Base until such time as such representation and
warranty is once again true.

5.1.14 TITLE TO PROPERTY. Borrower has good, sufficient and legal title to all
properties and assets reflected in its most recent balance sheet delivered to
Lender, except for assets disposed of in the ordinary course of business since
the date of such balance sheet. The Property is free and clear of Liens and
Encumbrances, except for Permitted Exceptions. Borrower is the sole owner of,
and has good and marketable title to, the fee interest in each Qualified Project
and all other real property described in the Deed of Trust encumbering the
property included in each Qualified Project, free from any Liens and
Encumbrances, excepting only Permitted Exceptions. If the foregoing
representation and warranty shall cease to be true in any material respect with
respect to a Qualified Project or a portion thereof, such Qualified

 

-55-



--------------------------------------------------------------------------------

Project (or such portion thereof, as the case may be) shall cease to be part of
the Borrowing Base until such time as such representation and warranty is once
again true in all material respects.

5.1.15 PAYMENT OF TAXES. All tax returns and reports of Borrower required to be
filed by Borrower have been timely filed, and all taxes, assessments, fees and
other governmental charges upon Borrower and upon its properties, assets, income
and franchises which are due and payable have been paid prior to delinquency.
Borrower knows of no proposed tax assessment against Borrower or any Qualified
Project that would be material to the condition (financial or otherwise) of
Borrower, Guarantor or such Qualified Project, and Borrower has not contracted
with any Governmental Authority in connection with any such taxes. If the
foregoing representation and warranty shall cease to be true with respect to a
Qualified Project or a portion thereof, such Qualified Project (or such portion
thereof, as the case may be) shall cease to be part of the Borrowing Base until
such time as such representation and warranty is once again true.

5.1.16 NO CONDEMNATION. No condemnation proceeding or moratorium is pending, or
to the best of Borrower’s knowledge, threatened against any Qualified Project or
any portion thereof which would impair the use, occupancy or full operation of
such Qualified Project in any manner whatsoever. If the foregoing representation
and warranty shall cease to be true with respect to a Qualified Project or a
portion thereof, such Qualified Project (or such portion thereof, as the case
may be) shall cease to be part of the Borrowing Base until such time as such
representation and warranty is once again true in all material respects.

5.1.17 BORROWING BASE. The classification of each item of property included in
the Borrowing Base is true and correct. No Borrowing Base value shall be
attributed to Raw Land.

5.2 REPRESENTATIONS AND WARRANTIES UPON REQUESTS FOR ADVANCES. Each Draw Request
shall be a representation and warranty by Borrower to Lender that the
representations and warranties in this Section 5 are correct and complete in all
material respects as of the date of the requested Advance, except as otherwise
disclosed by Borrower to Lender in writing prior to the date of such Draw
Request.

5.3 REPRESENTATIONS AND WARRANTIES UPON DELIVERY OF FINANCIAL STATEMENTS,
DOCUMENTS, AND OTHER INFORMATION. Each delivery by Borrower or Guarantor to
Lender of financial statements, other documents or information after the date of
this Agreement (including, without limitation, documents and information
delivered in obtaining an Advance) shall be a representation and warranty that
such financial statements, other documents and information are correct and
complete (in accordance with GAAP) in all material respects, that there are no
material omissions therefrom that would result in such financial statements,
other documents or information being materially incomplete, incorrect or
misleading in any material respect as of the date thereof, and that such
financial statements accurately present the financial condition and results of
operations of Borrower as at the dates thereof in all material respects and for
the periods covered thereby.

 

-56-



--------------------------------------------------------------------------------

6. BORROWER AFFIRMATIVE COVENANTS. Until the Commitment terminates in full and
the Obligations are paid and performed in full, Borrower agrees that, unless
Lender otherwise agrees in writing in Lender’s sole and absolute discretion:

6.1 CORPORATE EXISTENCE. Borrower shall continue to be a corporation, validly
existing under the laws of the State of California.

6.2 BOOKS AND RECORDS; ACCESS BY LENDER. Borrower and Guarantor shall maintain a
standard, modern system of accounting (including without limitation a single,
complete and accurate set of books and records of its assets, business,
financial condition, operations, property, prospects and results of operations)
in accordance with GAAP. Borrower shall also maintain complete and accurate
records regarding the acquisition, development and construction of the Project,
including, without limitation, all construction contracts, architectural
contracts, engineering contracts, field and inspection reports, applications for
payment, estimates and analyses regarding construction costs, names and
addresses of all contractors and subcontractors performing work or providing
materials or supplies with respect to the development and construction of the
Project, invoices and bills of sale for all costs and expenses incurred by
contractors and subcontractors in connection with the development and
construction of the Project, payment, performance and other surety bonds (if
applicable), releases and waivers of lien for all such work performed and
materials supplied, evidence of completion of all inspections required by any
Governmental Authority, certificates of substantial completion, notices of
completion, surveys, Approvals and Permits, Purchase Contracts, escrow
instructions, records regarding all sales of all or portions of the Project, and
all other documents and instruments relating to the acquisition, development,
construction and/or sale of the Project or portions thereof. During Business
Hours, Borrower and Guarantor shall give representatives of Lender access to all
assets, property, books, records and documents of Borrower and will permit such
representatives to inspect such assets and property and to audit, copy, examine,
and make excerpts from such books, records and documents. Upon request by
Lender, Borrower and Guarantor shall also provide Lender with copies of the
reports, documents, agreements and other instruments described in this
Section 6.2.

6.3 SPECIAL COVENANTS RELATING TO COLLATERAL.

6.3.1 DEFENSE OF TITLE. Borrower shall defend the Collateral, the title and
interest therein of Borrower represented and warranted in the Deed of Trust and
the legality, validity, binding nature and enforceability of each Lien and
Encumbrance contained in the Deed of Trust and the first priority of the Deed of
Trust against all matters, including, without limitation: (a) any attachment,
levy, or other seizure by legal process or otherwise of any or all Collateral;
(b) except for Permitted Exceptions, any Lien or Encumbrance or claim thereof on
any or all Collateral; (c) any attempt to foreclose, conduct a trustee’s sale,
or otherwise realize upon any or all Collateral under any Lien or Encumbrance,
regardless of whether a Permitted Exception and regardless of whether junior or
senior to the Deed of Trust; and (d) any claim questioning the legality,
validity, binding nature, enforceability or priority of the Deed of Trust.
Borrower shall notify Lender promptly in writing of any of the foregoing and
will provide such information with respect thereto as Lender may from time to
time request. During the period of time that Borrower is not able to comply with
the covenants set forth herein for a Qualified Project or portion thereof for a
period of thirty (30) days following written notice from Lender (provided that
if Borrower cannot reasonably cure such non-compliance within such thirty (30)
day period, such thirty (30) day period shall be extended for a reasonable
period not in excess of ninety (90) days from the date of Lender’s notice to
cure such non-compliance provided that Borrower shall have commenced such cure
within such thirty (30) day period and shall diligently

 

-57-



--------------------------------------------------------------------------------

thereafter proceed to effect such cure), then such Qualified Project (or portion
thereof, as the case may be) shall cease to be a part of the Borrowing Base
until Borrower shall so comply.

6.3.2 FURTHER ASSURANCES. Borrower shall promptly execute, acknowledge and
deliver such additional agreements, documents and instruments and do or cause to
be done such other acts as Lender may reasonably request from time to time to
better assure, preserve, protect and perfect the interest of Lender in the
Collateral and the rights and remedies of Lender under the Loan Documents.
Without limiting the foregoing, to the extent that Lender determines from time
to time that additional deeds of trust, amendments to deeds of trust, financing
statements, subordinations and other documents are required in order to perfect
all Liens and Encumbrances in favor of Lender, and cause all Collateral
encumbered by any of the deeds of trust to be subject only to Permitted
Exceptions, Borrower shall execute and deliver such documents, instruments and
other agreements as Lender may reasonably request.

6.3.3 PLATS, ANNEXATIONS AND APPROVALS. For each Qualified Project to be
included in the Borrowing Base:

(a) Each plat or map (whether tentative or final) with respect to any portion of
any Qualified Project shall comply with all Requirements and shall be
satisfactory in form and substance to Lender. Prior to evaluation by Lender of
the plat or map for approval, Borrower shall deliver to Lender such
certifications, maps, surveys and other documents and information as Lender
requires. Prior to the recordation of any plat or map by Borrower, Borrower
shall deliver to Lender such title insurance endorsements insuring the continued
priority of the Deed of Trust after recording of the plat or map as Lender may
require. Borrower agrees to take such steps as Lender may require in (i) either
re-recording the Deed of Trust or amending the Deed of Trust to reflect the new
plat legal description, and (ii) obtaining an endorsement to the Title Policy to
amend the legal description therein.

(b) Based on the applicable stage of development, Borrower shall obtain and,
upon request, provide Lender with, evidence of: (i) appropriate zoning for the
use and occupancy of each Qualified Project; (ii) all necessary Approvals and
Permits of Governmental Authorities and other third parties necessary to permit
the development and sale of each Qualified Project, including without limitation
all applicable public reports, architectural committee approvals, public
offering statements, exemptions and other approvals required pursuant to any
applicable restrictive covenants; (iii) all Approvals and Permits necessary to
commence, carry out and complete construction; and (iv) evidence of payment of
all fees and other required amounts for such Approvals and Permits.

(c) At Lender’s request, Borrower shall provide Lender with true and correct
copies of all documents and instruments relating to proposed easements, boundary
line adjustments, covenants, conditions and restrictions and other similar
matters affecting title to each Qualified Project in connection with the
development thereof, together with all surveys, plats, contracts and other
information requested by Lender in connection therewith. Such easements,
boundary line adjustments, covenants, conditions and restrictions and other
matters shall not be entered into by Borrower unless consented

 

-58-



--------------------------------------------------------------------------------

to in writing by Lender, which consent shall not be unreasonably withheld by
Lender so long as they are entered into in the ordinary course of developing
each Qualified Project. If such consent is granted by Lender, Lender will also
enter into such subordinations and releases as may be appropriate in connection
with such easements, boundary line adjustments and covenants, conditions and
restrictions, provided that such subordinations are in form reasonably
satisfactory to Lender and, in connection with any such releases, Borrower has
satisfied the conditions precedent set forth in Section 3.2.1 above.

In the event that Borrower is not able to comply with the covenants set forth
herein for a Qualified Project or portion thereof for a period of thirty (30)
days following written notice from Lender (provided that if Borrower cannot
reasonably cure such non-compliance within such thirty (30) day period, such
thirty (30) day period shall be extended for a reasonable period not in excess
of ninety (90) days from the date of Lender’s notice to cure such non-compliance
provided that Borrower shall have commenced such cure within such thirty (30)
day period and shall diligently thereafter proceed to effect such cure), then
such Qualified Project (or portion thereof, as the case may be) shall cease to
be a part of the Borrowing Base until Borrower shall so comply.

6.3.4 UTILITIES. Except for Zoned Land, Entitled Land and High End Entitled
Land, Borrower shall provide or cause to be provided all telephone service,
electric power, storm sewer, sanitary sewer and water facilities for each
Qualified Project, and such utilities will be adequate to serve such Project. No
condition will exist to affect Borrower’s right to connect into and have
adequate use of such utilities, except for the payment of normal connection
charges or tap charges and except for the payment of subsequent charges for such
services to the utility supplier. In the event that Borrower is not able to
comply with the covenants set forth herein for a Qualified Project or portion
thereof for a period of thirty (30) days following written notice from Lender
(provided that if Borrower cannot reasonably cure such non-compliance within
such thirty (30) day period, such thirty (30) day period shall be extended for a
reasonable period not in excess of ninety (90) days from the date of Lender’s
notice to cure such non-compliance provided that Borrower shall have commenced
such cure within such thirty (30) day period and shall diligently thereafter
proceed to effect such cure), then such Qualified Project (or portion thereof,
as the case may be) shall cease to be a part of the Borrowing Base until
Borrower shall so comply.

6.3.5 PLANS AND SPECIFICATIONS. Borrower shall be the sole owner of all Plans
and Specifications for the Improvements for each Qualified Project or, to the
extent that Borrower is not the sole owner of such Plans and Specifications,
Borrower shall have the unconditional right to use such Plans and Specifications
in connection with the construction of the Improvements for such Qualified
Project. Lender will not be restricted in any way in use of such Plans and
Specifications from and after an Event of Default in connection with the
construction of the Improvements and the exercise of Lender’s other rights and
remedies, and Borrower shall obtain all consents and authorizations necessary
for the use of such Plans and Specifications to Lender. In the event that
Borrower is not able to comply with the covenants set forth herein for a
Qualified Project or portion thereof for a period of thirty (30) days following
written notice from Lender (provided that if Borrower cannot reasonably cure
such non-compliance within such thirty (30) day period, such thirty (30) day
period shall be extended for a reasonable period not in excess of ninety (90)
days from the date of Lender’s notice to cure such

 

-59-



--------------------------------------------------------------------------------

non-compliance provided that Borrower shall have commenced such cure within such
thirty (30) day period and shall diligently thereafter proceed to effect such
cure), then such Qualified Project (or portion thereof, as the case may be)
shall cease to be a part of the Borrowing Base until Borrower shall so comply.

6.3.6 COMPLIANCE WITH PERMITTED EXCEPTIONS. Borrower shall keep and maintain in
full force and effect all restrictive covenants, development agreements,
easements and other agreements with Governmental Authorities and other Persons
that are necessary or desirable for the use, occupancy and sale of each
Qualified Project. Borrower shall not default in any material respect under any
such covenants, development agreements, easements and other agreements and will
diligently enforce its rights thereunder. In the event that Borrower is not able
to comply with the covenants set forth herein for a Qualified Project or portion
thereof for a period of thirty (30) days following written notice from Lender
(provided that if Borrower cannot reasonably cure such non-compliance within
such thirty (30) day period, such thirty (30) day period shall be extended for a
reasonable period not in excess of ninety (90) days from the date of Lender’s
notice to cure such non-compliance provided that Borrower shall have commenced
such cure within such thirty (30) day period and shall diligently thereafter
proceed to effect such cure), then such Qualified Project (or portion thereof,
as the case may be) shall cease to be a part of the Borrowing Base until
Borrower shall so comply.

6.3.7 PROJECT DEVELOPMENT. For each Qualified Project:

(a) Borrower shall at all times maintain and operate the Project and use its
best efforts to market each Qualified Project. Regardless of whether Advances
are available, Borrower shall pay all costs and expenses arising in connection
with the management, operation, development and sale of each Qualified Project.
The Improvements for each Qualified Project shall be constructed and developed
in substantial conformity with the Plans and Specifications therefor, and in
strict conformity with all applicable laws, rules and regulations of all
Governmental Authorities with jurisdiction over such Qualified Project and shall
be contained wholly within the lot lines of the Land included within the
Qualified Project and will not encroach on any other real estate, easements,
building lines or setback requirements. Within fifteen (15) days after Borrower
receives notice or knowledge thereof, Borrower shall proceed with diligence to
correct any material departure from applicable plans and specifications and any
departure from applicable laws, rules and regulations of any Governmental
Authority with jurisdiction over such Qualified Project. The making of Advances
shall not constitute a waiver of Lender’s right to require compliance with this
covenant with respect to any such defect or departure from plans and
specifications or applicable laws, rules and regulations.

(b) With respect to those portions of each Qualified Project which are to be
“open space” or otherwise constitute streets and other common areas to be
dedicated and transferred to homeowners’ associations or other Governmental
Authorities with jurisdiction over such Qualified Project and are not otherwise
included within the portions of the Land to be developed by Borrower, Borrower
shall take such actions as may be necessary to cause such dedications to be made
promptly and in accordance with applicable covenants, conditions and
restrictions and laws, rules and regulations. Lender

 

-60-



--------------------------------------------------------------------------------

may, at its sole option, notify Borrower that such transfers and dedications are
required by Lender, in which case Borrower shall cause such transfers and
dedications to occur within thirty (30) days.

In the event that Borrower is not able to comply with the covenants set forth
herein for a Qualified Project or portion thereof for a period of thirty (30)
days following written notice from Lender (provided that if Borrower cannot
reasonably cure such non-compliance within such thirty (30) day period, such
thirty (30) day period shall be extended for a reasonable period not in excess
of ninety (90) days from the date of Lender’s notice to cure such non-compliance
provided that Borrower shall have commenced such cure within such thirty (30)
day period and shall diligently thereafter proceed to effect such cure), then
such Qualified Project (or portion thereof, as the case may be) shall cease to
be a part of the Borrowing Base until Borrower shall so comply.

6.3.8 TITLE POLICY ENDORSEMENTS. If required by Lender from time to time in
connection with the approvals to be granted by Lender pursuant to the Loan
Documents, Borrower shall provide such continuation endorsements, date down
endorsements, survey endorsements and other endorsements to each Title Policy
for each Qualified Project, in form and substance satisfactory to Lender, as
Lender determines necessary to insure the priority of each Deed of Trust as a
valid first lien on the applicable Collateral, subject only to Permitted
Exceptions. Borrower agrees to furnish to the Title Company, at Borrower’s sole
cost and expense, such surveys and other documents and information as Lender or
the Title Company may require for the Title Company to issue such endorsements.
In the event that Borrower is not able to comply with the covenants set forth
herein for a Qualified Project or portion thereof for a period of thirty (30)
days following written notice from Lender (provided that if Borrower cannot
reasonably cure such non-compliance within such thirty (30) day period, such
thirty (30) day period shall be extended for a reasonable period not in excess
of ninety (90) days from the date of Lender’s notice to cure such non-compliance
provided that Borrower shall have commenced such cure within such thirty (30)
day period and shall diligently thereafter proceed to effect such cure), then
such Qualified Project (or portion thereof, as the case may be) shall cease to
be a part of the Borrowing Base until Borrower shall so comply.

6.3.9 IMPROVEMENT DISTRICTS. For any Qualified Project, without obtaining the
prior written consent of Lender, Borrower shall not consent to, or vote in favor
of, the inclusion of all or any part of the Collateral in any improvement
district, any “Mello Roos” district (for Qualified Projects in California),
special assessment district or similar district. Borrower shall give immediate
notice to Lender of any notification or advice that Borrower may receive from
any municipality or other third party of any intent or proposal to include all
or any part of the Collateral in an improvement, assessment or other district.
Upon prior written notice to Borrower, Lender shall have the right to file a
written objection to the inclusion of all or any part of the Collateral in an
improvement, assessment or other district, either in its own name or in the name
of Borrower, and to appear at, and participate in, any hearing with respect to
the formation of any such district. In the event that Borrower is not able to
comply with the covenants set forth herein for a Qualified Project or portion
thereof for a period of thirty (30) days following written notice from Lender
(provided that if Borrower cannot reasonably cure such non-compliance within
such thirty (30) day period, such thirty (30) day period shall be extended for a
reasonable period not in excess of ninety (90) days from the date of Lender’s

 

-61-



--------------------------------------------------------------------------------

notice to cure such non-compliance provided that Borrower shall have commenced
such cure within such thirty (30) day period and shall diligently thereafter
proceed to effect such cure), then such Qualified Project (or portion thereof,
as the case may be) shall cease to be a part of the Borrowing Base until
Borrower shall so comply.

6.3.10 APPRAISALS. Lender shall have the right to order Appraisals of each
Qualified Project and all other Collateral from time to time in Lender’s
discretion. Each Appraisal is subject to review and approval by Lender. With
respect to each Appraisal that Lender orders, whether as a result of applicable
laws, rules and regulations of any Governmental Authority or as a result of
Lender’s general policies and procedures applicable to loans secured by real
estate or for any other reason, Borrower agrees upon demand by Lender to pay to
Lender the cost and expense incurred by Lender for such Appraisals and a fee
prescribed by Lender for review of each Appraisal by Lender.

6.4 INFORMATION AND STATEMENTS. Borrower shall furnish or cause to be furnished
to Lender in connection with each and every Loan made hereunder:

 

REPORTING PARTY

  

REQUIRED STATEMENT

1. Guarantor

   Annual Financial Statement (audited by an independent certified public
accountant and certified by the party submitting the statement) within 120 days
of Guarantor’s fiscal year-end

2. Guarantor

   Quarterly Financial Statement (certified by the party submitting the
statement) within 45 days of Guarantor’s fiscal quarter-end

3. Guarantor

   Annual 24-Month Cash Flow Projection within 120 days of Guarantor’s fiscal
year-end

4. Borrower

   Monthly Sales Reports within 15 days of each Calendar Month-end

6.4.1 MONTHLY SALES REPORTS. As soon as available and in any event within the
time period set forth in the chart above, Borrower shall deliver to Lender a
report of all Home and Lots sales and closings during the previous Calendar
Month and on a cumulative basis since inception for each Project financed
hereunder, which report shall be prepared and delivered by Borrower, shall be in
form and substance satisfactory to Lender, shall be certified as true and
correct on behalf of Borrower by the chief financial officer of Borrower and,
upon request of Lender, shall be supported by settlement statements relating to
each Lot or Home sale.

6.4.2 QUARTERLY FINANCIAL STATEMENTS. As soon as available and in any event
within the time period set forth in the chart above, copies of the balance sheet
of Guarantor and 10-Q statement (as included in the consolidated financial
statements of Guarantor) as of the end of such quarter (including full detail of
all assets and Borrowing Base availability computations), statements of income
and retained earnings and a statement of cash flow of Guarantor for such month,
prepared in accordance with GAAP, and signed and certified as true and correct
on behalf of Guarantor by the chief financial officer of Guarantor.

 

-62-



--------------------------------------------------------------------------------

6.4.3 ANNUAL FINANCIAL STATEMENTS. As soon as available and in any event within
the time period set forth in the chart above, annual consolidated, unqualified
financial statements of Guarantor (as included in the consolidated financial
statements of Guarantor), including copies of the balance sheet of Guarantor,
10-K statement as of the end of such fiscal year, all in reasonable detail and
prepared in accordance with GAAP, audited by independent certified public
accountants satisfactory to Lender and accompanied by an unqualified opinion of
such auditors. Such audit shall also cover and include the information contained
in the Borrowing Base Certificates delivered pursuant to Section 6.4.6. In the
event that the annual financial statements provided to Lender hereunder are not
accompanied by an unqualified opinion of such auditors, then Guarantor shall
provide such management letters as required by Lender in its discretion.

6.4.4 ANNUAL 24-MONTH PROJECTION. As soon as available and in any event within
the time period set forth in the chart above, Guarantor shall provide Lender
with a projection for the next twenty-four (24) Calendar Months of cash flow and
Project Revenues for Guarantor and all Projects financed hereunder.

6.4.5 COMPLIANCE CERTIFICATES. Together with each of the financial statements
required pursuant to Sections 6.4.1-6.4.4, a statement in form and substance
satisfactory to Lender, certified by the chief financial officer of Borrower
that Borrower is in compliance with all covenants, terms, and conditions
applicable to Borrower under or pursuant to the Loan Documents and any other
Debt owing by Borrower to any Person, and disclosing any noncompliance therewith
and describing the status of Borrower’s actions to correct such noncompliance,
if applicable.

6.4.6 BORROWING BASE CERTIFICATE. By the fifteenth (15th) day of each Calendar
Month, a current Borrowing Base Certificate reflecting the Property included in
the Borrowing Base as of the last day of the immediately preceding Calendar
Month. In addition, by the forty-fifth (45th) day of the end of each Calendar
Quarter, together with such certificate, a detailed computation of the financial
covenant requirements set forth in Section 6.15 below.

6.4.7 OTHER ITEMS AND INFORMATION. Such other information concerning Borrower,
Guarantor, the Project and the assets, business, financial condition,
operations, property, prospects and results of operations of Borrower and
Guarantor, as well as the financial statements and other information for
prospective purchasers of any portion of the Land, as Lender reasonably requests
from time to time. In this regard, promptly upon request of Lender, Borrower
shall deliver to Lender counterparts and/or conditional assignments as security
of any and all construction contracts, receipted invoices, bills of sale,
statements, conveyances and other agreements, documents, and instruments of any
nature relating to the Project or under which Borrower claims title to any
materials or supplies used or to be used in the Project. Also, in this regard,
promptly upon request of Lender, Borrower shall deliver to Lender a complete
list of all contractors, subcontractors, material suppliers, other vendors,
artisans and laborers performing work or services or providing materials or
supplies for the Project.

6.5 LAW; JUDGMENTS; MATERIAL AGREEMENTS; APPROVALS AND PERMITS. Borrower shall
comply with all laws, ordinances, regulations and rules (federal,

 

-63-



--------------------------------------------------------------------------------

state, and local) and all judgments, orders and decrees of any arbitrator, other
private adjudicator or Governmental Authority relating to Borrower, the Project
or the other assets, business, operations or property of Borrower. Borrower
shall comply with all material agreements, documents and instruments to which
Borrower is a party or by which Borrower, the Project or any of the other assets
or property of Borrower are bound or affected. Borrower shall not cancel or
terminate any such agreements, documents or instruments if to do so could result
in a Material Adverse Change. Borrower shall comply with all Requirements
(including, without limitation, as applicable, requirements of the Federal
Housing Administration and the Veterans Administration) and all conditions and
requirements of all Approvals and Permits. Borrower shall obtain and maintain in
effect from time to time all Approvals and Permits required for the development
and marketing of the Project and the business activities and operations then
being conducted by Borrower. Borrower shall immediately provide Lender with
written notice and explanation of any litigation involving Borrower that, in
Lender’s reasonable judgment if determined adversely to Borrower, would
constitute a Material Adverse Change in Borrower, Guarantor or any Project. In
the event of any dispute that, in the good faith opinion of Lender, could result
in a Material Adverse Change or the fulfillment of any condition precedent or
covenant herein, Lender may agree to make Advances for the account of Borrower
without prejudice to Borrower’s rights, if any, to recover such funds from the
party to whom paid. Such agreement or agreements may take any form that Lender
in its reasonable discretion deems proper, including, without limitation,
agreements to indemnify a title insurer against possible assertion of lien
claims and agreements to pay disputed amounts to contractors in the event
Borrower is unable or unwilling to pay the same. All sums paid or agreed to be
paid pursuant to such agreement shall be for the account of Borrower and shall
be charged as an Advance.

6.6 TAXES AND OTHER DEBT. Borrower shall pay and discharge (a) before
delinquency all taxes, assessments, and governmental charges or levies imposed
upon it, upon its income or profits, or upon any property belonging to it,
(b) when due all lawful claims (including, without limitation, claims for labor,
materials, and supplies), which, if unpaid, might become a Lien or Encumbrance
upon any of its assets or property, and (c) all its other Debt, when due;
provided, however, Borrower may in good faith contest any such claim by
appropriate administrative or judicial proceedings so long as:

(a) Borrower has, in Lender’s judgment, a reasonable basis for such contest;

(b) Borrower pays, prior to the date any interest or penalties will attach
thereto, that portion of any such claim that Borrower does not contest;

(c) Borrower’s contest will not result in or pose any risk of the seizure, sale
or imposition of a lien upon any Property or any Project or any portion thereof;

(d) Borrower delivers to Lender such bond or other security as Lender may
require in connection with such contest;

(e) Borrower at all times prosecutes such contest with due diligence; and

 

-64-



--------------------------------------------------------------------------------

(f) Borrower pays, prior to the date any interest or penalties will attach
thereto, the amount of the disputed claim that is determined to be due and owing
by Borrower.

6.7 ASSETS AND PROPERTY. Borrower shall maintain, keep, and preserve all of its
assets and property (tangible and intangible) necessary or useful in the proper
conduct of its business and operations in good working order and condition,
ordinary wear and tear excepted. Borrower shall promptly obtain and maintain,
from time to time at its own expense, all Approvals and Permits as may be
required to enable it to comply with its obligations hereunder and under the
other Loan Documents.

6.8 INSURANCE. Borrower shall obtain and maintain the following insurance and
pay all premiums related thereto as and when they become due in connection with
each and every Project financed hereunder:

6.8.1 PROPERTY. Insurance of all Collateral against damage or loss by fire,
lightning, and other perils, on an all risks basis, such coverage to be in an
amount not less than the full insurable value of such Collateral on a
replacement cost basis. Such policy will be written on an all risks basis, with
no coinsurance requirement, and will contain a provision granting the insured
permission to complete and/or occupy the Project.

6.8.2 LIABILITY. Commercial general liability insurance protecting Borrower and
Lender against loss or losses from liability imposed by law or assumed in any
agreement, document, or instrument and arising from bodily injury, death, or
property damage with a limit of liability of not less than Two Million Dollars
($2,000,000.00) per occurrence and Ten Million Dollars ($10,000,000.00) general
aggregate. Also, “umbrella” excess liability insurance in an amount not less
than Ten Million Dollars ($10,000,000.00) or such greater amount as Lender may
reasonably require. Such policies must be written on an occurrence basis so as
to provide blanket contractual liability, broad form property damage coverage,
and coverage for products and completed operations. If required by Lender,
Borrower shall also obtain and maintain business motor vehicle liability
insurance protecting Borrower and Lender against loss or losses from liability
relating to motor vehicles owned, non-owned, or hired and used by Borrower or
its agents and employees, with a limit of liability of not less than One Million
Dollars ($1,000,000.00) (combined single limit for personal injury (including
bodily injury and death) and property damage).

6.8.3 FLOOD. A policy or policies of flood insurance in the maximum amount of
flood insurance available with respect to the Project under the Flood Disaster
Protection Act of 1973, as amended. This requirement will be waived with respect
to portions of the Project upon presentation of evidence satisfactory to Lender
that no such portion of the Project in question is or will be located within an
area identified by the U.S. Department of Housing and Urban Development as
having special flood hazards.

6.8.4 WORKER’S COMPENSATION. Worker’s compensation insurance, disability
benefits insurance and such other forms of insurance as are required by law
covering loss resulting from injury, sickness, disability or death of employees
of Borrower.

 

-65-



--------------------------------------------------------------------------------

6.8.5 CONTRACTORS. During the construction of the Improvements, any and all
contractors and subcontractors will be required to carry liability insurance of
the type and providing the minimum limits set forth below:

(a) WORKER’S COMPENSATION. Worker’s compensation insurance, disability benefits
insurance and each other form of insurance which such contractor is required by
law to provide, covering loss resulting from injury, sickness, disability or
death of employees of the contractor who are located on or assigned to the
construction of the Improvements.

(b) LIABILITY. Comprehensive general liability insurance coverage for:

Property and Operations

Products and Completed Operations

Contractual Liability

Personal Injury Liability

Broad Form Property Damage

(including completed operations)

Explosion Hazard

Collapse Hazard

Underground Property Damage Hazard

Such policy will have a limit of liability of not less than One Million Dollars
($1,000,000.00) (combined single limit for personal injury, including bodily
injury or death, and property damage).

6.8.6 ADDITIONAL INSURANCE. Such other policies of insurance as may be specified
in Lender’s insurance letter and as Lender may reasonably request in writing.
All policies for required insurance will be in form and substance satisfactory
to Lender in its absolute and sole discretion. All required insurance will be
procured and maintained in financially sound and generally recognized
responsible insurance companies selected by Borrower and approved by Lender.
Deductibles under insurance policies required pursuant to this Section 6.8 will
not exceed the amounts approved from time to time by Lender. Such companies must
be authorized to write such insurance in the states in which the Collateral is
located. Each company will have a rating acceptable to Lender in Lender’s sole
and absolute discretion. All property policies evidencing required insurance
will name Lender as first mortgagee and loss payee. All liability policies
evidencing required insurance will name Lender as additional insured. The
policies will not be cancelable as to the interests of Lender due to the acts of
Borrower. The policies will provide for at least thirty (30) days prior written
notice of the cancellation or modification thereof to be given to Lender. A
certified copy of each insurance policy or, if acceptable to Lender in its sole
and absolute discretion, certificates of insurance evidencing that such
insurance is in full force and effect, will be delivered to Lender, together
with proof of the payment of the premiums thereof. Prior to the expiration of
each such policy, Borrower shall furnish Lender evidence that such policy has
been renewed or replaced in the form of the original or a certified copy of the
renewal or replacement policy or, if acceptable to Lender in its sole and
absolute discretion, a certificate reciting that there is in full force and

 

-66-



--------------------------------------------------------------------------------

effect, with a term covering at least the next succeeding calendar year,
insurance of the types and in the amounts required in this Section 6.8.

6.9 COMMENCEMENT AND COMPLETION. Borrower shall cause construction of the
Improvements to be prosecuted and completed in good faith, with due diligence
and without delay, subject to any Force Majeure Events; provided, however, that
in all events all Improvements shall be constructed and completed prior to the
applicable Lot Advance Maturity Date or applicable Home Advance Maturity Date
for the subject Lot or Home for which said Improvements are being constructed.
Upon demand by Lender, Borrower shall correct any defect in the Improvements or
any material departure from any applicable Requirements or, to the extent not
previously approved in writing by Lender, the applicable plans and
specifications. Borrower understands and agrees that the inspection of the
Improvements on behalf of Lender, the review by Lender or others acting on
behalf of Lender of Draw Requests and related documents and information, the
making of Advances by Lender and any other actions by Lender will be for the
sole benefit of Lender and will not be a waiver of the right to require
compliance with this Section 6.9. In the event that construction of any
Improvements for any Qualified Project is abandoned or halted prior to
completion for any period of fifteen (15) consecutive days for any cause not a
Force Majeure Event (or for any period up to, in the aggregate, ninety (90)
consecutive days as a result of one or more Force Majeure Events) or otherwise
beyond the reasonable control of Borrower or any contractor or subcontractor, or
not completed by the applicable Maturity Date, then such Qualified Project shall
cease to be part of the Borrowing Base until a cure thereof shall have occurred.

6.10 RIGHTS OF INSPECTION; AGENCY.

6.10.1 GENERALLY. Lender and its respective agents, employees and
representatives will have the right, at the sole cost and expense of Borrower,
at any time and from time to time to enter upon the Collateral in order to
inspect the Collateral and all aspects thereof, including, without limitation,
in order to determine if Collateral is property classified for Borrowing Base
purposes. All inspections by Lender are for the sole purpose of protecting the
security of Lender and are not to be construed as a representation by Lender
that there has been compliance with applicable plans and specifications, the
applicable Requirements, or that the Project is free of defects in materials or
workmanship. Borrower may make or cause to be made such other independent
inspections as Borrower may desire for its own protection. Based on such
inspections, Lender may adjust the Borrowing Base and other calculations
pursuant to this Agreement.

6.10.2 INSPECTOR(S). Without limiting the rights of Lender pursuant to
Section 6.10, Lender may employ outside inspectors to perform some or all of the
inspections described in Section 6.10 and may also elect to have Lender’s own
employees perform some or all of such inspection duties and review the reports
of outside inspectors.

6.11 VERIFICATION OF COSTS. Lender will have the right at any time and from time
to time to review and verify all Hard Costs and Soft Costs incurred by Borrower.

6.12 USE OF PROCEEDS. Borrower shall use proceeds of Advances only for the
purposes described herein.

 

-67-



--------------------------------------------------------------------------------

6.13 COSTS AND EXPENSES OF BORROWER’S PERFORMANCE OF COVENANTS AND SATISFACTION
OF CONDITIONS. Borrower shall perform all of its obligations and satisfy all
conditions under the Loan Documents at its sole cost and expense.

6.14 NOTIFICATION. Borrower shall promptly disclose to Lender the occurrence of:
(a) any default by Borrower under or pursuant to the terms and conditions of any
material Debt owed by Borrower to any Person, whether now existing or hereafter
arising; (b) the occurrence of any event or other circumstance of which Borrower
has knowledge and that with the giving of notice or the passage of time would
constitute a default referred to in clause (a) above; (c) any Material Adverse
Change; (d) any change in the Requirements of any Governmental Authority that
would materially and adversely affect Borrower’s ability to develop any Project;
(e) any action or proceeding which is instituted by or against Borrower or any
Project in any Federal or state court or before any Governmental Authority,
federal, state or local, foreign or domestic, or any such actions or proceedings
are threatened against Borrower or any Project which, in any such case, if
adversely determined, would cause a Material Adverse Change; and (f) the
occurrence of any Event of Default or Unmatured Event of Default.

6.15 FINANCIAL COVENANTS. Financial covenants described in this Section 6.15,
together with all other financial covenants and restrictions set forth in this
Agreement, shall be monitored quarterly by Lender upon receipt of the financial
statements to be provided hereunder.

 

COVENANT PARTY

  

COVENANT TYPE

  

COVENANT REQUIREMENT

Guarantor

   Maximum Total Liabilities-to-Tangible Net Worth Ratio    Not in excess of
3.25:1.0

Guarantor

   Minimum Tangible Net Worth    Not less than the sum of (a) $200,000,000, plus
(b) 50% of quarterly net income after June 30, 2004

Guarantor

   Minimum Liquidity    Not less than $10,000,000

6.15.1 NO OTHER DEBT. There shall be no third party Debt on the Property or any
Project, other than trade debt. Lender shall have the right, but not the
obligation, to declare a default under the Loan if there are any material
uncured monetary or non-monetary defaults on any and all trade debt obligations
(including without limitation any other loans by Lender) of Borrower, which in
Lender’s reasonable judgment will materially impair the ability of Borrower to
perform under the terms of this Agreement, the Note or the Security Documents.

6.15.2 NO OTHER LOAN DEFAULTS. Borrower shall not be in default under any “Other
Loan.” For purposes of this Section 6.15.2, an “Other Loan” shall mean any loan
by Lender, or any affiliate or subsidiary of Lender, that is made to Borrower or
that is guaranteed by Borrower. It is the expressed intent of Borrower to
cross-default this Loan with any Other Loan, such that (a) any Event of Default
under this Loan shall constitute a default under each and every Other Loan, and
(b) any default under each and every Other Loan shall constitute an Event of
Default under this Loan.

 

-68-



--------------------------------------------------------------------------------

6.16 BOOKS AND RECORDS; NAMES; PLACE OF BUSINESS AND CHIEF EXECUTIVE OFFICE.
Borrower shall give Lender thirty (30) days prior written notice of any change
in the location of its books and records or its sole place of business or chief
executive office.

6.17 PROCEEDS OF PURCHASE CONTRACTS.

6.17.1 NET SALES PROCEEDS. All payments of Net Sales Proceeds under Purchase
Contracts shall be paid directly to Lender to be applied by Lender to the
payment of the Obligations in such order as Lender may determine in its sole and
absolute discretion.

6.17.2 PAYMENTS TO LENDER. If Borrower collects or receives any amounts payable
to Lender pursuant to this Section 6.17, Borrower shall forthwith, upon receipt,
transmit and deliver to Lender in the form received all cash, checks, drafts,
chattel paper, and other instruments or writings for the payment of money
(endorsed, where required, so that such items may be collected by Lender). Any
such proceeds which may be so received by Borrower will not be commingled with
any other of Borrower’s funds or property, but will be held separate and apart
from Borrower’s own funds or property and upon express trust for Lender until
delivery is made to Lender.

7. BORROWER NEGATIVE COVENANTS. Until the Commitment terminates in full and the
Obligations are paid and performed in full, Borrower agrees that, unless Lender
otherwise agrees in writing in Lender’s absolute and sole discretion:

7.1 CORPORATE RESTRICTIONS. Borrower will not issue any capital stock in
Borrower or grant any option, right of first refusal, warrant or other right to
purchase any capital stock in Borrower. Borrower will not be dissolved or
liquidated. Borrower will not amend, modify, restate, supplement or terminate
any of its Organizational Documents. Borrower will not consolidate or merge with
any corporation, any other limited partnership, any limited liability company,
or any other Person.

7.2 NAME, FISCAL YEAR, ACCOUNTING METHOD, AND LINES OF BUSINESS. Borrower will
not change its name, fiscal year or method of accounting. Borrower will not
directly engage in any business other than the lines of business in which
Borrower is engaged on the date of this Agreement, discontinue any existing
lines of business that are material to the business or operations of Borrower or
substantially alter its method of doing business.

7.3 CHANGE IN OWNERSHIP. Borrower will not suffer to occur or exist, whether
occurring voluntarily or involuntarily, any change in, or Lien or Encumbrance
with respect to, the legal or beneficial ownership of any capital stock in
Borrower.

7.4 [INTENTIONALLY DELETED]

7.5 LIENS AND ENCUMBRANCES. Except for (i) Permitted Exceptions, (ii) Liens and
Encumbrances securing the Loan, and (iii) involuntary Liens and Encumbrances
being contested in good faith and through appropriate proceedings and otherwise
in accordance with

 

-69-



--------------------------------------------------------------------------------

the applicable conditions of the Loan Documents, Borrower shall not grant or
suffer to exist any Lien or Encumbrance upon any Property.

7.6 INDEBTEDNESS. Borrower shall not assume, create, incur or permit to exist
any Debt for any Property, except (i) the Obligations, and (ii) trade
obligations and normal accruals in the ordinary course of business not yet due
and payable. Borrower shall not assume, create, incur or permit to exist any
contingent liabilities for any Property, including, without limitation,
contingent reimbursement obligations under any letters of credit (other than the
Letters of Credit); provided, however, that Borrower may incur and permit to
exist contingent liabilities resulting from the issuance of payment and
performance bonds related to construction of the Improvements.

7.7 ACQUISITION OF ASSETS. Borrower shall not acquire by purchase, lease or
otherwise all or substantially all the assets of any other Person, if to do so
would materially adversely affect its business or operations.

8. EVENTS OF DEFAULT AND REMEDIES.

8.1 EVENTS OF DEFAULT. The occurrence of any one (1) or more of the following
shall constitute an Event of Default under this Agreement:

8.1.1 Failure by Borrower to pay any monetary amount when due under any Loan
Document and the expiration of ten (10) days after written notice of such
failure by Lender to Borrower.

8.1.2 Failure by Borrower to perform any Obligation not involving the payment of
money, or to comply with any other term or condition applicable to Borrower
under any Loan Document, and the expiration of thirty (30) days after written
notice of such failure by Lender to Borrower, provided that if Borrower cannot
reasonably cure such failure within such thirty (30) day period, such
thirty (30) day period shall be extended for a reasonable period not in excess
of ninety (90) days from the date of Lender’s notice to cure such failure
provided that Borrower shall have commenced such cure within such thirty (30)
day period and shall diligently thereafter proceed to effect such cure.

8.1.3 Any representation or warranty by Borrower in any Loan Document is
materially false, incorrect or misleading as of the date made.

8.1.4 Borrower (i) is unable or admits in writing its inability to pay its
monetary obligations as they become due, (ii) makes a general assignment for the
benefit of creditors, or (iii) applies for, consents to or acquiesces in the
appointment of a trustee, receiver or other custodian for itself or its property
or any part thereof, or in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for Borrower
or the property of Borrower or any part thereof and such appointment is not
discharged within sixty (60) days.

8.1.5 Commencement of any case under the Bankruptcy Code, Title 11 of the United
States Code or commencement of any other bankruptcy arrangement, reorganization,

 

-70-



--------------------------------------------------------------------------------

receivership, custodianship or similar proceeding under any federal, state or
foreign law by or against Borrower, and such case in not discharged within
sixty (60) days of filing.

8.1.6 Borrower fails to pay when due (after the expiration of any applicable
notice and cure period) any monetary obligation (other than the Loan), whether
such obligation be direct or contingent, to any Person that, in Lender’s
reasonable judgment if determined adversely to Borrower, would constitute a
Material Adverse Change in Borrower, Guarantor or any Project, provided that
Borrower may in good faith contest any such monetary obligation by appropriate
administrative or judicial proceedings as long as (i) the contesting party has,
in Lender’s judgment, a reasonable basis for such contest, (ii) the contesting
party pays when due any portion of such monetary obligation that such party does
not contest, (iii) the contesting party’s contest will not result in or pose any
risk of the seizure, sale or imposition of a lien upon the Property or the
Project or any portion thereof, or the contesting party has posted appropriate
lien release bonds as permitted by applicable law in order to cause any such
lien to be released from the Property or the Project, (iv) the contesting party
delivers to Lender such bond or other security as Lender may require in
connection with such contest, (v) the contesting party at all times prosecutes
such contest with due diligence, and (vi) the contesting party pays, promptly
following a determination of the amount of such monetary obligation due and
owing by Borrower. In the event that the contesting party does not make,
promptly following a determination of the amount of such monetary obligation due
and owing by the contesting party, any payment required to be made pursuant to
clause (vi) of the preceding sentence, an Event of Default shall have occurred
and Lender may draw or realize upon any bond or other security delivered to
Lender in connection with the contest by Borrower, in order to make such
payments.

8.1.7 Any litigation or proceeding that, in Lender’s reasonable judgment if
determined adversely to Borrower, would constitute a Material Adverse Change to
Borrower, Guarantor or any Project, is commenced before any Governmental
Authority against or affecting Borrower, or the property of Borrower or any part
thereof, and such litigation or proceeding is not defended diligently and in
good faith by Borrower or is not discharged within sixty (60) days of filing.

8.1.8 A final judgment or decree for monetary damages or a monetary fine or
penalty (not subject to appeal or as to which the time for appeal has expired)
is entered against Borrower by any Governmental Authority, which together with
the aggregate amount of all other such judgments, decrees, fines and penalties
against Borrower that remain unpaid or that have not been discharged or stayed,
would in Lender’s reasonable judgment constitute a Material Adverse Change in
Borrower, Guarantor or any Project, and such judgment, decree, fine or penalty
is not paid, discharged or stayed within thirty (30) days after the entry
thereof.

8.1.9 Commencement of any action or proceeding which seeks as one of its
remedies the dissolution of Borrower, and such action is not discharged within
sixty (60) days of filing.

8.1.10 All or any part of the property of Borrower or Guarantor, which would in
Lender’s reasonable judgment constitute a Material Adverse Change in Borrower,
Guarantor or any Project, is attached, levied upon or otherwise seized by legal
process, and such attachment, levy or seizure is not quashed, stayed or released
within ninety (90) days of the date thereof.

 

-71-



--------------------------------------------------------------------------------

8.1.11 The occurrence of any prohibited transfer under any Deed of Trust, unless
prior to such transfer the holder of the Note has delivered to Borrower the
written consent of such holder to such transfer.

8.1.12 The occurrence of any Event of Default, as such term is defined in any
other Loan Document.

8.1.13 If Borrower, at any time, ceases to manage the Projects financed
hereunder.

8.1.14 Any Governmental Authority with jurisdiction over the Property or any
Project orders or requires that construction of any Improvements be stopped, in
whole or in part, or any required approval, license or permit is withdrawn or
suspended, and the order, requirement, withdrawal or suspension remains in
effect for a period of thirty (30) days, then the Qualified Project or Property
to which the order, requirement, withdrawal or suspension relates shall not be a
part of the Borrowing Base until such order, requirement, withdrawal or
suspension is no longer in effect.

8.1.15 Failure to deposit with Lender in cash or cash equivalents, as required
herein, the amount necessary to put the Loan “In Balance” (as required pursuant
to Sections 2.1.6(d), 2.2.3(d), 2.3.4 and 2.4.5 above) within ten (10) days
after Lender’s notice to Borrower that the Loan is not “In Balance,” or any
other failure to deposit the amount(s) necessary and required herein within
ten (10) days after the date such amounts are required to be deposited.

Notwithstanding anything to the contrary in the foregoing, if a particular Event
of Default arises solely as a result of a single Project, Borrower may cure such
Event of Default by notifying Lender in writing, within the applicable time
period set forth above for curing such Event of Default, that Borrower has
elected to remove that particular Project from the Borrowing Base; provided that
if removal of such Project from the Borrowing Base causes the Loan to not be “In
Balance,” Borrower must also deposit the amount(s) necessary to bring the Loan
“In Balance” within the applicable cure period. Even if Borrower so elects to
remove a Project from the Borrowing Base, the release of such Project from the
lien of the Deed of Trust shall not occur unless all conditions for releasing
property from the Deed of Trust set forth in Section 2.2.3(b) have been
satisfied.

8.2 RIGHTS AND REMEDIES OF LENDER.

8.2.1 Notwithstanding any provision to the contrary herein or any of the other
Loan Documents, during the continuance of any Event of Default under this
Agreement, or during the continuance of an Event of Default under any of the
other Loan Documents: (i) Lender’s obligation to make further Advances shall
abate; and (ii) if the Event of Default shall not be cured within the applicable
notice and cure periods, then Lender shall, at its option, have the remedies
provided in the Loan Document breached by Borrower, including, without
limitation, the option to declare all outstanding indebtedness to be immediately
due and payable without presentment, demand, protest or notice of any kind, and
the following remedies: Lender’s obligation to make further Advances to Borrower
shall terminate; Lender may, at its

 

-72-



--------------------------------------------------------------------------------

option, apply any of Borrower’s funds in its possession to the outstanding
indebtedness under the Note whether or not such indebtedness is then due; Lender
may exercise all rights and remedies available to it under any or all of the
Loan Documents; and Lender shall have the right to cause an independent
contractor selected by Lender to enter into possession of the Property and to
perform any and all work and labor necessary for the completion of the Project
substantially in accordance with the Plans and Specifications and to perform
Borrower’s obligations under this Agreement. All sums expended by Lender for
such purposes shall be deemed to have been Advanced to and borrowed by Borrower
and shall be secured by the Deed of Trust on the Property.

(a) Subject to the provisions of Sections 8.2.1(b) and 8.2.1(c) below, Lender
and Borrower acknowledge and agree that in each instance in which a Project
ceases to be a Qualified Project so as to be included in the Borrowing Base,
either due to (i) the failure of or non-compliance with any representations and
warranties under Sections 5.1.7, 5.1.9, 5.1.13-5.1.16, or (ii) the failure of or
non-compliance with any affirmative covenants under Sections 6.3.1, 6.3.3-6.3.9,
6.9 or (iii) the failure to cure a default under Section 8.1.14, then such
removal of the Project from the Borrowing Base shall not in and of itself
constitute an Event of Default under this Agreement.

(b) Notwithstanding any other provision of this Agreement to the contrary, if
any adjustment in the Borrowing Base shall arise from a Project ceasing to be a
Qualified Project for the purpose of inclusion in the Borrowing Base and
Borrower shall fail or refuse to timely make any principal payment required as a
result of such adjustment, then such failure and/or refusal to timely make such
payment shall constitute an Event of Default under this Agreement.

(c) Notwithstanding any other provision of this Agreement to the contrary, any
failure or non-compliance by Borrower with any representation, warranty,
covenant (including without limitation the financial covenants set forth in
Section 6.15 above), duty, obligation, promise or agreement set forth herein
shall constitute an Event of Default under this Agreement unless such failure or
non-compliance is (i) cured as provided herein, (ii) expressly waived in writing
by Lender, or (iii) subject to the express provisions of Section 8.2.1(a) above.

8.2.2 Borrower hereby constitutes and appoints Lender, or an independent
contractor selected by Lender, as its true and lawful attorney-in-fact with full
power of substitution, for the purposes of completion of each and every Project
and performance of Borrower’s obligations under this Agreement in the name of
Borrower, and hereby empowers such attorney-in-fact to do any or all of the
following upon the occurrence of an Event of Default (it being understood and
agreed that this power of attorney shall be deemed to be a power coupled with an
interest which cannot be revoked until repayment of the Loan):

(a) To use any of the funds of Borrower, including any balance of the Loan, as
applicable, and any funds which may be held by Lender for Borrower, for the
purpose of effecting completion of the Improvements in the manner called for by
the Plans and Specifications;

 

-73-



--------------------------------------------------------------------------------

(b) To make such additions, changes and corrections in the Plans and
Specifications as shall be necessary or desirable to complete the Improvements
in substantially the manner contemplated by the Plans and Specifications;

(c) To employ any contractors, subcontractors, agents, architects and inspectors
required to complete the Improvements;

(d) To employ attorneys to defend against attempts to interfere with the
exercise of power granted hereby;

(e) To pay, settle or compromise all existing bills and claims which are or may
be liens against the Property, the Improvements or the Project or may be
necessary or desirable for the completion of the Improvements or clearance of
objections to or encumbrances on title;

(f) To execute all applications and certificates in the name of Borrower which
may be required by any other construction contract;

(g) To prosecute and defend all actions or proceedings in connection with the
Project, and to take such action, require such performance and do any and every
other act as is deemed necessary with respect to the completion of the
Improvements which Borrower might do on its own behalf; and

(h) To let new or additional contracts (to the extent not prohibited by existing
contracts) to employ watchmen and erect security fences to protect the Project
from injury, and to take such action and require such performance as Lender
deems necessary under any of the bonds or insurance policies to be furnished
hereunder, to make settlements and compromises with the sureties or insurers
thereunder, and in connection therewith to execute instruments of release and
satisfaction.

9. BANK’S OBLIGATIONS TO BORROWER ONLY AND DISCLAIMER BY BANK. No Person, other
than Borrower and Lender, shall have any rights hereunder or be a third-party
beneficiary hereof. Lender is not a joint venturer or a partner with Borrower.
Prior to an Event of Default and thereafter until Lender elects in writing to
assume specific obligations of Borrower, Lender shall not be obligated to any
Person providing labor, materials or other services for the Project and payment
of funds from Advances directly to any such Persons shall not give or be a
recognition of any third-party beneficiary status.

10. NO BROKERS. Except as disclosed by Borrower to Lender in writing prior to
the date of this Agreement, Borrower and Lender represent and warrant to the
other that it knows of no broker’s or finder’s fee due in respect of the
transaction described in this Agreement and that it has not used the services of
a broker or a finder in connection with this transaction.

11. PROVISIONS IN THE NOTE GOVERN THIS AGREEMENT. This Agreement is subject to
certain terms and provisions in the Note, to which reference is made for a
statement of such terms and provisions.

 

-74-



--------------------------------------------------------------------------------

12. COUNTERPART EXECUTION. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document. Signature pages may be
detached from the counterparts and attached to a single copy of this Agreement
to physically form one document.

13. MISCELLANEOUS.

13.1 ASSIGNMENT.

Borrower shall not assign this Agreement or any interest it may have in the
monies due hereunder, without the prior written consent of Lender, which consent
may be granted or withheld in Lender’s sole and absolute discretion.
Notwithstanding the foregoing, in the event of any such assignment, Lender may
nevertheless at its option continue to make Advances under this Agreement to
Borrower or to those who succeed to Borrower’s title, and all sums shall be
deemed to be Advances under this Agreement, and not to be modifications hereof,
and shall be secured by the Deed of Trust.

13.2 NOTICES. All notices, requests, demands and consents to be made hereunder
to the parties hereto shall be in writing and shall be delivered by hand or sent
by registered mail or certified mail, postage prepaid, return receipt requested,
through the United States Postal Service to the addresses shown below or such
other address which the parties may provide to one another in accordance
herewith. Such notices, requests, demands and consents, if sent by mail, shall
be deemed given two (2) Business Days after deposit in the United States mail,
and if delivered by hand, shall be deemed given when delivered.

 

If to Borrower:   

WILLIAM LYON HOMES, INC.

4490 Von Karman Avenue (P.O. Box 7520)

Newport Beach, California 92658-7520

Attention: Richard Robinson and Michael Grubbs

With a copy to:   

IRELL & MANELLA LLP

840 Newport Center Drive, Suite 400

Newport Beach, California 92660-6324

Attention: John Nakashima, Esq.

If to Lender:   

COMERICA BANK

75 East Trimble Road

MC 4770

San Jose, California 95131

Attention: Ms. Lorri Field

With a copy to:   

COMERICA BANK

611 Anton Boulevard, Fourth Floor

Mail Code 4410

Costa Mesa, California 92626

Attention: Mr. David Plattner

 

-75-



--------------------------------------------------------------------------------

And a copy to:   

SHEPPARD, MULLIN, RICHTER & HAMPTON LLP

650 Town Center Drive, 4th Floor

Costa Mesa, California 92626-1993

Attention: Brent R. Liljestrom, Esquire

13.3 AUTHORITY TO FILE NOTICES. Upon the occurrence of any Event of Default,
Borrower irrevocably appoints Lender as its attorney-in-fact, with full power of
substitution, to file or record, at Borrower’s cost and expense and in
Borrower’s name, any notices of completion, notices of cessation of labor or any
other notices that Lender considers necessary or desirable to protect its
security.

13.4 INCONSISTENCIES WITH THE LOAN DOCUMENTS. In the event of any
inconsistencies between the terms of this Agreement and the terms of any of the
other Loan Documents, the terms of this Agreement shall govern and prevail.

13.5 NO WAIVER. No Advance shall constitute a waiver of any conditions to
Lender’s obligation to make further Advances nor, in the event Borrower is
unable to satisfy any such conditions, shall any such waiver have the effect of
precluding Lender from thereafter declaring such inability to constitute an
Event of Default under this Agreement.

13.6 LENDER APPROVAL OF INSTRUMENTS AND PARTIES. All proceedings taken in
accordance with transactions provided for herein, and all surveys, appraisals
and documents required or contemplated by this Agreement and the Persons
responsible for the execution and preparation thereof, shall be satisfactory to
and subject to approval by Lender. Lender’s counsel shall be provided with
copies of all documents which they may reasonably request in connection with the
Agreement.

13.7 LENDER DETERMINATION OF FACTS. Lender shall at all times be free to
establish independently, to its satisfaction, the existence or nonexistence of
any fact or facts, the existence or nonexistence of which is a condition of this
Agreement.

13.8 INCORPORATION OF PREAMBLE: RECITALS AND EXHIBITS. The preamble, recitals
and exhibits hereto are hereby incorporated into this Agreement.

13.9 THIRD-PARTY CONSULTANTS. Lender may hire such third-party consultants as it
deems necessary, the costs of which shall be paid by Borrower, to provide the
following services: (a) review final Plans and Specifications and final
construction cost breakdown and the construction schedule; (b) conduct
compliance inspections with respect to the progress of construction of the
Project and approve each element of a Draw Request relating to construction
costs, and (c) perform such other services as may, from time to time, be
required by Lender. This obligation on the part of Borrower shall survive the
closing of the Loan and the repayment thereof. Borrower hereby authorizes
Lender, in its discretion, to pay such expenses, charges, costs and fees at any
time by an Advance, and to the extent the applicable Loan Budget category is
insufficient, such expenses, charges, costs and fees shall be paid by Borrower
from its own funds.

 

-76-



--------------------------------------------------------------------------------

13.10 PAYMENT OF EXPENSES. Borrower shall pay all taxes and assessments and all
expenses, charges, costs and fees provided for in this Agreement or relating to
the Loan or construction of the Improvements, including, without limitation, any
fees incurred for recording or filing any of the Loan Documents, title insurance
premiums and charges, tax service contract fees, fees of any consultants,
Lender’s processing and closing fees, reasonable fees and expenses of Lender’s
counsel, printing, photostatting and duplicating expenses, air freight charges,
escrow fees, costs of surveys, premiums of hazard insurance policies and surety
bonds and fees for any appraisal, appraisal review, market or feasibility study
required by Lender. Borrower hereby authorizes Lender to make Advances to pay
such expenses, charges, costs and fees notwithstanding that Borrower may not
have requested an Advance of such amount, provided that Borrower acknowledges
that Lender has no obligation to disburse amounts listed under “Borrower’s
Equity” on the A&D Budget or the Home Construction Budget. Such Advances shall
be added to the outstanding principal balance of the Note. The authorization
hereby granted shall be irrevocable, and no further direction or authorization
from Borrower shall be necessary for Lender to make such Advances. However, the
provision of this Section 13.10 shall not prevent Borrower from paying such
expenses, charges, costs and fees from its own funds. All such expenses,
charges, costs and fees shall be Borrower’s obligation regardless of whether or
not Borrower has requested and met the conditions for an Advance. The
obligations on the part of Borrower under this Section 13.10 shall survive the
closing of the Loan and the repayment thereof.

13.11 DISCLAIMER BY LENDER. Lender shall not be liable to any contractor,
subcontractor, supplier, laborer, architect, engineer or any other party for
services performed or materials supplied in connection with the Project. Lender
shall not be liable for any debts or claims accruing in favor of any such
parties against Borrower or others or against the Property or the Project.
Borrower is not and shall not be an agent of Lender for any purpose. Lender is
not a joint venture partner with Borrower in any manner whatsoever. Prior to
default by Borrower under this Agreement and the exercise of remedies granted
herein, Lender shall not be deemed to be in privity of contract with any
contractor or provider of services to the Project, nor shall any payment of
funds directly to a contractor, subcontractor or provider of services be deemed
to create any third party beneficiary status or recognition of same by Lender.
Approvals granted by Lender for any matters covered under this Agreement shall
be narrowly construed to cover only the parties and facts identified in any
written approval or, if not in writing, such approvals shall be solely for the
benefit of Borrower.

13.12 RELEASE AND INDEMNITY. Borrower agrees to release and indemnify, defend
and hold Lender harmless from and against all liabilities, claims, actions,
damages, costs and expenses (including all reasonable legal fees and expenses of
Lender’s counsel) arising out of or resulting from construction of the
Improvements, including any defective workmanship or materials; any failure to
satisfy any of the Requirements; Lender’s performance of any act permitted under
the Loan Documents (excluding Lender’s willful misconduct); breach of any
representation or warranty made or given by Borrower to Lender; breach of any
obligation of Borrower contained in any of the Loan Documents; or any claim or
cause of action of any kind by any party that Lender is liable for any act or
omission committed or made by Borrower or any other Person in connection with
the ownership, sale, operation or development of the Property or any Project or
the construction of any Improvements, whether on account of any theory of
derivative liability, comparative negligence or otherwise. Upon demand by
Lender, Borrower

 

-77-



--------------------------------------------------------------------------------

shall defend any action or proceeding brought against Lender arising out of or
alleging any claim or cause of action covered by this indemnity, all at
Borrower’s own cost and by counsel to be approved by Lender in the exercise of
its reasonable judgment. In the alternative, Lender may elect to conduct its own
defense at the expense of Borrower. The provisions of this Section 13.12 shall
survive the repayment of the Loan. Notwithstanding the foregoing, Borrower shall
not be obligated to release and indemnify, defend and hold Lender harmless from
and against any liabilities, claims, actions, damages, costs and expenses
arising out of or resulting from any construction activities that take place
after Lender has acquired the applicable Property or Project by foreclosure or
acceptance of a deed in lieu thereof.

13.13 TITLES AND HEADINGS. The titles and headings of sections of this Agreement
are intended for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.

13.14 BROKERS. Borrower and Lender represent to each other that neither of them
knows of any brokerage commissions or finders’ fee due or claimed with respect
to the transaction contemplated hereby. Borrower and Lender shall indemnify and
hold harmless the other party from and against any and all loss, damage,
liability and expense, including costs and reasonable attorneys’ fees, which
such other party may incur or sustain by reason of or in connection with any
misrepresentation by the indemnifying party with respect to the foregoing.

13.15 CHANGE, DISCHARGE, TERMINATION OR WAIVER. No provision of this Agreement
may be changed, discharged, terminated or waived except in writing signed by the
party against whom enforcement of the change, discharge, termination or waiver
is sought. No failure on the part of Lender to exercise and no delay by Lender
in exercising any right or remedy under the Loan Documents or under the law
shall operate as a waiver thereof.

13.16 GOVERNING LAW. This Agreement (and any and all disputes between the
parties arising directly or indirectly from the transaction or from the lending
relationship contemplated hereunder) shall be governed by and construed in
accordance with the laws of the State of California.

13.17 ADVANCES IN EXCESS OF LOAN AMOUNT. In the event the total Advances by
Lender exceed the amount of the Loan, the total of all Advances shall be secured
by the Deed of Trust. All other sums expended by Lender pursuant to this
Agreement or any other Loan Documents shall be deemed to have been paid to
Borrower and shall be secured by, among other things, the Deed of Trust.

13.18 PARTICIPATIONS. Subject to the limitations set forth herein, Lender may at
any time sell, assign, grant participations in, or otherwise transfer to any
other Person (each a “Participant”) all or part of the indebtedness of Borrower
outstanding under this Agreement or the Note. However, so long as no Event of
Default or Unmatured Event of Default has occurred and is continuing, Lender
must obtain Borrower’s prior consent (which consent will not be unreasonably
withheld) to such proposed transfer. Borrower hereby acknowledges and agrees
that any such transfer will give rise to each Participant becoming a co-lender
and an equitable owner of an undivided fractional interest in the Loan and the
Loan Documents, with Comerica Bank (“Comerica”), acting as the sole
administrative agent for all Participants as co-lenders;

 

-78-



--------------------------------------------------------------------------------

provided, however, that after any such disposition, as between Borrower and
Lender under the Loan Documents, Comerica has the sole authority to bind the
co-lenders under the Loan Documents, and Borrower shall have the right and the
duty to continue to deal solely with Comerica concerning any part of the Loan in
the same manner as if Comerica were the sole owner thereof and as if no sale of
any participation interest had occurred. Subject to the foregoing, Borrower
agrees and consents to Comerica’s sale or transfer, whether now or later, of
one (1) or more participation interests in the Loan to one (1) or more
Participants, whether related or unrelated to Lender, with all references in the
Loan Documents to Lender (together with all participants, successors and
assigns) to include all such Participants as co-lenders hereunder. Lender may
provide, without any limitation whatsoever, to any one (1) or more Participants,
or potential Participant, any information or knowledge Lender may have about
Borrower or about any other matter relating to the Loan, and Borrower waives any
rights to privacy it may have with respect to such matters as may be disclosed
to said Participants or potential Participants. Borrower additionally waives any
and all notices of sale of participation interests, as well as all notices of
any repurchase of a participation interest. Borrower also agrees that any
Participant will be considered as the absolute owner of such participation
interest in the Loan and will have all the rights granted under the
intercreditor agreement and/or other agreements between Lender and Participant
governing the sale of such participation interest. Subject to the foregoing,
Borrower further waives all rights of offset or counterclaim (excluding any
rights or counterclaims arising from the gross negligence or willful misconduct
of or breach of this Agreement by Comerica) that it may have now or later
against Lender or against any Participant and unconditionally agrees that either
Lender or such Participant, as provided in the applicable intercreditor
agreement, may enforce Borrower’s obligations under the Loan irrespective of the
failure or insolvency of any holder of any interest in the Loan. In no event
shall any sale, assignment or participation in the Loan result in any delay or
change in the requirements for Advances to Borrower or alter any of Borrower’s
or Lender’s obligations under this Agreement or the other Loan Documents.

13.19 TIME IS OF THE ESSENCE. Time is of the essence of this Agreement.

13.20 ATTORNEYS’ FEES. Borrower shall promptly pay to Lender from Borrower’s own
funds or from the proceeds of the Loan, upon demand, with interest thereon from
the date of demand at the Default Interest Rate, reasonable attorneys’ fees,
expert witness fees and all costs and other expenses paid or reasonably incurred
by Lender in enforcing or exercising its rights or remedies created by,
connected with or provided for in this Agreement or any of the other Loan
Documents, and payment thereof shall be secured by the Deed of Trust. If at any
time Borrower fails, refuses or neglects to do any of the things herein provided
to be done by Borrower, Lender shall have the right, but not the obligation, to
do the same but at the expense and for the account of Borrower. The amount of
any moneys so expended or obligations so incurred by Lender, together with
interest thereon at the Default Interest Rate, shall be repaid to Lender
forthwith upon written demand therefor and payment thereof shall be secured by
the Deed of Trust.

13.21 SIGNS. Throughout the term of the Loan, Lender shall have the right to
erect one or more signs on the Project indicating its provision of financing for
the Project, and Lender shall also have the right to publicize its financing of
the Project as Lender may deem appropriate.

 

-79-



--------------------------------------------------------------------------------

13.22 SUBORDINATION TO CERTAIN EASEMENTS, DEDICATIONS AND RESTRICTIONS. Lender
agrees to subordinate the lien and charge of the Deed of Trust to any easements
for any public utility purposes, drainage purposes or roadway purposes, or to
any roadway park or common area dedication, as specifically approved by Lender
and as required by the applicable governmental authorities as a condition to its
approval of the Final Map. In addition, Lender agrees to subordinate the lien
and charge of the Deed of Trust to any CC&Rs which Borrower determines to be
necessary or desirable in connection with the Project and which CC&Rs are
approved by Lender. In addition, Lender shall cause the lien of the Deed of
Trust to be partially reconveyed for any portion of the Property approved by
Lender which is required to be dedicated for roadway, park and common area
purposes. Lender agrees, without receipt of further consideration but at the
sole cost and expense of Borrower, to execute and acknowledge any and all
documents which are reasonably acceptable to Lender and which are reasonably
necessary for the processing and recording of any Final Map or are reasonably
necessary to effectuate the purposes of this Section 13.21.

13.23 WAIVER OF JURY TRIAL. LENDER AND BORROWER EACH ACKNOWLEDGE AND AGREE THAT
ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT OR OUT OF THE LENDING
RELATIONSHIP ESTABLISHED HEREBY WOULD BE BASED UPON DIFFICULT AND COMPLEX
ISSUES, AND THEREFORE, BORROWER AND LENDER EACH HEREBY WAIVE ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING (INCLUDING ACTIONS SOUNDING IN TORT)
TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
RELATING HERETO OR ARISING FROM THE TRANSACTION CONTEMPLATED HEREUNDER OR THE
LENDING RELATIONSHIP ESTABLISHED HEREBY AND AGREE THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE AND
NOT BY A JURY.

14. EXHIBITS. The following Exhibits are attached to this Agreement and
incorporated herein by this reference:

 

EXHIBIT “A-1”    Legal Description (Bella Sera) EXHIBIT “B”    Form of Borrowing
Base Certificate EXHIBIT “C”    Letter of Credit Request Form EXHIBIT “D”   
Project Loan Request Form EXHIBIT “E”    Form of Letter of Credit Application
EXHIBIT “F”    Form of Request for Admission of Zoned Land EXHIBIT “G”    Form
of Request for Admission of Entitled Land or High End Entitled Land EXHIBIT “H”
   Form of Request for Admission of Lots Under Development or High End Lots
Under Development EXHIBIT “I”    Form of Request for Admission of Homes
EXHIBIT “J”    List of Material Agreements EXHIBIT “K”    Required Project
Information

15. ADDITIONAL ADVANCES. Borrower agrees that any and all amounts advanced by
Lender to protect the Collateral or for any other purpose under the Loan
Documents shall be

 

-80-



--------------------------------------------------------------------------------

considered Advances pursuant to this Agreement, and Borrower acknowledges that
such Advances may be made by Lender in its sole and absolute discretion and
without any request or authorization of Borrower. Any such advances shall be
immediately due and payable and shall bear interest at the Default Interest Rate
until paid. Borrower acknowledges and agrees that such Advances may exceed the
amount of Advances otherwise available, and Borrower nonetheless agrees to pay
such Advances as provided herein and agrees that such Advances shall be secured
by all Collateral.

16. FINANCING STATEMENTS. Borrower hereby authorizes Lender to file such
financing statements with the appropriate Governmental Authority which Lender
determines is necessary to perfect its security interest in all personal
property Collateral.

DATED as of the date first above stated.

 

LENDER:

COMERICA BANK

By:

 

/s/ David Plattner

 

David Plattner,

Vice President – Western Market

[Signatures continued on next page.]

 

-81-



--------------------------------------------------------------------------------

BORROWER:

WILLIAM LYON HOMES, INC., a California

corporation

By:

 

/s/ Michael D. Grubbs

 

Name:

 

Michael D. Grubbs

 

Title:

  Senior Vice President

By:

 

/s/ Richard S. Robinson

 

Name:

 

Richard S. Robinson

 

Title:

  Senior Vice President

 

-82-



--------------------------------------------------------------------------------

EXHIBIT “A-1”

LEGAL DESCRIPTION

(Bella Sera)

That certain real property in the County of Nye, State of Nevada, more
particularly described as follows:

Lots 18 through 23, 27 through 30 and 50 through 52 in Block 1; Lots 53 through
55, 57, 59 through 61 and 73 through 82 in Block 2; Lots 83, 84 and 88 in Block
3; Lots CE1 through CE13 and Parcels 2-1 and 2-2 of Merger Resubdivision Final
Map For Mountain Falls – Planning Area 3, Phase 1 as shown by map thereof
recorded July 15, 2005 as File No. 630053, in the Office of the County Recorder
of Nye County, Nevada.

TOGETHER WITH a non-exclusive easement of ingress and egress over and across the
entry area and private streets therein, and a non-exclusive easement of use and
enjoyment of the other Common Elements thereof (subject to and as set forth in
the Master Declaration of Covenants, Conditions and Restrictions and Reservation
of Easements for Mountain Falls, recorded June 2, 2005 as File No. 626080, in
the Office of the County Recorder of Nye County, Nevada).

Assessor’s parcel No: 46-421-18 through 23, 27 through 41; 46-422-01 through 03,
05, 07 through 20; 46-571-01, 05 through 08, 28, 29, 30; 46-572-04.

 

A-1



--------------------------------------------------------------------------------

EXHIBIT “B”

BORROWING BASE CERTIFICATE FORMAT

Submission Date:                                 

 

Category:

  

Project Name

   Appraised
Value
(Already
Factored)    Budgeted
Costs
(Already
Factored)    Availability
Amount
(Lesser of
Value or
Cost)    Available
Per
Completion

Entitled Land

                 

Project 1

   $ 0    $ 0    $ 0      

Project 2

   $ 0    $ 0    $ 0      

Project 3

   $ 0    $ 0    $ 0      

Project 4

   $ 0    $ 0    $ 0      

Project 5

   $ 0    $ 0    $ 0      

Project 6

   $ 0    $ 0    $ 0                                 

SUB-TOTAL

   $ 0    $ 0    $ 0   

Lots Under Development

              

Project 1

   $ 0    $ 0    $ 0      

Project 2

   $ 0    $ 0    $ 0      

Project 3

   $ 0    $ 0    $ 0      

Project 4

   $ 0    $ 0    $ 0      

Project 5

   $ 0    $ 0    $ 0      

Project 6

   $ 0    $ 0    $ 0                                 

SUB-TOTAL

   $ 0    $ 0    $ 0   

Developed Lots

                 

Project 1

   $ 0    $ 0    $ 0      

Project 2

   $ 0    $ 0    $ 0      

Project 3

   $ 0    $ 0    $ 0      

Project 4

   $ 0    $ 0    $ 0      

Project 5

   $ 0    $ 0    $ 0      

Project 6

   $ 0    $ 0    $ 0                                 

SUB-TOTAL

   $ 0    $ 0    $ 0                              

X. Total Lot Inventory

         $ 0    $ 0                       

I. Spec Homes

              

Project 1

   $ 0    $ 0    $ 0      

Project 2

   $ 0    $ 0    $ 0      

Project 3

   $ 0    $ 0    $ 0      

Project 4

   $ 0    $ 0    $ 0      

Project 5

   $ 0    $ 0    $ 0      

Project 6

   $ 0    $ 0    $ 0                                 

SUB-TOTAL

   $ 0    $ 0    $ 0   

II. Model Homes

              

Project 1

   $ 0    $ 0    $ 0      

Project 2

   $ 0    $ 0    $ 0      

Project 3

   $ 0    $ 0    $ 0      

Project 4

   $ 0    $ 0    $ 0      

Project 5

   $ 0    $ 0    $ 0      

Project 6

   $ 0    $ 0    $ 0                                 

SUB-TOTAL

   $ 0    $ 0    $ 0   

III. Presold Homes

              

Project 1

   $ 0    $ 0    $ 0      

Project 2

   $ 0    $ 0    $ 0      

Project 3

   $ 0    $ 0    $ 0      

Project 4

   $ 0    $ 0    $ 0      

Project 5

   $ 0    $ 0    $ 0      

Project 6

   $ 0    $ 0    $ 0                                 

SUB-TOTAL

   $ 0    $ 0    $ 0   

Y. Total Home Inventory

         $ 0    $ 0                       

A. Total Borrowing Base (X+Y)

   $ 0.00         

B. Less Outstanding Advances

   $ 0.00         

C. Less Outstanding Letters of Credit

   $ 0.00       $ 0.00   

D. Less Adjustments under Section 2.1.3(d)

   $ 0.00         

E. Plus funds deposited into Borrower’s Funds account

   $ 0.00                            

Availability / (Deficieicy):

   $ 0.00                            

 

B-1



--------------------------------------------------------------------------------

CERTIFICATION OF BORROWER

Borrower hereby certifies as follows with respect to the information contained
in this Borrowing Base Certificate:

1. All Lot and Home inventory is located in Qualified Projects.

2. All Lot and Home inventory is owned by Borrower free of any liens or
encumbrances, other than liens and encumbrances in favor of Lender as security
for the Loan, or outstanding liens that have been bonded over, or outstanding
liens that are subject to signed released delivered to Borrower.

3. Borrower has received lien waivers for all major scopes of construction work
in process with respect to the subject Property.

4. As to any Lots Under Development, construction of the A&D Improvements has
begun or is scheduled to begin within ninety (90) days of inclusion in the
Borrowing Base as Lots Under Development.

5. As to any Homes, construction of the Home Improvements has begun or is
scheduled to begin within ninety (90) days of inclusion in the Borrowing Base as
Homes.

6. As to any Presold Homes and High End Presold Homes, such Homes were in
compliance with all requirements for Presold Homes or High End Presold Homes, as
applicable, as of the date of inclusion in the Borrowing Base as Presold Homes
or High End Presold Homes, as applicable, and remain in compliance as of the
date hereof.

7. Attached hereto are the following request(s) for entry into the Borrowing
Base of new [__] Zoned Land, [__] Entitled Land, [__] High End Entitled Land,
[__] Lots Under Development, [__] High End Lots Under Development, [__] Model
Homes, [__] High End Model Homes, [__] Spec Homes, [__] High End Spec Homes,
[__] Presold Homes and/or [__] High End Presold Homes.

The undersigned hereby certifies to Lender that the foregoing information on
this Borrowing Base Certificate as of the Calendar Month ending
                        , 200__, is true and correct and was provided from
financial information prepared according to GAAP. All capitalized terms not
defined herein shall have the meanings given to such terms in that certain
Revolving Line of Credit Loan Agreement dated as of March
                        , 2006 (“Loan Agreement”) by and between COMERICA BANK
(“Lender”) and WILLIAM LYON HOMES, INC., a California corporation (“Borrower”).

 

WILLIAM LYON HOMES, INC., a California

corporation

By:

      

Name:

      

Title:

    

 

B-2



--------------------------------------------------------------------------------

EXHIBIT “C”

LETTER OF CREDIT REQUEST FORM

COMERICA BANK

75 East Trimble Road

MC 4770

San Jose, California 95131

Attn: Ms. Lorri Field

Ladies and Gentlemen:

Reference is hereby made to that certain Revolving Line of Credit Loan Agreement
dated as of March 8, 2006 (“Loan Agreement”) by and between COMERICA BANK
(“Lender”) and WILLIAM LYON HOMES, INC., a California corporation (“Borrower”).
All capitalized terms used herein and not otherwise defined shall have the
meanings given to such terms in the Loan Agreement.

Pursuant to Section 2.3 of the Loan Agreement, Borrower hereby certifies as
follows:

1. LETTER OF CREDIT. The undersigned Borrower hereby requests a Letter of Credit
to be issued under Section 2.3 of the Loan Agreement:

 

Principal Amount:

   $ ___________________

Beneficiary:

     ____________________

Issuance Date:

     ____________________

2. USE OF LETTER OF CREDIT. Such Letter of Credit shall be used for the
following purposes permitted by the Loan Agreement:

[Describe]

3. NO DEFAULT. Borrower certifies that Borrower is and will be in compliance
with all covenants under the Loan Agreement after giving effect to the issuance
of the Letter of Credit requested hereby.

4. REPRESENTATIONS TRUE. Each of the representations and warranties made by or
on behalf of any of Borrower contained in the Loan Agreement, in the other Loan
Documents or in any document or instrument delivered pursuant to or in
connection with the Loan Agreement was true and correct in all material respects
as of the date as of which it was made and shall also be true and correct in all
material respects at and as of the issuance date for the Letter of Credit
requested hereby, with the same effect as if made at and as of such issuance
date (except to the extent of changes resulting from transactions contemplated
or permitted by the Loan Agreement and the other Loan Documents, changes
occurring in the ordinary course of

 

C-1



--------------------------------------------------------------------------------

business that singly or in the aggregate are not materially adverse, changes
previously disclosed in writing to and approved by Lender in writing and except
to the extent that such representations and warranties relate expressly to an
earlier date) and no Event of Default or Unmatured Event of Default has occurred
and is continuing.

5. OTHER CONDITIONS. All other conditions to the issuance of the Letter of
Credit requested hereby set forth in Section 2.3 of the Loan Agreement have been
satisfied.

6. ISSUANCE DATE. Except to the extent, if any, specified by notice actually
received by Lender prior to the issuance date specified above, the foregoing
representations and warranties shall be deemed to have been made by Borrower on
and as of such issuance date.

7. DEFINITIONS. Terms defined in the Loan Agreement are used herein with the
meanings so defined.

IN WITNESS WHEREOF, we have executed this Letter of Credit Request as of this
             day of                         , 200__.

 

WILLIAM LYON HOMES, INC., a California

corporation

By:

      

Name:

      

Title:

    

By:

      

Name:

      

Title:

    

 

C-2



--------------------------------------------------------------------------------

EXHIBIT “D”

PROJECT LOAN REQUEST FORM

COMERICA BANK

75 East Trimble Road

MC 4770

San Jose, California 95131

Attn: Ms. Lorri Field

Ladies and Gentlemen:

Reference is hereby made to that certain Revolving Line of Credit Loan Agreement
dated as of March 8, 2006 (“Loan Agreement”) by and between COMERICA BANK
(“Lender”) and WILLIAM LYON HOMES, INC., a California corporation (“Borrower”).
All capitalized terms used herein and not otherwise defined shall have the
meanings given to such terms in the Loan Agreement.

Pursuant to Section 2.1.4 of the Loan Agreement, Borrower hereby certifies as
follows:

1. LOAN. The undersigned Borrowers hereby request entry of a Qualified Project
into the Borrowing Base under Section 2.1.4 of the Loan Agreement:

Name of Project:                                         
                        

Entry of Project into the Borrowing Base:
                                        
                                                             

Description of initial Lot Inventory as of date of entry into the Borrowing
Base:                                                                      

Description of initial Home Inventory as of date of entry into the Borrowing
Base:                                     :

2. DUE DILIGENCE COMPLETED: (YES/NO)

 

  ¨ Soils and Engineering Report

 

  ¨ Approved Phase I Report

 

  ¨ Approved Phase II Report (if required)

 

  ¨ Remediation completed by licensed environmental engineer

 

  ¨ Tentative Map [__] or Final Map (recorded) [__]

 

  ¨ If Tentative Map, outstanding conditions to Final Map:
                                        
                                        .

 

D-1



--------------------------------------------------------------------------------

  ¨ Title Insurance

 

  ¨ Owner’s Policy

 

  ¨ Title Policy in favor of Lender to be issued by Title Company

 

  ¨ No liens or encumbrances in violation of the Loan Agreement

 

  ¨ Plans and Specifications

 

  ¨ Compliance with Maximum Aggregate Borrowing Base Concentration limitations

 

  ¨ Attach list of “Material Agreements” for Project (which list shall include
those agreements listed in Exhibit “J” to the Loan Agreement for the Existing
Project included in the Borrowing Base as of the Initial Closing Date).

3. USE OF PROCEEDS. Such Project Loan shall be used for the following purposes
permitted by the Loan Agreement:

[Attach A&D Budget and/or Home Construction Budget, as applicable]

4. LOAN DOCUMENTS. Borrower has executed and delivered to Lender the following
Loan Documents for the Qualified Project:

 

  ¨ Deed of Trust;

 

  ¨ Financing Statement;

 

  ¨ Construction Assignments (as applicable);

 

  ¨ Assignment of Permits;

 

  ¨ Assignment of Architect’s Agreement (if applicable);

 

  ¨ Assignment of Engineering Contract (if applicable);

 

  ¨ Environmental Indemnity.

5. NO DEFAULT. The Borrower certifies that it is and will be in compliance with
all covenants under the Loan Agreement after inclusion of the Qualified Project
into the Borrowing Base as requested hereby. No condemnation proceedings are
pending or, to Borrowers’ knowledge, threatened against any Project, and there
have been no changes in title as reflected in the Title Policy since the date of
the Title Policy, except as may have been previously disclosed in writing to and
approved in writing by Lender.

6. REPRESENTATIONS TRUE. Each of the representations and warranties made by or
on behalf of Borrower contained in the Loan Agreement, in the other Loan
Documents or in any document or instrument delivered pursuant to or in
connection with the Loan Agreement was true and correct in all material respects
as of the date as of which it was made and shall also be true and correct in all
material respects at and as of the initial entry date for the Qualified

 

D-2



--------------------------------------------------------------------------------

Project described herein, with the same effect as if made at and as of such date
(except to the extent of changes resulting from transactions contemplated or
permitted by the Loan Agreement and the other Loan Documents, changes occurring
in the ordinary course of business that singly or in the aggregate are not
materially adverse, changes previously disclosed in writing to and approved in
writing by Lender, except to the extent that such representations and warranties
relate expressly to an earlier date) and no Event of Default or Unmatured Event
of Default has occurred and is continuing.

7. OTHER CONDITIONS. All other conditions to the entry of the Qualified Project
into the Borrowing Base requested hereby set forth in Section 2.1.4 of the Loan
Agreement have been satisfied, including without limitation that Borrower has
provided any Project information set forth in EXHIBIT “K” to the Loan Agreement
required by Lender prior to or concurrent with the submission of this request.

8. DEFINITIONS. Terms defined in the Loan Agreement are used herein with the
meanings so defined.

IN WITNESS WHEREOF, we have executed this Project Loan Request as of this
             day of                     , 200  .

 

WILLIAM LYON HOMES, INC., a California

corporation

By:

      

Name:

      

Title:

    

By:

      

Name:

      

Title:

    

 

D-3



--------------------------------------------------------------------------------

EXHIBIT “E”

FORM OF LETTER OF CREDIT APPLICATION

(Attach)

 

E-1



--------------------------------------------------------------------------------

EXHIBIT “F”

REQUEST FOR INCLUSION OF LAND

IN BORROWING BASE AS ZONED LAND

[INSERT DATE]

Comerica Bank

75 East Trimble Road

MC 4770

San Jose, California 95131

Attn: Ms. Lorri Field

Gentlemen:

Reference is hereby made to that certain Revolving Line of Credit Loan Agreement
dated as of March 8, 2006 (“Loan Agreement”) by and between COMERICA BANK
(“Lender”) and WILLIAM LYON HOMES, INC., a California corporation (“Borrower”).
All capitalized terms used herein and not otherwise defined shall have the
meanings given to such terms in the Loan Agreement.

Pursuant to Section 4.2 of the Loan Agreement, Borrower hereby requests that the
portion of the Land more particularly described on SCHEDULE “1” attached hereto
be included in the Borrowing Base as Zoned Land. Borrower represents and
warrants that Borrower has provided all information and documents and satisfied
all conditions precedent with respect to the inclusion of such portion of the
Land in the Borrowing Base as Zoned Land. Borrower further represents and
warrants that (i) no Event of Default or Unmatured Event of Default has occurred
and is continuing and (ii) except as otherwise disclosed to Lender in writing
and approved in writing by Lender, all representations and warranties set forth
in the Loan Documents are true and correct as of the date hereof.

 

WILLIAM LYON HOMES, INC., a California corporation

By:

      

Name: 

      

Title:

    

By:

      

Name: 

      

Title:

    

 

F-1



--------------------------------------------------------------------------------

EXHIBIT “G”

REQUEST FOR INCLUSION OF LAND

IN BORROWING BASE AS ENTITLED LAND OR HIGH END ENTITLED LAND

[INSERT DATE]

Comerica Bank

75 East Trimble Road

MC 4770

San Jose, California 95131

Attn: Ms. Lorri Field

Gentlemen:

Reference is hereby made to that certain Revolving Line of Credit Loan Agreement
dated as of March 8, 2006 (“Loan Agreement”) by and between COMERICA BANK
(“Lender”) and WILLIAM LYON HOMES, INC., a California corporation (“Borrower”).
All capitalized terms used herein and not otherwise defined shall have the
meanings given to such terms in the Loan Agreement.

Pursuant to Section 4.3 of the Loan Agreement, Borrower hereby requests that the
portion of the Land more particularly described on SCHEDULE “1” attached hereto
be included in the Borrowing Base as Entitled Land or High End Entitled Land.
Borrower represents and warrants that Borrower has provided all information and
documents and satisfied all conditions precedent with respect to the inclusion
of such portion of the Land in the Borrowing Base as Entitled Land or High End
Entitled Land, as applicable. Borrower further represents and warrants that
(i) no Event of Default or Unmatured Event of Default has occurred and is
continuing and (ii) except as otherwise disclosed to Lender in writing and
approved in writing by Lender, all representations and warranties set forth in
the Loan Documents are true and correct as of the date hereof.

Check only one of the following:

 

  ¨ Include as Entitled Land

 

  ¨ Include as High End Entitled Land

 

WILLIAM LYON HOMES, INC., a California corporation

By:

      

Name: 

      

Title:

    

By:

      

Name: 

      

Title:

    

 

G-1



--------------------------------------------------------------------------------

EXHIBIT “H”

REQUEST FOR INCLUSION OF LAND

IN BORROWING BASE AS LOTS UNDER DEVELOPMENT

OR HIGH END LOTS UNDER DEVELOPMENT

[INSERT DATE]

COMERICA BANK

75 East Trimble Road

MC 4770

San Jose, California 95131

Attn: Ms. Lorri Field

Gentlemen:

Reference is hereby made to that certain Revolving Line of Credit Loan Agreement
dated as of March 8, 2006 (“Loan Agreement”) by and between COMERICA BANK
(“Lender”) and WILLIAM LYON HOMES, INC., a California corporation (“Borrower”).
All capitalized terms used herein and not otherwise defined shall have the
meanings given to such terms in the Loan Agreement.

Pursuant to Section 4.4 of the Loan Agreement, Borrower hereby requests that the
portion of the Land more particularly described on SCHEDULE “1” attached hereto
be included in the Borrowing Base as Lots Under Development or High End Lots
Under Development. Borrower represents and warrants that Borrower has provided
all information and documents and satisfied all conditions precedent with
respect to the inclusion of such portion of the Land in the Borrowing Base as
Lots Under Development or High End Lots Under Development, as applicable.
Borrower further represents and warrants that (i) no Event of Default has
occurred and is continuing and (ii) except as otherwise disclosed to Lender in
writing and approved in writing by Lender, all representations and warranties
set forth in the Loan Documents are true and correct as of the date hereof.

Check only one of the following:

 

  ¨ Include as Lots Under Development

 

  ¨ Include as High End Lots Under Development

 

WILLIAM LYON HOMES, INC., a California corporation

By:

      

Name: 

      

Title:

    

By:

      

Name: 

      

Title:

    

 

H-1



--------------------------------------------------------------------------------

EXHIBIT “I”

REQUEST FOR INCLUSION OF LAND IN BORROWING

BASE AS PRESOLD HOMES, SPEC HOMES, MODEL HOMES,

HIGH END PRESOLD HOMES, HIGH END SPEC HOMES

OR HIGH END MODEL HOMES

[INSERT DATE]

COMERICA BANK

75 East Trimble Road

MC 4770

San Jose, California 95131

Attn: Ms. Lorri Field

Gentlemen:

Reference is hereby made to that certain Revolving Line of Credit Loan Agreement
dated as of March 8, 2006 (“Loan Agreement”) by and between COMERICA BANK
(“Lender”) and WILLIAM LYON HOMES, INC., a California corporation (“Borrower”).
All capitalized terms used herein and not otherwise defined shall have the
meanings given to such terms in the Loan Agreement.

Pursuant to Section 4.5 of the Loan Agreement, Borrower hereby requests that the
portion of the Land more particularly described on SCHEDULE “1” attached hereto
be included in the Borrowing Base as Presold Homes, Spec Homes, Model Homes,
High End Presold Homes, High End Spec Homes, or High End Model Homes, as shown.
Borrower represents and warrants that Borrower has provided all information and
documents and satisfied all conditions precedent with respect to the inclusion
of such portion of the Land in the Borrowing Base as Presold Homes, Spec Homes,
Model Homes, High End Presold Homes, High End Spec Homes, or High End Model
Homes, as applicable. Borrower further represents and warrants that (i) no Event
of Default has occurred and is continuing and (ii) except as otherwise disclosed
to Lender in writing and approved in writing by Lender, all representations and
warranties set forth in the Loan Documents are true and correct as of the date
hereof.

Check only one of the following:

 

¨    Include as Presold Homes    ¨    Include as High End Presold Homes ¨   
Include as Spec Homes    ¨    Include as High End Spec Homes ¨    Include as
Model Homes    ¨    Include as High End Model Homes

 

I-1



--------------------------------------------------------------------------------

WILLIAM LYON HOMES, INC., a California corporation

By:

      

Name: 

      

Title:

    

By:

      

Name: 

      

Title:

    

 

I-2



--------------------------------------------------------------------------------

EXHIBIT “J”

LIST OF MATERIAL AGREEMENTS

Agreements of Sale and Escrow Instructions

Declarations of Development CC&Rs

Payment and Performance Agreements

Option Agreements and Escrow Instructions

Other Agreements

 

J-1



--------------------------------------------------------------------------------

EXHIBIT “K”

REQUIRED PROJECT INFORMATION

Borrower shall not be entitled to any Advances for any Qualified Project
hereunder unless and until each of the following conditions precedent have been
satisfied to the extent such information is available for the A&D Improvements
and/or Home Improvements to be constructed as part of the Qualified Project:

(a) FINAL PLANS. Borrower shall have submitted to Lender, and Lender shall have
reviewed and approved, Plans and Specifications for the applicable Project,
which Plans and Specifications shall (i) be prepared by Architect and/or
Engineer, and (ii) be otherwise satisfactory to Lender.

(b) APPRAISALS. At Borrower’s sole cost and expense, Lender shall have obtained
an Appraisal with respect to the Property and each type of Improvements for the
applicable Project, which Appraisal shall be (i) prepared by an appraiser
acceptable to Lender, and (ii) otherwise satisfactory to Lender.

(c) INDEPENDENT COST ANALYSIS. If required by Lender, at Borrower’s sole cost
and expense, Lender shall have obtained a report in form and content acceptable
to Lender in its discretion from an independent cost engineer validating the
cost adequacy of the applicable Project.

(d) ADDITIONAL ASSIGNMENTS. Borrower shall have executed and delivered to Lender
the Deed of Trust, Financing Statement and Construction Assignments securing the
Collateral to be included in the subject Project, and Architect and/or Engineer
for the applicable Project shall have consented to such assignments.

(e) ENVIRONMENTAL REPORTS. Borrower shall have submitted to Lender for each
Project an environmental, toxics and/or soils report(s) satisfactory to Lender,
including drainage, boring (if applicable) and compacting data, together with
such hydrology and other engineering reports that Lender may reasonably require,
all of which shall be by engineers acceptable to Lender and shall indicate that
the condition of the Property is suitable for construction of the A&D
Improvements and Homes thereon (without extraordinary land preparation) and for
the operation and maintenance of the Project. Any recommendations in the
approved soils, hydrology and other engineering reports must be complied with
and incorporated into the Plans and Specifications. Each environmental
assessment (Phase I assessment) of the Property and adjacent property shall be
dated no earlier than one hundred eighty (180) days prior to the date hereof,
and Borrower shall deliver to Lender any sampling and analysis (Phase II
assessment) or special limited assessment that Lender may require after review
of the Phase I assessment, together with any other environmental investigations
and reports that Lender may reasonably require, all of which shall be by a
Lender-approved environmental consulting firm, and none of which shall reveal
any existing or potential environmental condition adversely affecting the use or
value of the Property.

 

K-1



--------------------------------------------------------------------------------

(f) BUILDING PERMITS, LICENSES, ETC. If required by Lender, Borrower shall have
submitted to Lender evidence for the applicable Project of (i) building permits
for the construction of the Homes (ii) all necessary permits, licenses and
approvals (including without limitation any required consumer disclosure
reports, public offering statements, exemptions and approvals prior to the sale
of any Homes) in connection with the sale of said Homes, and/or
(iii) Architectural Control Committee and other approvals, if any, required
under any CC&Rs affecting the Property.

(g) TRUTH-IN-LENDING DISCLOSURES. Prior to entering into any Purchase Contract
for the sale of any Home for the applicable Project, Borrower shall have
delivered to the purchaser all truth-in-lending and other required consumer
disclosures, in compliance with law and in form and substance satisfactory to
Lender.

(h) APPROVED BUDGETS. The final approved Budget for the applicable Project
itemizing the Hard Costs and Soft Costs, including direct and indirect costs,
certified to be correct to the best knowledge and belief of Borrower for each
type of Improvement to be constructed as part of the Project. Such Budget shall
be subject to formal review and approval by Lender at Lender’s sole and absolute
discretion, and if Lender determines that the Loan funds allocated for Hard
Costs are inadequate to pay for all Hard Costs, then Lender may require Borrower
to deposit cash into an account pledged as additional collateral for the Loan
the amount of the shortfall. In no event shall the costs of the Project as set
forth in any A&D Budget or any Home Construction Budget violate the applicable
Maximum Allowed Advance(s).

(i) MISCELLANEOUS CONDITIONS. The following additional conditions must be
satisfied prior to the Closing Date for each Loan made hereunder:

(1) FINANCIAL STATEMENTS. Financial statements for Borrower in conformity with
the requirements of the Loan Agreement covering the two-year period immediately
preceding the Closing Date and showing a financial condition satisfactory to
Lender in its sole discretion;

(2) SURVEY. If required by Lender, particularly if a Qualified Project is to be
entered into the Borrowing Base prior to the recording of a Final Map for such
Qualified Project, a current survey of the Property by a licensed surveyor
acceptable to Lender describing the boundaries of said property and showing all
means of ingress and egress, rights-of-way, easements (each of which shall be
identified by docket and page or recording number where recorded) and all other
customary and relevant information pursuant to ALTA standards and any Title
Company requirements. All surveys shall be certified to Lender and the Title
Company issuing the Title Policy required by the Loan Agreement;

(3) TITLE INSURANCE. The Title Insurance Policy, with such endorsements as
Lender may require, issued by the Title Company satisfactory to Lender in the
amount of the Loan (with direct access reinsurance in amounts and by companies
and in form acceptable to Lender as Lender may require) insuring the lien of the
Deed of Trust to be a first and prior lien upon the Property, as security for
all Advances pursuant to the terms of this Agreement, subject only to such
exceptions as Lender may expressly

 

K-2



--------------------------------------------------------------------------------

approve in writing, and insuring against any lien claims that could arise out of
the construction of the Homes on the Property. During the course of construction
of the Homes, Borrower shall provide Lender with such title insurance
endorsements as Lender may require, including CLTA Form 122 Endorsements (or
equivalent endorsements acceptable to Lender) for each Advance, and any other
endorsements Lender may require to insure that the Homes shall have been
constructed within the boundaries of the Property and in accordance with all
applicable laws, covenants, restrictions and/or CC&Rs. Upon completion of the
Homes, Borrower shall deliver to Lender such further endorsements to the title
insurance policy as Lender may require;

(4) ZONING. Evidence that the Property is properly zoned for the construction of
the A&D Improvements and/or Homes to be constructed as part of the applicable
Project;

(5) CONSTRUCTION MATERIALS. Copies of all agreements between Borrower and any
architects, engineers, consultants, managers or supervisors, and, if required by
Lender, copies of construction subcontracts related to the construction,
maintenance, repair, leasing, management and operation of the Project, together
with written agreements by such Persons that they will perform for Lender the
services contracted to Borrower, notwithstanding the occurrence of any Event of
Default and any trustee’s sale or foreclosure of the Deed of Trust (provided
that such Persons continue to receive payments under their respective
contracts), and the consent of such Persons to the collateral assignment by
Borrower to Lender of their respective contracts;

(6) CC&RS. Copies of any CC&Rs and related documents pertaining to the Property
and the Project;

(7) TAXES. Evidence that all taxes and assessments levied against or affecting
the Property have been paid current, together with a tax service contract for
the Project in form and content acceptable to Lender in its sole discretion;

(8) ORGANIZATIONAL DOCUMENTS. Copies of Borrower’s Organizational Documents,
together with proper authorizations and certificates and such other documents as
Lender may require, relating to the existence and good standing of such Persons
and the authority of any officer, partner or member, as applicable, executing
documents on behalf of such Persons;

(9) EQUITY. Evidence satisfactory to Lender that Borrower has equity in the
Project in an amount sufficient to satisfy the applicable Maximum Allowed
Advances for the Project;

(10) OTHER INSURANCE. In addition to evidence of all insurance coverages as set
forth in Section 6.8 of the Loan Agreement, evidence of such other insurance as
Lender may reasonably require herein, including without limitation
(i) earthquake insurance, (ii) insurance covering vandalism and malicious
mischief, and sprinkler leakage, and (iii) errors and omissions insurance for
the contractors, architects, engineers,

 

K-3



--------------------------------------------------------------------------------

environmental engineers and the provider of the soils report with limits of
liability in amounts reasonably acceptable to Lender;

(11) FLOOD. Evidence whether the Property, or any part thereof, lies within a
“special flood hazard area” as designated on maps prepared by the U.S.
Department of Housing and Urban Development pursuant to the Flood Disaster
Protection Act of 1973, as amended, and, if so designated, a National Flood
Insurance Association standard flood insurance policy, plus insurance from a
private insurance carrier if required by Lender, for the duration of the Loan in
the amount of the full insurable value of the completed Improvements, naming
Lender as an additional loss payee;

(12) UTILITIES. Evidence that all utilities and services to the Property and
Improvements, including without limitation water, sewer, gas, electric and
telephone, are available, or will be available as required, and will be provided
in amounts that are sufficient to service the Improvements for their intended
use;

(13) INGRESS/EGRESS. Evidence that there exists adequate legal ingress and
egress to the Project;

(14) JOB SCHEDULE. A job progress schedule showing the planned timing, progress
of construction and completion date for the Improvements of the Project;

(15) OFF-SITE IMPROVEMENTS. Evidence that each type of off-site improvement for
the Property that has been completed shall have been certified and/or accepted
by any municipality, utility, county or other governmental entity whose
certification or acceptance thereof is required;

(16) LIST OF CONTRACTORS. If required by Lender, a list of all subcontractors,
suppliers and materialmen employed or retained, or to be employed or retained,
in connection with the construction of the Improvements. Such list shall show
the name, address and telephone number of each such Person, a general statement
of the nature of the work to be done, the labor and materials to be supplied,
the names of materialmen (if known) and the approximate dollar value of such
labor or work with respect to the labor and materials to be supplied;

(17) LEGAL OPINION. If required by Lender, a legal opinion in form and content
acceptable to Lender addressing such issues as required by Lender; and

(18) OTHER INFORMATION. Such other information and documents that Lender may
reasonably require.

 

K-4